Exhibit 10.1
Execution Version
FIRST LIEN CREDIT AGREEMENT
dated as of August 16, 2011
among
EUREKA HUNTER PIPELINE, LLC
as the Borrower
THE LENDERS FROM TIME TO TIME PARTY HERETO
and
SUNTRUST BANK
as Administrative Agent
 
SUNTRUST ROBINSON HUMPHREY, INC.
as Sole Lead Arranger and Sole Book Runner

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
 
       
DEFINITIONS; CONSTRUCTION
    1  
Section 1.1. Definitions
    1  
Section 1.2. Classifications of Loans and Borrowings
    28  
Section 1.3. Accounting Terms and Determination
    28  
Section 1.4. Terms Generally
    28    
ARTICLE II
       
 
       
AMOUNT AND TERMS OF THE COMMITMENTS
    29  
Section 2.1. General Description of Facilities
    29  
Section 2.2. Revolving Loans
    29  
Section 2.3. Procedure for Revolving Borrowings
    29  
Section 2.4. Swingline Commitment
    29  
Section 2.5. Funding of Borrowings
    31  
Section 2.6. Interest Elections
    31  
Section 2.7. Optional Reduction and Termination of Commitments
    32  
Section 2.8. Repayment of Loans
    33  
Section 2.9. Evidence of Indebtedness
    33  
Section 2.10. Optional Prepayments
    33  
Section 2.11. Mandatory Prepayments
    34  
Section 2.12. Interest on Loans
    35  
Section 2.13. Fees
    36  
Section 2.14. Computation of Interest and Fees
    37  
Section 2.15. Inability to Determine Interest Rates
    37  
Section 2.16. Illegality
    37  
Section 2.17. Increased Costs
    38  
Section 2.18. Funding Indemnity
    39  
Section 2.19. Taxes
    39  
Section 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    42  
Section 2.21. Letters of Credit
    43  
Section 2.22. Increase of Commitments; Additional Lenders
    47  
Section 2.23. Mitigation of Obligations
    49  
Section 2.24. Replacement of Lenders
    50  
Section 2.25. Defaulting Lenders and Potential Defaulting Lenders
    50  
 
       
ARTICLE III
       
 
       
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
    52  
Section 3.1. Conditions to Effectiveness
    52  
Section 3.2. Conditions to the Initial Advance
    55  
Section 3.3. Conditions to Each Credit Event During the Availability Period
    56  
 
       
ARTICLE IV
       
 
       
REPRESENTATIONS AND WARRANTIES
    56  
Section 4.1. Existence; Power
    57  

 



--------------------------------------------------------------------------------



 



              Page  
Section 4.2. Organizational Power; Authorization
    57  
Section 4.3. Governmental Approvals; No Conflicts
    57  
Section 4.4. Financial Statements
    57  
Section 4.5. Litigation and Environmental Matters
    57  
Section 4.6. Compliance with Laws and Agreements
    58  
Section 4.7. Investment Company Act
    58  
Section 4.8. Taxes
    58  
Section 4.9. Margin Regulations
    58  
Section 4.10. ERISA
    58  
Section 4.11. Ownership of Property; Insurance
    59  
Section 4.12. Disclosure
    61  
Section 4.13. Labor Relations
    61  
Section 4.14. Subsidiaries
    61  
Section 4.15. Solvency
    61  
Section 4.16. Deposit and Disbursement Accounts
    61  
Section 4.17. Collateral Documents
    61  
Section 4.18. Material Agreements
    62  
Section 4.20. OFAC
    62  
Section 4.21. Patriot Act
    62  
 
       
ARTICLE V
       
 
       
AFFIRMATIVE COVENANTS
    63  
Section 5.1. Financial Statements and Other Information
    63  
Section 5.2. Notices of Material Events
    65  
Section 5.3. Existence; Conduct of Business
    66  
Section 5.4. Compliance with Laws
    66  
Section 5.5. Payment of Obligations
    66  
Section 5.6. Books and Records
    66  
Section 5.7. Visitation and Inspection
    67  
Section 5.8. Maintenance of Properties; Insurance
    67  
Section 5.9. Use of Proceeds; Margin Regulations
    67  
Section 5.10. Casualty and Condemnation
    67  
Section 5.11. Cash Management
    67  
Section 5.12. Additional Subsidiaries and Collateral
    68  
Section 5.13. Additional Real Estate
    69  
Section 5.14. Further Assurances
    69  
Section 5.15. Material Agreements
    69  
Section 5.16. Flood Insurance
    70  
 
       
ARTICLE VI
       
 
       
FINANCIAL COVENANTS
    70  
Section 6.1. Financial Covenants Prior to Initial Advance
    70  
Section 6.2. Financial Covenants On and After Initial Advance
    73  
(e) Capital Expenditures
    75  
Section 6.3. Specified Equity Contribution
    75  

ii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VII
       
 
       
NEGATIVE COVENANTS
    76  
Section 7.1. Indebtedness and Preferred Equity
    76  
Section 7.2. Liens
    77  
Section 7.3. Fundamental Changes
    78  
Section 7.4. Investments, Loans
    78  
Section 7.5. Restricted Payments
    79  
Section 7.6. Sale of Assets
    80  
Section 7.7. Transactions with Affiliates
    81  
Section 7.8. Restrictive Agreements
    81  
Section 7.9. Sale and Leaseback Transactions
    81  
Section 7.10. Hedging Transactions
    82  
Section 7.11. Amendment to Material Agreements
    82  
Section 7.12. Accounting Changes
    82  
Section 7.13. Lease Obligations
    82  
Section 7.14. Government Regulation
    82  
Section 7.15. Embargoed Person
    82  
Section 7.16. Restrictions on Expansion of Capital Expenditures
    83  
 
       
ARTICLE VIII
       
 
       
EVENTS OF DEFAULT
    83  
Section 8.1. Events of Default
    83  
Section 8.2. Application of Proceeds from Collateral
    86  
 
       
ARTICLE IX
       
 
       
THE ADMINISTRATIVE AGENT
    87  
Section 9.1. Appointment of the Administrative Agent
    87  
Section 9.2. Nature of Duties of the Administrative Agent
    87  
Section 9.3. Lack of Reliance on the Administrative Agent
    88  
Section 9.4. Certain Rights of the Administrative Agent
    88  
Section 9.5. Reliance by the Administrative Agent
    88  
Section 9.6. The Administrative Agent in its Individual Capacity
    88  
Section 9.7. Successor Administrative Agent
    89  
Section 9.8. Withholding Tax
    89  
Section 9.9. The Administrative Agent May File Proofs of Claim
    90  
Section 9.10. Authorization to Execute Other Loan Documents
    90  
Section 9.11. Collateral and Guaranty Matters
    90  
Section 9.13. Right to Realize on Collateral and Enforce Guarantee
    91  
Section 9.14. Secured Bank Product Obligations and Hedging Obligations
    91  
 
       
ARTICLE X
       
 
       
MISCELLANEOUS
    92  
Section 10.1. Notices
    92  
Section 10.2. Waiver; Amendments
    95  
Section 10.3. Expenses; Indemnification
    97  
Section 10.4. Successors and Assigns
    99  
Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process
    102  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 10.6. WAIVER OF JURY TRIAL
    102  
Section 10.7. Right of Set-off
    102  
Section 10.8. Counterparts; Integration
    103  
Section 10.9. Survival
    103  
Section 10.10. Severability
    103  
Section 10.11. Confidentiality
    103  
Section 10.12. Interest Rate Limitation
    104  
Section 10.13. Waiver of Effect of Corporate Seal
    104  
Section 10.14. Patriot Act
    104  
Section 10.15. No Advisory or Fiduciary Responsibility
    105  
Section 10.16. Location of Closing
    105  

iv



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
Schedule I
  —   Commitment Amounts
Schedule II
  —   Milestones
 
       
Schedule 4.5
  —   Environmental Matters
Schedule 4.11
  —   Real Property and Easements
Schedule 4.14
  —   Subsidiaries
Schedule 4.16
  —   Deposit and Disbursement Accounts
Schedule 4.18
  —   Material Agreements
Schedule 4.22
  —   State and Federal Regulation
Schedule 6.1(e)
  —   Capital Expenditures
Schedule 7.1
  —   Existing Indebtedness
Schedule 7.4(a)
  —   Existing Investments
Schedule 7.4(l)
  —   Disclosed Investments
Schedule 7.6
  —   Asset Sales
 
       
Exhibits
       
 
       
Exhibit A
  —   Form of Assignment and Acceptance
 
       
Exhibit 1.1
      Liquidity Model
Exhibit 2.3
  —   Form of Notice of Revolving Borrowing
Exhibit 2.4
  —   Form of Notice of Swingline Borrowing
Exhibit 2.6
  —   Form of Notice of Continuation/Conversion
Exhibit 5.1(c)
  —   Form of Compliance Certificate

v



--------------------------------------------------------------------------------



 



FIRST LIEN CREDIT AGREEMENT
          THIS FIRST LIEN CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of August 16, 2011, by and among EUREKA HUNTER PIPELINE, LLC, a
Delaware limited liability company (the “Borrower”), the several banks and other
financial institutions and lenders from time to time party hereto (the
“Lenders”) and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”) and
as swingline lender (the “Swingline Lender”).
W I T N E S S E T H:
          WHEREAS, the Borrower has requested that the Lenders establish a first
lien revolving credit facility in an amount up to $25,000,000 in favor of the
Borrower;
          WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders, the Issuing Bank and the Swingline Lender, to the extent of their
respective Commitments as defined herein, are willing severally to establish the
requested revolving credit facility, letter of credit subfacility and swingline
subfacility in favor of the Borrower;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrower, the Lenders, the Administrative Agent,
the Issuing Bank and the Swingline Lender agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
     Section 1.1. Definitions. In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
          “Additional Lender” shall have the meaning set forth in Section 2.22.
          “Adjusted LIBO Rate” shall mean, with respect to each Interest Period
for a Eurodollar Borrowing, the rate per annum obtained by dividing (a) LIBOR
for such Interest Period by (b) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage.
          “Administrative Agent” shall have the meaning set forth in the
introductory paragraph hereof.
          “Administrative Questionnaire” shall mean, with respect to each
Lender, an administrative questionnaire in the form provided by the
Administrative Agent and submitted to the Administrative Agent duly completed by
such Lender.
          “Affiliate” shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person. For the purposes of
this definition, “Control” shall mean the power, directly or indirectly, either
to (a) vote 5% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(b) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise.
The terms “Controlled by” and “under common Control with” have the meanings
correlative thereto.

 



--------------------------------------------------------------------------------



 



          “Aggregate Revolving Commitments” shall mean, collectively, all
Revolving Commitments of all Lenders at any time outstanding.
          “Annualization Measurement Period” shall mean, for purposes of
determining Consolidated EBITDA and Consolidated Interest Expense as of any date
of determination, and for the periods ending with the first Fiscal Quarter
ending after the Closing Date through June 30, 2013, the most recently completed
Fiscal Quarter of the Borrower and its Subsidiaries multiplied by four (4).
          “Anti-Terrorism Order” shall mean Executive Order 13224, signed by
President George W. Bush on September 24, 2001.
          “Applicable Lending Office” shall mean, for each Lender and for each
Type of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or such Affiliate
of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office by which its Loans of such
Type are to be made and maintained.
          “Applicable Margin” shall mean, as of any date, with respect to
interest on all Loans outstanding on such date or the letter of credit fee, as
the case may be, the percentage per annum determined by reference to the
applicable Total Leverage Ratio in effect on such date as set forth in the
pricing grid below (the “Pricing Grid”); provided that a change in the
Applicable Margin resulting from a change in the Total Leverage Ratio shall be
effective on the second Business Day after the Borrower delivers each of the
financial statements required by Section 5.1(a) and (b) and the Compliance
Certificate required by Section 5.1(c); provided, further, that if at any time
the Borrower shall have failed to deliver such financial statements and such
Compliance Certificate when so required, the Applicable Margin shall be at Level
I as set forth in the Pricing Grid until such time as such financial statements
and Compliance Certificate are delivered, at which time the Applicable Margin
shall be determined as provided above. Notwithstanding the foregoing, the
Applicable Margin from the Closing Date until the date by which the financial
statements and Compliance Certificate for the first full Fiscal Quarter ending
after the Conversion Date are required to be delivered, shall be equal to three
and one-half of one percent (3.5%). In the event that any financial statement or
Compliance Certificate delivered hereunder is shown to be inaccurate (regardless
of whether this Agreement or the Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin based upon the Pricing Grid (the
“Accurate Applicable Margin”) for any period that such financial statement or
Compliance Certificate covered, then (a) the Borrower shall immediately deliver
to the Administrative Agent a correct financial statement or Compliance
Certificate, as the case may be, for such period, (b) the Applicable Margin
shall be adjusted such that after giving effect to the corrected financial
statement or Compliance Certificate, as the case may be, the Applicable Margin
shall be reset to the Accurate Applicable Margin based upon the Pricing Grid for
such period and (c) the Borrower shall immediately pay to the Administrative
Agent, for the account of the Lenders, the accrued additional interest owing as
a result of such Accurate Applicable Margin for such period. The provisions of
this definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.12(c) or Article VIII.

2



--------------------------------------------------------------------------------



 



Pricing Grid

                              Applicable   Applicable   Applicable   Applicable
        Margin for   Margin for   Margin for   Percentage for Pricing      
Eurodollar   Base Rate   Letter of   Commitment Level   Total Leverage Ratio  
Loans   Loans   Credit Fees   Fee
I
  Greater than or equal to 4.00   3.25% per annum   2.25% per annum   3.25% per
annum   0.50% per annum
 
                   
II
  Greater than or equal to 3.50:1.00 but less than 4.00:1.00   3.00% per annum  
2.00% per annum   3.00% per annum   0.50% per annum
 
                   
III
  Greater than or equal to 3.00:1.00 but less than 3.50:1.00   2.75% per annum  
1.75% per annum   2.75% per annum   0.50% per annum
 
                   
IV
  Greater than or equal to 2.50:1.00 but less than 3.00:1.00   2.50% per annum  
1.50% per annum   2.50% per annum   0.50% per annum
 
                   
V
  Less than 2.50:1:00   2.25% per annum   1.25% per annum   2.25% per annum  
0.50% per annum

          “Applicable Percentage” shall mean, as of any date, with respect to
the commitment fee as of such date, the percentage per annum determined by
reference to the Total Leverage Ratio in effect on such date as set forth in the
Pricing Grid; provided that a change in the Applicable Percentage resulting from
a change in the Total Leverage Ratio shall be effective on the second Business
Day after which the Borrower delivers each of the financial statements required
by Section 5.1(a) and (b) and the Compliance Certificate required by Section
5.1(c); provided, further, that if at any time the Borrower shall have failed to
deliver such financial statements and such Compliance Certificate when so
required, the Applicable Percentage shall be at Level I as set forth in the
Pricing Grid until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Percentage shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Percentage for the commitment fee from the Closing Date until the date by which
the financial statements and Compliance Certificate for the first full Fiscal
Quarter ending after the Conversion Date are required to be delivered, shall be
equal to one-half of one percent (0.50%). In the event that any financial
statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage based upon
the Pricing Grid (the “Accurate Applicable Percentage”) for any period that such
financial statement or Compliance Certificate covered, then (a) the Borrower
shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period,
(b) the Applicable Percentage shall be adjusted such that after giving effect to
the corrected financial statement or Compliance Certificate, as the case may be,
the Applicable Percentage shall be reset to the Accurate Applicable Percentage
based upon the Pricing Grid for such period and (c) the Borrower shall
immediately pay to the Administrative Agent, for the account of the Lenders, the
accrued additional commitment fee owing as a result of such Accurate Applicable
Percentage for such period. The provisions of this definition shall not limit
the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.
          “Approved Fund” shall mean any Person (other than a natural Person)
that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.4(b))

3



--------------------------------------------------------------------------------



 



and accepted by the Administrative Agent, in the form of Exhibit A attached
hereto or any other form approved by the Administrative Agent.
          “Availability Period” shall mean the period from and including the
First Lien Funding Date to but excluding the Revolving Commitment Termination
Date.
          “Bank Product Obligations” shall mean, collectively, all obligations
and other liabilities of any Loan Party to any Bank Product Provider arising
with respect to any Bank Products.
          “Bank Product Provider” shall mean any Person that, at the time it
provides any Bank Product to any Loan Party, (a) is a Lender or an Affiliate of
a Lender and (b) except when the Bank Product Provider is SunTrust Bank and its
Affiliates, has provided prior written notice to the Administrative Agent which
has been acknowledged by the Borrower of (i) the existence of such Bank Product,
(ii) the maximum dollar amount of obligations arising thereunder (the “Bank
Product Amount”) and (iii) the methodology to be used by such parties in
determining the obligations under such Bank Product from time to time. In no
event shall any Bank Product Provider acting in such capacity be deemed a Lender
for purposes hereof to the extent of and as to Bank Products except that each
reference to the term “Lender” in Article IX and Section 10.3(b) shall be deemed
to include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or Lien of the
Administrative Agent. The Bank Product Amount may be changed from time to time
upon written notice to the Administrative Agent by the applicable Bank Product
Provider. No Bank Product Amount may be established at any time that a Default
or Event of Default exists.
          “Bank Products” shall mean any of the following services provided to
any Loan Party by any Bank Product Provider: (a) any treasury or other cash
management services, including deposit accounts, automated clearing house
(ACH) origination and other funds transfer, depository (including cash vault and
check deposit), zero balance accounts and sweeps, return items processing,
controlled disbursement accounts, positive pay, lockboxes and lockbox accounts,
account reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.
          “Base Rate” shall mean the highest of (a) the rate which the
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time, (b) the Federal Funds Rate, as in effect from time
to time, plus one-half of one percent (0.50%) per annum (any changes in such
rates to be effective as of the date of any change in such rate) and (c) the
Adjusted LIBO Rate determined on a daily basis for an Interest Period of one
(1) month, plus one percent (1.00%) per annum (any changes in such rates to be
effective as of the date of any change in such rate). The Administrative Agent’s
prime lending rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. The Administrative Agent
may make commercial loans or other loans at rates of interest at, above, or
below the Administrative Agent’s prime lending rate.
          “Borrower” shall, prior to the Permitted MLP Transaction, have the
meaning set forth in the introductory paragraph hereof and, from and after the
consummation of the Permitted MLP Transaction, shall mean the MLP.
          “Borrowing” shall mean a borrowing consisting of (a) Loans of the same
Class and Type, made, converted or continued on the same date and, in the case
of Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

4



--------------------------------------------------------------------------------



 



          “Budget” shall mean, initially, the budget dated July 20, 2011
delivered on or prior to the Closing Date and, thereafter, the budgets delivered
annually in accordance with Section 5.1(e) (or more frequently as the Borrower
may elect, subject in the case of such interim budget to review and acceptance
by the Administrative Agent in its commercially reasonable business judgment).
          “Business Day” shall mean any day other than (a) a Saturday, Sunday or
other day on which commercial banks in Atlanta, Georgia are authorized or
required by law to close and (b) if such day relates to a Borrowing of, a
payment or prepayment of principal or interest on, a conversion of or into, or
an Interest Period for, a Eurodollar Loan or a notice with respect to any of the
foregoing, any day on which banks are not open for dealings in Dollar deposits
in the London interbank market.
          “Capital Expenditures” shall mean, for any period, without
duplication, the additions to property, plant and equipment and other capital
expenditures of the Borrower and its Subsidiaries that are (or would be) set
forth on a consolidated statement of cash flows of the Borrower for such period
prepared in accordance with GAAP including, to the extent applicable, Capital
Lease Obligations incurred by the Borrower and its Subsidiaries during such
period, excluding any expenditure to the extent such expenditure is part of the
aggregate amounts payable in connection with, or other consideration for, any
Investment permitted by Section 7.4 consummated during or prior to such period.
          “Capital Lease Obligations” of any Person shall mean all obligations
of such Person to pay rent or other amounts under any lease (or other
arrangement conveying the right to use) of real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Cash Collateralize” shall mean, in respect of any obligations, to
provide and pledge (as a first priority perfected security interest) cash
collateral for such obligations in Dollars with the Administrative Agent
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralized” and “Cash Collateralization”
have the corresponding meanings).
          “Change in Control” shall mean (a) prior to the Permitted MLP
Transaction, the occurrence of one or more of the following events: (i) any
sale, lease, exchange or other transfer (in a single transaction or a series of
related transactions) of all or substantially all of the assets of the Borrower
to any Person or “group” (within the meaning of the Exchange Act and the rules
of the Securities and Exchange Commission thereunder in effect on the date
hereof), (ii) Magnum ceases to own and control, directly or indirectly,
beneficially and of record, at least 51% of the outstanding shares of the voting
equity interests of the Borrower, or (iii) during any period of 24 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals who are
Continuing Directors and (b) from and after the Permitted MLP Transaction, the
failure of Magnum at any time to own, directly or indirectly, at least 51% of
the general partnership interests in the MLP.
          “Change in Law” shall mean (a) the adoption of any applicable law,
rule or regulation after the date of this Agreement, (b) any change in any
applicable law, rule or regulation, or any change in the interpretation,
implementation or application thereof, by any Governmental Authority after the
date of this Agreement, or (c) compliance by any Lender (or its Applicable
Lending Office) or the Issuing Bank (or, for purposes of Section 2.17(b), by the
Parent Company of such Lender or the Issuing Bank, if applicable) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that for purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests,

5



--------------------------------------------------------------------------------



 



rules, guidelines or directives in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or each of the Loans comprising such Borrowing, is a
Revolving Loan or a Swingline Loan and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Commitment or a
Swingline Commitment.
          “Closing Date” shall mean the date on which the conditions precedent
set forth in Section 3.1 have been satisfied or waived in accordance with
Section 10.2.
          “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
          “Collateral” shall mean all tangible and intangible property, real and
personal, of any Loan Party that is or purports to be the subject of a Lien to
the Administrative Agent to secure the whole or any part of the Obligations or
any Guarantee thereof, and shall include, without limitation, all casualty
insurance proceeds and condemnation awards with respect to any of the foregoing.
          “Collateral Documents” shall mean, collectively, the Security
Agreement, the Pledge Agreement, any Real Estate Documents, the Control Account
Agreements, the Perfection Certificate, and all other instruments and agreements
now or hereafter securing or perfecting the Liens securing the whole or any part
of the Obligations or any Guarantee thereof, all UCC financing statements,
fixture filings and stock powers, and all other documents, instruments,
agreements and certificates executed and delivered by any Loan Party to the
Administrative Agent and the Lenders in connection with the foregoing.
          “Commitment” shall mean a Revolving Commitment or a Swingline
Commitment or any combination thereof (as the context shall permit or require).
          “Compliance Certificate” shall mean a certificate from the principal
executive officer or the principal financial officer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit 5.1(c).
          “Consolidated EBITDA” shall mean, for the Borrower and its
Subsidiaries for any period, an amount equal to the sum of (a) Consolidated Net
Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period, and without duplication,
(i) Consolidated Interest Expense, (ii) income tax expense determined on a
consolidated basis in accordance with GAAP, (iii) depreciation and amortization
determined on a consolidated basis in accordance with GAAP, (iv) all other
non-cash charges and adjustments (including stock-based compensation, impairment
of asset values, non-cash adjustments to asset retirement obligations and other
similar items as from time to time required under GAAP) and (v) all
non-recurring expenses (including expenses incurred in connection with
acquisitions or dispositions permitted by this Agreement) reasonably acceptable
to the Administrative Agent, in each case determined on a consolidated basis in
accordance with GAAP.
          “Consolidated First Lien Debt” shall mean, as of any date, all
Indebtedness of the Borrower and its Subsidiaries under this Agreement measured
on a consolidated basis as of such date.
          “Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, the sum of total interest expense,

6



--------------------------------------------------------------------------------



 



including, without limitation, the interest component of any payments in respect
of Capital Lease Obligations, capitalized or expensed during such period
(whether or not actually paid during such period) and, to the extent applicable,
the net amount payable (or minus the net amount receivable) with respect to
interest rate Hedging Transactions during such period (whether or not actually
paid or received during such period).
          “Consolidated Net Income” shall mean, for the Borrower and its
Subsidiaries for any period, the net income (or loss) of the Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded from Consolidated Net Income
(to the extent otherwise included therein) (a) any extraordinary gains or
losses, (b) any gains or losses attributable to write-ups or write-downs of
assets or the sale of assets (other than the sale of inventory in the ordinary
course of business), (c) any equity interest of the Borrower or any Subsidiary
of the Borrower in the unremitted earnings of any Person that is not a
Subsidiary Loan Party, (d) any income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary or is merged into or consolidated with the
Borrower or any Subsidiary or the date that such Person’s assets are acquired by
the Borrower or any Subsidiary and (e) the income of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary.
          “Consolidated Total Debt” shall mean, as of any date, all Indebtedness
of the Borrower and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (k) of the
definition thereto.
          “Consolidated Total Debt to Capitalization Ratio” means, as of any
date, the ratio of (a) Consolidated Total Debt as of such date to (b) the sum of
Consolidated Total Debt plus Net Contributed Capital as of such date, in each
case, of each of the Borrower and its Subsidiaries on a consolidated basis.
          “Continuing Director” shall mean, with respect to any period, any
individuals (a) who were members of the board of directors or other equivalent
governing body of the Borrower on the first day of such period, (b) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (a) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (c) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (a) and
(b) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clauses (b) and (c), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
          “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.
          “Control Account Agreement” shall mean an agreement by and among a
Loan Party, the Administrative Agent, the Second Lien Agent and a depositary
bank or securities intermediary at which such Loan Party maintains a Controlled
Account, in each case in form and substance satisfactory to the Administrative
Agent.
          “Controlled Account” shall have the meaning set forth in Section 5.11.

7



--------------------------------------------------------------------------------



 



          “Conversion Date” shall mean the date the Borrower achieves a trailing
four Fiscal Quarter Consolidated EBITDA of $25,000,000 or more; provided that
the Borrower delivers financial statements to the Lenders demonstrating the
same.
          “Current Assets” shall mean, with respect to any Person, all current
assets of such Person as of any date of determination calculated in accordance
with GAAP, but excluding cash, cash equivalents and debts due from Affiliates.
          “Current Liabilities” shall mean, with respect to any Person, all
liabilities of such Person that should, in accordance with GAAP, be classified
as current liabilities as of any date of determination, and in any event
including all Indebtedness payable on demand or within one year from such date
of determination without any option on the part of the obligor to extend or
renew beyond such year and all accruals for federal or other taxes based on or
measured by income and payable within such year, but excluding the current
portion of long-term debt required to be paid within one year and the aggregate
outstanding principal balance of the Revolving Loans and the Swingline Loans.
          “Dedicated Acreage Agreement” shall mean an agreement evidencing a
dedication of all natural gas or natural gas liquid production to the Pipeline
from real property.
          “Deeds” shall mean fee deeds, real property leases, or other
instruments.
          “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.
          “Default Interest” shall have the meaning set forth in
Section 2.12(c).
          “Defaulting Lender” shall mean, at any time, subject to
Section 2.25(b), (a) any Lender that has failed for two (2) or more Business
Days to comply with its obligations under this Agreement to make a Loan, to make
a payment to the Issuing Bank in respect of a Letter of Credit or to the
Swingline Lender in respect of a Swingline Loan or to make any other payment due
hereunder (each a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with any applicable
Default, will be specifically identified in such writing), (b) any Lender that
has notified the Administrative Agent in writing, or has stated publicly, that
it does not intend to comply with any such funding obligation hereunder, unless
such writing or public statement states that such position is based on such
Lender’s determination that one or more conditions precedent to funding cannot
be satisfied (which conditions precedent, together with any applicable Default,
will be specifically identified in such writing or public statement), (c) any
Lender that has defaulted on its obligation to fund generally under any other
loan agreement, credit agreement or other financing agreement, (d) any Lender
that has, for three (3) or more Business Days after written request of the
Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (d) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation), or (e) any Lender with
respect to which a Lender Insolvency Event has occurred and is continuing. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
will be conclusive and binding, absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.25(b)) upon notification
of such determination by the Administrative Agent to the Borrower, the Issuing
Bank, the Swingline Lender and the Lenders.
          “Dollar(s)” and the sign “$” shall mean lawful money of the United
States.

8



--------------------------------------------------------------------------------



 



          “Domestic Subsidiary” shall mean each Subsidiary of the Borrower that
is organized under the laws of the United States or any state or district
thereof.
          “Easements” means, collectively, all of the right-of-way agreements,
easements, surface use agreements, servitudes, permits, licenses and other
agreements conferring upon a Loan Party the surface or subsurface land use
rights upon which any Pipeline now held or hereafter acquired by any Loan Party
are or will be situated.
          “Embargoed Person” has the meaning assigned to such term in
Section 7.15.
          “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority relating in any way to the environment, preservation or reclamation of
natural resources, the management, transport, Release or threatened Release of
any Hazardous Material or to health and safety matters.
          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of the Borrower or any of its
Subsidiaries directly or indirectly resulting from, related to or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any actual or alleged exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials,
(e) any permit, license or other approval required under Environmental Law for
the construction or operation of the Pipeline, including the failure to obtain
any such permit, license or other approval or (f) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
          “Equity Interests” means, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended and in effect from time to time, and any successor statute
thereto and the regulations promulgated and rulings issued thereunder.
          “ERISA Affiliate” shall mean any person that for purposes of Title I
or Title IV of ERISA or Section 412 of the Code would be deemed at any relevant
time to be a “single employer” or otherwise aggregated with the Borrower or any
of its Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.
          “ERISA Event” shall mean (a) any “reportable event” as defined in
Section 4043 of ERISA with respect to a Plan (other than an event as to which
the PBGC has waived under subsection .22, .23, .25, .27 or .28 of PBGC
Regulation Section 4043 the requirement of Section 4043(a) of ERISA that it be
notified of such event); (b) any failure to make a required contribution to any
Plan that would result in the imposition of a lien or other encumbrance or the
provision of security under Section 430 of

9



--------------------------------------------------------------------------------



 



the Code or Section 303 or 4068 of ERISA, or the arising of such a lien or
encumbrance, there being or arising any “unpaid minimum required contribution”
or “accumulated funding deficiency” (as defined or otherwise set forth in
Section 4971 of the Code or Part 3 of Subtitle B of Title 1 of ERISA), whether
or not waived, or any filing of any request for or receipt of a minimum funding
waiver under Section 412 of the Code or Section 303 of ERISA with respect to any
Plan or Multiemployer Plan, or that such filing may be made, or any
determination that any Plan is, or is expected to be, in at-risk status under
Title IV of ERISA; (c) any incurrence by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any liability under Title IV of
ERISA with respect to any Plan or Multiemployer Plan (other than for premiums
due and not delinquent under Section 4007 of ERISA); (d) any institution of
proceedings, or the occurrence of an event or condition which would reasonably
be expected to constitute grounds for the institution of proceedings by the
PBGC, under Section 4042 of ERISA for the termination of, or the appointment of
a trustee to administer, any Plan; (e) any incurrence by the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates of any notice that a Multiemployer Plan
is in endangered or critical status under Section 305 of ERISA; (f) any receipt
by the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, or any receipt by any Multiemployer Plan from the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (g) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA; or (h) any filing of a notice of intent to terminate
any Plan if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, any filing under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan, or the termination of any Plan under Section
4041(c) of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Adjusted LIBO Rate.
          “Eurodollar Reserve Percentage” shall mean the aggregate of the
maximum reserve percentages (including, without limitation, any emergency,
supplemental, special or other marginal reserves) expressed as a decimal
(rounded upwards, if necessary, to the next 1/100 of 1%) in effect on any day to
which the Administrative Agent is subject with respect to the Adjusted LIBO Rate
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) with respect to eurocurrency funding (currently referred to as
“eurocurrency liabilities” under Regulation D). Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without the benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under
Regulation D. The Eurodollar Reserve Percentage shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.
          “Event of Default” shall have the meaning set forth in Section 8.1.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended and in effect from time to time.
          “Excluded Taxes” shall mean, with respect to any Recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) the Recipient’s net
income by the United States (or any political subdivision thereof), by

10



--------------------------------------------------------------------------------



 



the jurisdiction under the laws of which such Recipient is organized, in which
its principal office is located, to which such recipient directs that payments
be made or in which such recipient records on its books an interest in this
Agreement with respect to any amounts due hereunder, or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States (or any political subdivision
thereof) or any similar tax imposed by any other jurisdiction in which such
Recipient is located, to which such recipient directs that payments be made or
in which such recipient records on its books an interest in this Agreement with
respect to any amounts due hereunder, (c) any withholding taxes (including
backup withholding) that (i) are imposed on amounts payable to such Recipient at
the time such Recipient becomes a Recipient under this Agreement or designates a
new lending office, except in each case to the extent that amounts with respect
to such taxes were payable either (A) to such Recipient’s assignor immediately
before such Recipient became a Recipient under this Agreement, or (B) to such
Recipient immediately before it designated a new lending office, (ii) are
attributable to such Recipient’s failure to comply with Section 2.19(e), or
(iii) are imposed as a result of a failure by such Recipient to satisfy the
conditions for avoiding withholding under FATCA, or (d) any Taxes to the extent
that such Taxes would not have been imposed but for a failure by the Recipient
seeking indemnification hereunder to file or supply any forms, returns or other
documentation pursuant to Applicable Law that such Recipient is legally
permitted to supply or provide, if such form, return or other item has been
provided to such Recipient by the Borrower in a form reasonably acceptable to
such Recipient in a timely manner, and such Recipient will not suffer any
unindemnified cost or expense in connection therewith and such form, return or
other item does not require Recipient to disclose any information judged in
Recipient’s sole discretion to be confidential.
          “Facility Amount” means, at any time, the lesser of (a) the aggregate
principal amount of the Aggregate Revolving Commitments at such time, and
(b) the Facility Availability Amount.
          “Facility Availability Amount” means (a) for the Initial Advance and
any subsequent advances in the same Fiscal Quarter, an amount equal to the
product of (i) Consolidated EBITDA for the most recently ended Fiscal Quarter
multiplied by four (4), multiplied by (ii) three (3) (b) beginning in the first
quarter following the Initial Advance, an amount equal to the product of
(i) Consolidated EBITDA for the two (2) most recently ended Fiscal Quarters
multiplied by two (2), multiplied by (ii) three (3), (c) beginning in the second
quarter following the Initial Advance, an amount equal to the product of
(i) Consolidated EBITDA for the three most recently ended Fiscal Quarters
multiplied by four-thirds, multiplied by (iii) three (3), and (d) beginning in
the third quarter following the Initial Advance and thereafter, an amount equal
to the product of Consolidated EBITDA for the most recently ended period of four
consecutive Fiscal Quarters multiplied by three (3); provided, that in the case
of clauses (a), (b) and (c) above, 70% of revenue is generated under Field
Producer Contracts with a weighted average remaining life of at least 36 months;
provided further, in the case of clause (d) above, 70% of revenue is generated
under Field Producer Contracts with a weighted average remaining life of at
least 12 months.
          “FATCA” shall mean Sections 1471 through 1474 of the Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more burdensome to comply with) and
any current or future regulations or official interpretations thereof.
          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or, if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

11



--------------------------------------------------------------------------------



 



          “Fee Letter” shall mean that certain fee letter, dated as of June 28,
2011, executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and
accepted by the Borrower.
          “FERC” shall mean the Federal Energy Regulatory Commission or any of
its successors.
          “Field Producer Contracts” shall mean each contract entered into by
the Borrower with counterparties that are producers of natural gas for the
purpose of gathering volumes of natural gas for the Pipeline System, including
the Triad Gas Gathering Agreement.
          “First Lien Funding Date” shall have the meaning set forth in the
Intercreditor Agreement.
          “First Lien Leverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated First Lien Debt as of such date to (b) Consolidated EBITDA for
the four consecutive Fiscal Quarters ending on or immediately prior to such date
for which financial statements are required to have been delivered under this
Agreement. Notwithstanding the foregoing, for purposes of the calculation of the
First Lien Leverage Ratio as used in all places in this Agreement, for periods
commencing with the delivery of a Compliance Certificate for the Fiscal Quarter
ending March 31, 2012, through the delivery of a Compliance Certificate for the
Fiscal Quarter ending June 30, 2013, the First Lien Leverage Ratio shall be
calculated on the basis of Annualization Measurement Periods.
          “Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
          “Fiscal Year” shall mean any fiscal year of the Borrower.
          “Foreign Person” shall mean any Person that is not a U.S. Person.
          “Foreign Subsidiary” shall mean each Subsidiary of the Borrower other
than a Domestic Subsidiary.
          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis and subject to the terms of
Section 1.3.
          “Governmental Authority” shall mean the government of the United
States, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued in support of
such Indebtedness or obligation; provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made or, if not so stated or

12



--------------------------------------------------------------------------------



 



determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith. The term “Guarantee” used as a verb has a corresponding
meaning.
          “Hazardous Materials” shall mean any substance, material or waste
regulated or as to which liability might arise under any applicable
Environmental Law including: (a) any chemical, compound, material, product,
byproduct, substance or waste defined as or included in the definition or
meaning of “hazardous substance,” “hazardous material,” “hazardous waste,”
“solid waste,” “toxic waste,” “extremely hazardous substance,” “toxic
substance,” “contaminant,” “pollutant,” or words of similar meaning or import
found in any applicable Environmental Law; (b) Hydrocarbons, petroleum products,
petroleum substances, natural gas, oil, oil and gas waste, crude oil, and any
components, fractions, or derivatives thereof; and (c) radioactive materials,
explosives, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon, infectious or medical wastes.
          “Hedging Obligations” of any Person shall mean any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (a) any and all Hedging
Transactions, (b) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (c) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.
          “Hedging Transaction” of any Person shall mean (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into by such Person that is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, spot transaction, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
          “Hydrocarbons” shall mean means oil, gas, casinghead gas, drip
gasoline, natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all products refined or separated therefrom.
          “Increasing Lender” shall have the meaning set forth in Section 2.22.
          “Incremental Commitment” shall have the meaning set forth in
Section 2.22.
          “Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business; provided that, for purposes of Section 8.1(g), trade payables
overdue by more than 120 days shall be included in this definition except to the
extent that any of such trade payables are being disputed in good faith and by
appropriate measures), (d) all obligations of such Person under any conditional
sale or other title retention

13



--------------------------------------------------------------------------------



 



agreement(s) relating to property acquired by such Person, (e) all Capital Lease
Obligations of such Person, (f) all obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (g) all Guarantees of such Person of the type of Indebtedness
described in clauses (a) through (f) above, (h) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (i) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Equity Interests of such Person, (j) all Off-Balance Sheet
Liabilities, (k) all Hedging Obligations and (l) prepaid forward sales of
Hydrocarbons (other than sales of Hydrocarbons in the ordinary course of
business for periods not in excess of three (3) months, which shall be expressly
excluded from the definition of “Indebtedness”). The Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, but only to the extent that
such Person is liable therefor. The amount of any Hedging Obligations as of any
date shall be deemed to be the net obligations under any Hedging Transaction
calculated after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (x) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(y) for any date prior to the date referenced in clause (x), the amount(s)
determined as the mark-to-market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include a Lender or any Affiliate of a Lender).
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Independent Engineer” shall mean AFEnergy LLC.
          “Independent Engineer’s Report” shall mean that certain report of the
Independent Engineer dated as of the Closing Date for the benefit of the
Administrative Agent and the Lenders.
          “Initial Advance” shall mean the first Borrowing made pursuant to this
Agreement.
          “Initial Borrower” shall mean Eureka Hunter Pipeline, LLC.
          “Intercreditor Agreement” shall mean that certain Intercreditor
Agreement dated as of the date hereof by and among the Administrative Agent and
the Second Lien Agent, as in effect as of the date hereof and as amended or
otherwise modified from time to time in accordance with the terms hereof.
          “Interest Coverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date to (b) Consolidated Interest Expense for the four
consecutive Fiscal Quarters ending on or immediately prior to such date.
Notwithstanding the foregoing, for purposes of the calculation of the Interest
Coverage Ratio as used in all places in this Agreement, for periods commencing
with the delivery of a Compliance Certificate for the Fiscal Quarter ending
March 31, 2012, through the delivery of a Compliance Certificate for the Fiscal
Quarter ending June 30, 2013, the Interest Coverage shall be calculated on the
basis of Annualization Measurement Periods.
          “Interest Period” shall mean with respect to any Eurodollar Borrowing,
a period of one, two, three or six months; provided that:
          (a) the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

14



--------------------------------------------------------------------------------



 



          (b) if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
          (c) any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and
          (d) no Interest Period may extend beyond the Revolving Commitment
Termination Date.
          “Investments” shall have the meaning set forth in Section 7.4.
          “Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer
of Letters of Credit pursuant to Section 2.21.
          “LC Commitment” shall mean that portion of the Aggregate Revolving
Commitments that may be used by the Borrower for the issuance of Letters of
Credit in an aggregate face amount not to exceed $5,000,000.
          “LC Disbursement” shall mean a payment made by the Issuing Bank
pursuant to a Letter of Credit.
          “LC Documents” shall mean all applications, agreements and instruments
relating to the Letters of Credit but excluding the Letters of Credit.
          “LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, plus (b) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
          “Lender Insolvency Event” shall mean that (a) a Lender or its Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, (b) a Lender or its
Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
custodian or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such capacity, has been
appointed for such Lender or its Parent Company, or such Lender or its Parent
Company has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment, or (c) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof so long as
such ownership or acquisition does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

15



--------------------------------------------------------------------------------



 



          “Lender-Related Hedge Provider” means any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, (a) is a Lender or an
Affiliate of a Lender and (b) except when the Lender-Related Hedge Provider is
SunTrust Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of (i) the
existence of such Hedging Transaction and (ii) the methodology to be used by
such parties in determining the obligations under such Hedging Transaction from
time to time. In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in
Article IX and Section 10.3(b) shall be deemed to include such Lender-Related
Hedge Provider. In no event shall the approval of any such Person in its
capacity as Lender-Related Hedge Provider be required in connection with the
release or termination of any security interest or Lien of the Administrative
Agent.
          “Lenders” shall have the meaning set forth in the introductory
paragraph hereof and shall include, where appropriate, the Swingline Lender,
each Increasing Lender and each Additional Lender that joins this Agreement
pursuant to Section 2.22.
          “Letter of Credit” shall mean any stand-by letter of credit issued
pursuant to Section 2.21 by the Issuing Bank for the account of the Borrower
pursuant to the LC Commitment.
          “LIBOR” shall mean, for any Interest Period with respect to a
Eurodollar Borrowing, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor
page) as the London interbank offered rate for Dollar deposits at approximately
11:00 a.m. (London, England time) two (2) Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period. If for
any reason such rate is not available, LIBOR for such Interest Period shall be
the rate per annum reasonably determined by the Administrative Agent as the rate
of interest at which Dollar deposits in the approximate amount of the Eurodollar
Loans comprising part of such Borrowing would be offered by the Administrative
Agent to major banks in the London interbank Eurodollar market at their request
at or about 10:00 a.m. two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.
          “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of any of
the foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).
          “Liquidity Model” shall mean, initially, the liquidity model delivered
on or prior to the Initial Advance and, thereafter, the liquidity models
delivered as the Borrower may elect in the form attached hereto as Exhibit 1.1,
subject to review and acceptance by the Administrative Agent in its commercially
reasonable business judgment.
          “Loan Documents” shall mean, collectively, this Agreement, the
Intercreditor Agreement, the Collateral Documents, the LC Documents, the Fee
Letter, all Notices of Borrowing, all Notices of Conversion/Continuation, all
Compliance Certificates, any promissory notes issued hereunder and any and all
other instruments, agreements, documents and writings executed in connection
with any of the foregoing.
          “Loan Parties” shall mean the Borrower, and the Subsidiary Loan
Parties.
          “Loans” shall mean all Revolving Loans and Swingline Loans in the
aggregate or any of them, as the context shall require, and shall include, where
appropriate, any loan made pursuant to Section 2.22.

16



--------------------------------------------------------------------------------



 



          “Magnum” shall mean Magnum Hunter Resources Corporation, a Delaware
corporation.
          “Magnum Credit Agreement” shall mean that certain Second Amended and
Restated Credit Agreement, dated April 13, 2011 (as amended by the First
Amendment to Second Amended and Restated Credit Agreement effective as of
June 30, 2011, as amended by the Second Amendment to Second Amended and Restated
Credit Agreement dated as of August 15, 2011 and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, and
including any extensions, renewals and replacements thereof.
          “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(a) the business, results of operations, financial condition, assets or
liabilities of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Loan Parties, taken as a whole, to perform any of their
obligations under the Loan Documents, (c) the rights and remedies of the
Administrative Agent, the Issuing Bank, the Swingline Lender or the Lenders
under any of the Loan Documents or (d) the legality, validity or enforceability
of any of the Loan Documents.
          “Material Agreements” shall mean (a) any Dedicated Acreage Agreements,
(b) any Field Producer Contracts, and (c) all other agreements, documents,
contracts, indentures and instruments (including, without limitation, any gas
gathering, gas transportation, gas processing, interconnect, facilities, gas
storage, gas marketing or similar agreement with respect to its midstream
business and any acreage dedication agreement) pursuant to which (i) any Loan
Party is obligated to make payments in any twelve month period of $2,500,000 or
more, (ii) any Loan Party expects to receive revenue in any twelve month period
of $2,500,000 or more or (iii) a default, breach or termination thereof could
reasonably be expected to result in a Material Adverse Effect.
          “Material Indebtedness” shall mean any Indebtedness (other than the
Loans and the Letters of Credit) of the Borrower or any of its Subsidiaries
individually or in an aggregate outstanding principal amount exceeding
$2,500,000. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.
          “Material Real Estate” shall mean (a) (i) as of the Closing Date, all
rights-of-way, Easements and similar interests of any Loan Party (x) upon which
any Pipeline is situated or (y) that are necessary to accomplish the Milestones
and (ii) from and after the date that the condition set forth in Section 3.2(e)
shall have been satisfied, all rights-of-way, Easements and similar interests
then held or thereafter acquired by any Loan Party, (b) the fee owned property
where the Processing Plant is to be constructed, and (c) each parcel of fee
owned real property with a value of at least $1,000,000.
          “Milestones” shall mean each of the events set forth on Schedule II.
          “Midstream Activities” shall mean, with respect to any Person,
collectively, the treatment, processing, gathering, dehydration, compression,
blending, transportation, storage, transmission, marketing, buying or selling or
other disposition, whether for such Person’s own account or for the account of
others, of Hydrocarbons, including that used for fuel or consumed in the
foregoing activities, and all other business reasonably related or complimentary
thereto.
          “MLP” shall mean the master limited partnership to be formed as part
of the Permitted MLP Transaction.

17



--------------------------------------------------------------------------------



 



          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgaged Property” shall mean, collectively, the Material Real
Estate subject to the Mortgages.
          “Mortgages” shall mean each mortgage, deed of trust, deed to secure
debt or other real estate security documents delivered by any Loan Party to the
Administrative Agent from time to time, all in form and substance satisfactory
to the Administrative Agent.
          “Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the Borrower, any of its Subsidiaries or
an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.
          “Net Contributed Capital” shall mean, as of any date of determination,
without duplication (a) the consolidated contributed cash equity of the Borrower
and its Subsidiaries (which shall be deemed to include, for the avoidance of
doubt, cash payments made by Magnum or its applicable Affiliate prior to the
Closing Date in connection with the Processing Plant Agreements or the Pipeline
System), (b) any franchise tax payments made to the State of West Virginia by
the Borrower from cash on hand in an amount not to exceed (i) $250,000 in any
Fiscal Year through Fiscal Year 2014 or (ii) $0 in Fiscal Year 2015 and
thereafter, and (c) consolidated book value of assets contributed to the
Borrower and its Subsidiaries as described in clause (i) of Schedule 7.4(l) in
an amount not to exceed $2,500,000 minus any cash distributions or withdrawals
on account of their respective Equity Interests.
          “Net Mark-to-Market Exposure” of any Person shall mean, as of any date
of determination with respect to any Hedging Obligation, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
such Hedging Obligation. “Unrealized losses” shall mean the fair market value of
the cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).
          “Non-Defaulting Lender” shall mean, at any time, a Lender that is not
a Defaulting Lender or a Potential Defaulting Lender.
          “Non-Public Information” shall mean any material non-public
information (within the meaning of United States federal and state securities
laws) with respect to the Borrower, its Affiliates (including, for the avoidance
of doubt, Magnum) or any of their securities or loans.
          “Non-U.S. Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established,
contributed to (regardless of whether through direct contributions or through
employee withholding) or maintained outside the United States by the Borrower or
one or more of its Subsidiaries primarily for the benefit of employees of the
Borrower or such Subsidiaries residing outside the United States, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement, or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.
          “Notices of Borrowing” shall mean, collectively, the Notices of
Revolving Borrowing and the Notices of Swingline Borrowing.

18



--------------------------------------------------------------------------------



 



          “Notice of Conversion/Continuation” shall have the meaning set forth
in Section 2.6(b).
          “Notice of Revolving Borrowing” shall have the meaning set forth in
Section 2.3.
          “Notice of Swingline Borrowing” shall have the meaning set forth in
Section 2.4.
          “Obligations” shall mean (a) all amounts owing by the Loan Parties to
the Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or the Sole Lead Arranger pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including, without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider, and (c) all Bank Product
Obligations, together with all renewals, extensions, modifications or
refinancings of any of the foregoing.
          “OFAC” shall mean the U.S. Department of the Treasury’s Office of
Foreign Assets Control.
          “Off-Balance Sheet Liabilities” of any Person shall mean (a) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (b) any liability of such Person under any
sale and leaseback transactions that do not create a liability on the balance
sheet of such Person, (c) any Synthetic Lease Obligation or (d) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
          “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended and in effect from time to time, and any successor statute thereto.
          “Other Taxes” shall mean any and all present or future stamp, court or
documentary, recording, filing or similar Taxes that arise from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance or enforcement or registration of, from the receipt or perfection of
a security interest under, or otherwise with respect to, this Agreement or any
other Loan Document; provided, that Other Taxes shall not include any
Indemnified Taxes (which are already provided for hereunder) or any Excluded
Taxes.
          “Parent Company” shall mean, with respect to a Lender, the “bank
holding company” as defined in Regulation Y, if any, of such Lender, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.
          “Participant” shall have the meaning set forth in Section 10.4(d).
          “Patriot Act” shall mean the USA PATRIOT Improvement and
Reauthorization Act of 2005 (Pub. L. 109-177 (signed into law March 9, 2006)),
as amended and in effect from time to time.

19



--------------------------------------------------------------------------------



 



          “Payment Office” shall mean the office of the Administrative Agent
located at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other
location as to which the Administrative Agent shall have given written notice to
the Borrower and the other Lenders.
          “PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation
referred to and defined in ERISA, and any successor entity performing similar
functions.
          “Perfection Certificate” shall have the meaning assigned to such term
in the Security Agreement.
          “Permitted Encumbrances” shall mean:
          (a) Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP;
          (b) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
          (e) judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves are being
maintained in accordance with GAAP;
          (f) customary rights of set-off, revocation, refund or chargeback
under deposit agreements or under the Uniform Commercial Code or common law of
banks or other financial institutions where the Borrower or any of its
Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business;
          (g) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole; and
          (h) ordinary, customary and other encumbrances of record that do not
materially detract from the value or use of the affected property and other
encumbrances reasonably acceptable to the Administrative Agent and issued with
respect to any Mortgaged Property.

20



--------------------------------------------------------------------------------



 



          “Permitted Investments” shall mean:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;
          (b) commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within one
year from the date of acquisition thereof;
          (c) certificates of deposit, bankers’ acceptances and time deposits
maturing within one year of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and
          (e) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
          “Permitted MLP Transaction” shall mean a transaction in which the
Borrower converts to a master limited partnership or Magnum or an Affiliate
sells, exchanges or contributes the membership interests in the Initial Borrower
to a newly formed limited partnership that is or will become the MLP, or to the
partners thereof, in exchange for partnership interests, cash or other
consideration; provided, that the MLP will contemporaneously comply with Section
5.14 hereof and become the substitute Borrower and the Initial Borrower will
become a Subsidiary Loan Party under this Agreement; provided, further, that no
Permitted MLP Transaction may occur prior to the Conversion Date or at any time
an Event of Default exists.
          “Permitted Tax Distributions” shall mean tax distributions by a Loan
Party (so long as such Loan Party is treated as a pass-through or disregarded
entity) to its members (“Tax Distributions”) (i) on a quarterly basis, pro rata
in proportion to their respective percentage interests in such Loan Party
(except as otherwise required below), so long as the aggregate amount of such
Tax Distributions does not exceed, quarterly, an amount equal to such Loan
Party’s good faith estimate of the Applicable Tax (as hereinafter defined) with
respect to such taxable year, less the amount paid, if any, with respect to
prior quarters of such taxable year; and (ii) on an annual basis after the end
of such Loan Party’s taxable year, to the extent necessary so that the sum of
the amounts so distributed under this clause (ii) and the amounts distributed
under clause (i) above equals the minimum aggregate amount (the “Applicable
Tax”) that must be distributed to provide each member with an amount that equals
the product of (1) the sum of all items of taxable income or gain allocated to
such member for such taxable year less all items of deduction, loss and the loss
equivalent of tax credits allocated to such member (or, to the extent
applicable, its predecessors in interest) for such taxable year and all prior
taxable years to the extent not previously offset by taxable income or gain
allocated to such member (or, to the extent applicable, its predecessors in
interest) and (2) a percentage equal to (100%-B) x A + B, where “A” is the
highest marginal federal income tax rate applicable to a corporation or
individual (as appropriate) for such preceding taxable year and “B”, with
respect to each member, is the highest marginal state income tax rate applicable
to such member for such preceding taxable year; provided that if the amount
distributed to the members of such Loan Party pursuant to clause (i) for the
taxable year exceeds the Applicable Tax for such taxable year (including where
the amounts included in taxable income of such Loan Party for such

21



--------------------------------------------------------------------------------



 



taxable year are decreased as a result of an audit, amended return or
otherwise), then such excess shall be credited against the next Tax
Distributions permitted to be made with respect to subsequent taxable years.
          “Permitted Third Party Bank” shall mean any Lender with whom any Loan
Party maintains a Controlled Account and with whom a Control Account Agreement
has been executed.
          “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
          “Pipeline” means, collectively, all gathering systems, all tubes and
pipelines used for the transportation of Hydrocarbons, all related processing or
treatment facilities, and all distribution systems, wherever located, whether
now owned or hereafter owned or leased by any Loan Party, together with all
equipment, contracts, fixtures, facilities, metering stations, compressors,
improvements, records and other property appertaining thereto.
          “Pipeline Systems” means, collectively, all of the Pipeline and Real
Estate and Easements related thereto
          “Plan” shall mean any “employee benefit plan” as defined in Section 3
of ERISA (other than a Multiemployer Plan) maintained or contributed to by the
Borrower or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate
has or may have an obligation to contribute, and each such plan that is subject
to Title IV of ERISA for the five-year period immediately following the latest
date on which the Borrower or any ERISA Affiliate maintained, contributed to or
had an obligation to contribute to (or is deemed under Section 4069 of ERISA to
have maintained or contributed to or to have had an obligation to contribute to,
or otherwise to have liability with respect to) such plan.
          “Platform” shall have the meaning set forth in Section 10.1(c).
          “Pledge Agreement” shall mean that certain Non-Recourse Pledge
Agreement, dated as of the date hereof, executed by Triad, in favor of the
Administrative Agent for the benefit of the Lenders, pursuant to which Triad
shall pledge all of the Equity Interests of the Borrower.
          “Potential Defaulting Lender” shall mean, at any time, subject to
Section 2.25(b), any Lender as to which the Administrative Agent has notified
the Borrower that (a) an event of the kind referred to in the definition of
“Lender Insolvency Event” has occurred and is continuing in respect of any
financial institution affiliate of such Lender, (b) such Lender has (or its
Parent Company or a financial institution affiliate thereof has) notified the
Administrative Agent in writing, or has stated publicly, that it does not intend
to comply with its funding obligations under any other loan agreement, credit
agreement or other financing agreement, unless such writing or public statement
states that such position is based on such Lender’s determination that one or
more conditions precedent to funding cannot be satisfied (which conditions
precedent, together with any applicable default, will be specifically identified
in such writing or public statement), or (c) such Lender has, or whose Parent
Company has, a non-investment grade rating from Moody’s or S&P or another
nationally recognized rating agency. Any determination by the Administrative
Agent that a Lender is a Potential Defaulting Lender will be conclusive and
binding, absent manifest error, and such Lender shall be deemed to be a
Potential Defaulting Lender (subject to Section 2.25(b)) upon notification of
such determination by the Administrative Agent to the Borrower, the Issuing
Bank, the Swingline Lender and the Lenders.
          “Pricing Grid” shall have the meaning set forth in the definition of
“Applicable Margin”.
          “Pro Rata Share” shall mean (a) with respect to any Class of
Commitment or Loan of any Lender at any time, a percentage, the numerator of
which shall be such Lender’s Commitment of such

22



--------------------------------------------------------------------------------



 



Class (or, if such Commitment has been terminated or expired or the Loans have
been declared to be due and payable, such Lender’s Revolving Credit Exposure),
and the denominator of which shall be the sum of all Commitments of such Class
of all Lenders (or, if such Commitments have been terminated or expired or the
Loans have been declared to be due and payable, all Revolving Credit Exposure of
all Lenders) and (b) with respect to all Classes of Commitments and Loans of any
Lender at any time, the numerator of which shall be the sum of such Lender’s
Revolving Commitment (or, if such Revolving Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure) and the denominator of which shall be the sum of all
Lenders’ Revolving Commitments (or, if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders funded under such Commitments).
          “Processing Plant” shall mean the Thomas Russell Company 200 MM
Cryogenic Plant (TRJ-252).
          “Processing Plant Agreements” shall mean that certain Amended and
Restated Fixed Price Ex-Works Plant Equipment Contract TRJ-252 for Thomas
Russell Company 200 MM Cryogenic Plant, dated January 4, 2011 and all other
rights and agreements of Magnum in connection with the Processing Plant and
related equipment.
          “Public Lender” shall mean any Lender who does not wish to receive
Non-Public Information and who may be engaged in investment and other market
related activities with respect to the Borrower, its Affiliates or any of their
securities or loans.
          “Real Estate” shall mean all real property owned or leased by the Loan
Parties, including all Easements.
          “Real Estate Documents” shall mean, collectively, all Mortgages and
all other documents, instruments, agreements and certificates executed and
delivered by any Loan Party to the Administrative Agent and the Lenders in
connection with the foregoing.
          “Recipient” shall mean, as applicable, (a) the Administrative Agent,
(b) any Lender and (c) the Issuing Bank.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation Y” shall mean Regulation Y of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

23



--------------------------------------------------------------------------------



 



          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.
          “Required Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or, if the
Lenders have no Commitments outstanding, then Lenders holding more than 50% of
the aggregate outstanding Revolving Credit Exposure of the Lenders at such time;
provided that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Revolving Commitments and Revolving Credit
Exposure shall be excluded for purposes of determining Required Lenders.
          “Requirement of Law” for any Person shall mean the articles or
certificate of incorporation, bylaws, partnership certificate and agreement, or
limited liability company certificate of organization and agreement, as the case
may be, and other organizational and governing documents of such Person, and any
law, treaty, rule or regulation, or determination of a Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
          “Responsible Officer” shall mean the president or a vice president of
the Borrower or any Subsidiary or such other representative of the Borrower or
such Subsidiary as may be designated in writing by any one of the foregoing with
the consent of the Administrative Agent.
          “Restricted Payment” shall mean, for any Person, any dividend or
distribution on any class of its Equity Interests, or any payment on account of,
or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, retirement, defeasance or other acquisition of any shares of its
Equity Interests, any Indebtedness subordinated to the Obligations or any
Guarantee thereof, the Second Lien Indebtedness, or any options, warrants or
other rights to purchase such Equity Interests or such Indebtedness, whether now
or hereafter outstanding, or any management or similar fees.
          “Revolving Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.22, or, in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.
          “Revolving Commitment Termination Date” shall mean the earliest of
(a) August 16, 2016, (b) the date on which the Revolving Commitments are
terminated pursuant to Section 2.7 and (c) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).
          “Revolving Credit Availability” means, as of any date of
determination, an amount equal to (a) the then applicable Facility Amount minus
(b) the Revolving Credit Exposure.
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, LC Exposure and Swingline Exposure.

24



--------------------------------------------------------------------------------



 



          “Revolving Loan” shall mean a loan made by a Lender (other than the
Swingline Lender) to the Borrower under its Revolving Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan.
          “S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.
          “Sanctioned Country” shall mean a country subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time.
          “Sanctioned Person” shall mean (a) a Person named on the list of
“Specially Designated Nationals and Blocked Persons” maintained by OFAC
available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.
          “Second Lien Agent” means PennantPark Investment Corporation, in its
capacity as the agent for the Second Lien Lenders.
          “Second Lien Credit Agreement” means that certain Second Lien Credit
Agreement dated as of the Closing Date by and among the Borrower, the Second
Lien Agent, and the Second Lien Lenders party thereto.
          “Second Lien Indebtedness” means Indebtedness of Borrower evidenced by
the Second Lien Notes issued pursuant to the Second Credit Agreement.
          “Second Lien Indebtedness Documents” means (a) the Second Lien Credit
Agreement, (b) the Second Lien Notes, (c) the “Collateral Documents” as defined
in the Second Lien Credit Agreement, and (d) all “Loan Documents” as defined in
the Second Lien Credit Agreement.
          “Second Lien Lenders” means holders and/or lenders from time to time
of (or in respect of) the Second Lien Notes.
          “Second Lien Notes” means those certain term notes issued by the
Borrower to the holders thereof on the Closing Date, together with all other
notes, loans, advances or other extension of credit outstanding from time to
time under the Second Lien Indebtedness Documents, including any notes issued in
exchange therefor pursuant to the Second Lien Credit Agreement.
          “Secured Parties” shall mean the Administrative Agent, the Lenders,
the Issuing Bank, the Lender-Related Hedge Providers and the Bank Product
Providers.
          “Security Agreement” shall mean the First Lien Guaranty and Security
Agreement, dated as of the date hereof, made by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.
          “Sole Lead Arranger” shall mean SunTrust Robinson Humphrey, Inc., in
its capacity as sole lead arranger in connection with this Agreement.
          “Solvent” shall mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including subordinated and contingent
liabilities, of such Person; (b) the present fair saleable value of the assets
of

25



--------------------------------------------------------------------------------



 



such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts and liabilities, including
subordinated and contingent liabilities as they become absolute and matured;
(c) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.
          “Specified Equity Contribution” shall have the meaning set forth in
Section 6.3.
          “State Pipeline Regulatory Agency” shall mean in the State of West
Virginia the West Virginia Public Service Commission and any successor
Governmental Authority thereto, and in any other state, any Governmental
Authority performing a regulatory function similar to the foregoing.
          “Subordinated Second Lien” means Liens in favor of the Second Lien
Agent second in priority to the Liens granted to the Administrative Agent under
the Loan Documents (but in any event subject to Liens permitted by Section 7.2),
for the benefit of the Second Lien Agent and the Second Lien Lenders.
          “Subsidiary” shall mean, with respect to any Person (the “parent”) at
any date, any corporation, partnership, joint venture, limited liability
company, association or other entity the accounts of which would be consolidated
with those of the parent in the parent’s consolidated financial statements if
such financial statements were prepared in accordance with GAAP as of such date,
as well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (a) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.
          “Subsidiary Loan Party” shall mean any Subsidiary that executes or
becomes a party to the Security Agreement.
          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make Swingline Loans in an aggregate principal amount at any time
outstanding not to exceed $5,000,000.
          “Swingline Exposure” shall mean, with respect to each Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.4, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.
          “Swingline Lender” shall mean SunTrust Bank.
          “Swingline Loan” shall mean a loan made to the Borrower by the
Swingline Lender under the Swingline Commitment.
          “Synthetic Lease” shall mean a lease transaction under which the
parties intend that (a) the lease will be treated as an “operating lease” by the
lessee pursuant to Accounting Standards

26



--------------------------------------------------------------------------------



 



Codification Sections 840-10 and 840-20, as amended, and (b) the lessee will be
entitled to various tax and other benefits ordinarily available to owners (as
opposed to lessees) of like property.
          “Synthetic Lease Obligations” shall mean, with respect to any Person,
the sum of (a) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(b) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, assessments, fees, charges or withholdings imposed
by any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
          “Total Leverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for the
four consecutive Fiscal Quarters ending on or immediately prior to such date for
which financial statements are required to have been delivered under this
Agreement. Notwithstanding the foregoing, for purposes of the calculation of the
Total Leverage Ratio as used in all places in this Agreement, for periods
commencing with the delivery of a Compliance Certificate for the Fiscal Quarter
ending March 31, 2012, through the delivery of a Compliance Certificate for the
Fiscal Quarter ending June 30, 2013, the Total Leverage Ratio shall be
calculated on the basis of Annualization Measurement Periods.
          “Trading with the Enemy Act” shall mean the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in
effect from time to time.
          “Triad” shall mean Triad Hunter, LLC, a Delaware limited liability
company.
          “Triad Gas Gathering Agreement” shall mean that certain Gas Gathering
Services Agreement, dated as of August 15, 2011, between Triad and the Borrower.
          “Type”, when used in reference to a Loan or a Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Base
Rate.
          “Unfunded Pension Liability” of any Plan shall mean the amount, if
any, by which the value of the accumulated plan benefits under the Plan,
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of all Plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).
          “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial
Code as amended and in effect from time to time in the State of New York.
          “United States” or “U.S.” shall mean the United States of America.
          “U.S. Person” shall mean any Person that is a “United States person”
as defined in Section 7701(a)(30) of the Code.
          “U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.19(e)(ii).

27



--------------------------------------------------------------------------------



 



          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” shall mean the Borrower, any other Loan Party or
the Administrative Agent, as applicable.
     Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. “Revolving
Loan”) or by Type (e.g. “Eurodollar Loan” or “Base Rate Loan”) or by Class and
Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be classified and
referred to by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar
Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar Borrowing”).
     Section 1.3. Accounting Terms and Determination. Unless otherwise defined
or specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any provision to eliminate the effect of any
change in GAAP on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend any
provision for such purpose), then the Borrower’s compliance with such provision
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such provision is amended in a manner satisfactory to the Borrower and the
Required Lenders. It is understood and agreed that, solely with respect to any
change in GAAP after the Closing Date with respect to the accounting for leases
as either operating leases or capital leases, any lease that is not (or would
not be) a capital lease under GAAP as in effect on the Closing Date will not be
treated as a capital lease hereunder solely as a result of such change in GAAP
after the Closing Date. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value”, as defined therein.
     Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “hereof”, “herein” and “hereunder” and words of
similar import shall be construed to refer to this Agreement as a whole and not
to any particular provision hereof, (d) all references to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles, Sections,
Exhibits and Schedules to this Agreement and (e) all references to a specific
time shall be construed to refer to the time in the city and state of New York,
New York, unless otherwise indicated.

28



--------------------------------------------------------------------------------



 



ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
     Section 2.1. General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2; (ii) the Issuing
Bank may issue Letters of Credit in accordance with Section 2.21; (iii) the
Swingline Lender may make Swingline Loans in accordance with Section 2.4 and
(iv) each Lender agrees to purchase a participation interest in the Letters of
Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
the Facility Amount in effect from time to time.
     Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Facility Amount. During the Availability Period, the Borrower shall be entitled
to borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default.
     Section 2.3. Procedure for Revolving Borrowings. The Borrower shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of each Revolving Borrowing, substantially in the form of
Exhibit 2.3 attached hereto (a “Notice of Revolving Borrowing”), (x) prior to
11:00 a.m. one (1) Business Day prior to the requested date of each Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to the
requested date of each Eurodollar Borrowing. Each Notice of Revolving Borrowing
shall be irrevocable and shall specify (i) the aggregate principal amount of
such Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request. The aggregate principal amount of
each Eurodollar Borrowing shall not be less than $1,000,000 or a larger multiple
of $1,000,000, and the aggregate principal amount of each Base Rate Borrowing
shall not be less than $1,000,000 or a larger multiple of $100,000; provided
that Base Rate Loans made pursuant to Section 2.4 or Section 2.22(d) may be made
in lesser amounts as provided therein. At no time shall the total number of
Eurodollar Borrowings outstanding at any time exceed eight (8). Promptly
following the receipt of a Notice of Revolving Borrowing in accordance herewith,
the Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.
     Section 2.4. Swingline Commitment.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender may, in its sole discretion, make Swingline Loans to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time not to exceed the lesser of (i) the
Swingline Commitment then in effect and (ii) the difference between the Facility
Amount and the aggregate Revolving Credit Exposures of all Lenders; provided
that the Swingline Lender shall not be

29



--------------------------------------------------------------------------------



 



required to make a Swingline Loan to refinance an outstanding Swingline Loan.
The Borrower shall be entitled to borrow, repay and reborrow Swingline Loans in
accordance with the terms and conditions of this Agreement.
          (b) The Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline
Borrowing, substantially in the form of Exhibit 2.4 attached hereto (a “Notice
of Swingline Borrowing”), prior to 10:00 a.m. on the requested date of each
Swingline Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and
shall specify (i) the principal amount of such Swingline Borrowing, (ii) the
date of such Swingline Borrowing (which shall be a Business Day) and (iii) the
account of the Borrower to which the proceeds of such Swingline Borrowing should
be credited. The Administrative Agent will promptly advise the Swingline Lender
of each Notice of Swingline Borrowing. The aggregate principal amount of each
Swingline Loan shall not be less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. on the requested date of such Swingline
Borrowing.
          (c) The Swingline Lender, at any time and from time to time in its
sole discretion, may, but in no event no less frequently than once each calendar
week shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.6,
which will be used solely for the repayment of such Swingline Loan.
          (d) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.
          (e) Each Lender’s obligation to make a Base Rate Loan pursuant to
subsection (c) of this Section or to purchase participating interests pursuant
to subsection (d) of this Section shall be absolute and unconditional and shall
not be affected by any circumstance, including, without limitation, (i) any
set-off, counterclaim, recoupment, defense or other right that such Lender or
any other Person may have or claim against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of any Lender’s Revolving Commitment,
(iii) the existence (or alleged existence) of any event or condition which has
had or could reasonably be expected to have a Material Adverse Effect, (iv) any
breach of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof (x) at the Federal Funds Rate until the second Business Day after
such demand and (y) at the Base Rate at all times thereafter. Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition,

30



--------------------------------------------------------------------------------



 



such Lender shall be deemed to have assigned any and all payments made of
principal and interest on its Loans and any other amounts due to it hereunder to
the Swingline Lender to fund the amount of such Lender’s participation interest
in such Swingline Loans that such Lender failed to fund pursuant to this
Section, until such amount has been purchased in full.
     Section 2.5. Funding of Borrowings.
          (a) Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to the Administrative Agent at the Payment Office; provided
that the Swingline Loans will be made as set forth in Section 2.4. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by 3:00 p.m. on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or, at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.
          (b) Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing
in which such Lender is to participate that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest (x) at the Federal Funds Rate
until the second Business Day after such demand and (y) at the Base Rate at all
times thereafter. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower shall within one
(1) Business Day pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Borrowing, but without any
amounts due under Section 2.18. Nothing in this subsection shall be deemed to
relieve any Lender from its obligation to fund its Pro Rata Share of any
Borrowing hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder.
          (c) All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.
     Section 2.6. Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing. Thereafter, the Borrower may elect to convert
such Borrowing into a different Type or to continue such Borrowing, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
          (b) To make an election pursuant to this Section, the Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing that is to be converted or continued, as
the case may be, substantially in the form of Exhibit 2.6 attached hereto (a
“Notice of Conversion/Continuation”) (x) prior to 10:00 a.m. one (1) Business
Day prior to the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. three

31



--------------------------------------------------------------------------------



 



(3) Business Days prior to a continuation of or conversion into a Eurodollar
Borrowing. Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing to which such Notice of Conversion/Continuation
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) shall be specified for each resulting Borrowing),
(ii) the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing,
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”. If any
such Notice of Conversion/Continuation requests a Eurodollar Borrowing but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month. The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.3.
          (c) If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loan shall be permitted except on the
last day of the Interest Period in respect thereof.
          (d) Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
     Section 2.7. Optional Reduction and Termination of Commitments.
          (a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.
          (b) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable, provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower by notice to the Administrative Agent on or prior to
the specified effective date if such condition is not satisfied), the Borrower
may reduce the Aggregate Revolving Commitments in part or terminate the
Aggregate Revolving Commitments in whole; provided that (i) any partial
reduction shall apply to reduce proportionately and permanently the Revolving
Commitment of each Lender, (ii) any partial reduction pursuant to this Section
shall be in an amount of at least $1,000,000 and any larger multiple of
$1,000,000, and (iii) no such reduction shall be permitted which would reduce
the Facility Amount to an amount less than the aggregate outstanding Revolving
Credit Exposure of all Lenders. Any such reduction in the Facility Amount below
the principal amount of the Swingline Commitment and the LC Commitment shall
result in a dollar-for-dollar reduction in the Swingline Commitment and the LC
Commitment.
          (c) With the written approval of the Administrative Agent, the
Borrower may terminate (on a non-ratable basis) the unused amount of the
Revolving Commitment of a Defaulting Lender, and in such event the provisions of
Section 2.25 will apply to all amounts thereafter paid by the Borrower for the
account of any such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts); provided that such
termination will not be deemed

32



--------------------------------------------------------------------------------



 



to be a waiver or release of any claim that the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender may have
against such Defaulting Lender.
     Section 2.8. Repayment of Loans. The outstanding principal amount of all
Revolving Loans and Swingline Loans shall be due and payable (together with
accrued and unpaid interest thereon) on the Revolving Commitment Termination
Date.
     Section 2.9. Evidence of Indebtedness.
          (a) Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment of
each Lender, (ii) the amount of each Loan made hereunder by each Lender, the
Class and Type thereof and, in the case of each Eurodollar Loan, the Interest
Period applicable thereto, (iii) the date of any continuation of any Loan
pursuant to Section 2.6, (iv) the date of any conversion of all or a portion of
any Loan to another Type pursuant to Section 2.6, (v) the date and amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of the Loans and (vi) both the date
and amount of any sum received by the Administrative Agent hereunder from the
Borrower in respect of the Loans and each Lender’s Pro Rata Share thereof. The
entries made in such records shall be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.
          (b) This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a “noteless” credit agreement. However, at
the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
     Section 2.10. Optional Prepayments. The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of any prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than
three (3) Business Days prior to the date of such prepayment, (ii) in the case
of any prepayment of any Base Rate Borrowing, not less than one (1) Business Day
prior to the date of such prepayment, and (iii) in the case of any prepayment of
any Swingline Borrowing, prior to 11:00 a.m. on the date of such prepayment.
Each such notice shall be irrevocable and shall specify the proposed date of
such prepayment and the principal amount of each Borrowing or portion thereof to
be prepaid, provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.7, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.7. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each affected Lender of
the contents thereof and of such Lender’s Pro Rata Share of any such prepayment.
If such notice is given, the aggregate amount specified in such notice shall be
due and payable on the date designated in such notice, together with accrued

33



--------------------------------------------------------------------------------



 



interest to such date on the amount so prepaid in accordance with
Section 2.12(d); provided that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.18. Each partial
prepayment of any Loan shall be in an amount that would be permitted in the case
of an advance of a Revolving Borrowing of the same Type pursuant to Section 2.2
or, in the case of a Swingline Loan, pursuant to Section 2.4. Each prepayment of
a Borrowing shall be applied ratably to the Loans comprising such Borrowing.
     Section 2.11. Mandatory Prepayments.
          (a) Immediately upon receipt by the Borrower or any of its
Subsidiaries of any cash proceeds of any sale or disposition by the Borrower or
any of its Subsidiaries of any of its assets, or any proceeds from any casualty
insurance policies or eminent domain, condemnation or similar proceedings, the
Borrower shall prepay the Obligations in an amount equal to all such cash
proceeds, net of commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by the Borrower in connection therewith (in each case, paid to non-Affiliates);
provided that the Borrower shall not be required to prepay the Obligations with
respect to (i) proceeds from the sales of assets permitted pursuant to
Section 7.6 (other than Section 7.6(j)) or (ii) proceeds from the sales of
assets, casualty insurance policies or eminent domain, condemnation or similar
proceedings that are reinvested in assets then used or usable in the business of
the Loan Parties within 180 days following receipt thereof; provided, that, to
the extent the Borrower or any of its Subsidiaries has entered into binding
agreements to so reinvest such proceeds within such 180-day period, the Borrower
or such Subsidiary shall have 270 days following such sale of assets, casualty
insurance policies or eminent domain, condemnation or similar proceedings to
make such reinvestment, so long as such proceeds are held in Controlled Accounts
at SunTrust Bank or subject to Control Account Agreements until reinvested. Any
such prepayment shall be applied in accordance with subsection (d) of this
Section.
          (b) No later than the Business Day following the date of receipt by
the Borrower or any of its Subsidiaries of any cash proceeds from any issuance
of Indebtedness (other than Indebtedness permitted under Section 7.1 hereof),
the Borrower shall prepay the Obligations in an amount equal to all such cash
proceeds, net of underwriting discounts and commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by the Borrower in connection therewith (in each case,
paid to non-Affiliates). Any such prepayment shall be applied in accordance with
subsection (d) of this Section.
          (c) No later than the Business Day following the date of receipt by
the Borrower or any of its Subsidiaries of 50% of the cash proceeds from any
issuance of equity securities by the Borrower or any of its Subsidiaries, the
Borrower shall prepay the Obligations in an amount equal to 50% of such cash
proceeds, net of underwriting discounts and commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by the Borrower in connection therewith (in each case,
paid to non-Affiliates); provided that the Borrower shall not be required to
prepay the Obligations with respect to proceeds of Equity Interests issued by a
Subsidiary to Magnum or any of its Subsidiaries. Any such prepayment shall be
applied in accordance with subsection (d) of this Section.
          (d) Any prepayments made by the Borrower pursuant to subsection (a),
(b) or (c) of this Section shall be applied as follows: first, to Administrative
Agent’s fees and reimbursable expenses then due and payable pursuant to any of
the Loan documents, second, to interest and fees then due and payable hereunder,
pro rata to the Lenders based on their respective Revolving Commitment, third,
to the principal balance of the Swingline Loans, until the same shall have been
paid in full, to the Swingline Lender; fourth, to the principal balance of the
Revolving Loans, until the same shall have been paid in

34



--------------------------------------------------------------------------------



 



full, pro rata to the Lenders based on their respective Revolving Commitments;
and fifth, to Cash Collateralize the Letters of Credit in an amount in cash
equal to the LC Exposure as of such date plus any accrued and unpaid fees
thereon; provided, that the Borrower will be permitted, at its option, to apply
any such prepayments, in whole or in part, to the principal balance of the
Second Lien Indebtedness, so long as (i) such prepayment is received after the
Conversion Date, (ii) no Default or Event of Default exists, (iii) the Borrower
and its Subsidiaries have a maximum Total Leverage Ratio of less than or equal
to 3.50:1.00, both before and after giving effect to such prepayment, (iv) the
Borrower has a minimum Revolving Credit Availability of at least 20% of the
Aggregate Revolving Commitments and (v) the Second Lien Indebtedness is
permanently reduced by such prepayment amounts. The Revolving Commitments of the
Lenders shall be permanently reduced by the amount of any prepayments made
pursuant to Section 2.11(a) and (b). The Revolving Commitments of the Lenders
shall not be permanently reduced by the amount of any prepayments made pursuant
to Section 2.11 (c), unless an Event of Default has occurred and is continuing
and the Required Lenders so request
          (e) If at any time the aggregate Revolving Credit Exposure of all
Lenders exceeds the Facility Amount, as reduced pursuant to Section 2.7 or
otherwise, the Borrower shall immediately repay the Swingline Loans and the
Revolving Loans in an amount equal to such excess, together with all accrued and
unpaid interest on such excess amount and any amounts due under Section 2.18.
Each prepayment shall be applied as follows: first, to the Swingline Loans to
the full extent thereof; second, to the Base Rate Loans to the full extent
thereof; and third, to the Eurodollar Loans to the full extent thereof. If,
after giving effect to prepayment of all Swingline Loans and Revolving Loans,
the aggregate Revolving Credit Exposure of all Lenders exceeds the Facility
Amount, the Borrower shall Cash Collateralize its reimbursement obligations with
respect to all Letters of Credit in an amount equal to such excess plus any
accrued and unpaid fees thereon.
     Section 2.12. Interest on Loans.
          (a) The Borrower shall pay interest on (i) each Base Rate Loan at the
Base Rate plus the Applicable Margin in effect from time to time and (ii) each
Eurodollar Loan at the Adjusted LIBO Rate for the applicable Interest Period in
effect for such Loan plus the Applicable Margin in effect from time to time.
          (b) The Borrower shall pay interest on each Swingline Loan at the Base
Rate plus the Applicable Margin in effect from time to time.
          (c) Notwithstanding subsections (a) and (b) of this Section, at the
option of the Required Lenders if an Event of Default has occurred and is
continuing, and automatically after acceleration, the Borrower shall pay
interest (“Default Interest”) with respect to all Eurodollar Loans at the rate
per annum equal to 200 basis points above the otherwise applicable interest rate
for such Eurodollar Loans for the then-current Interest Period until the last
day of such Interest Period, and thereafter, and with respect to all Base Rate
Loans and all other Obligations hereunder (other than Loans), at the rate per
annum equal to 200 basis points above the otherwise applicable interest rate for
Base Rate Loans.
          (d) Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Commitment Termination Date.
Interest on all outstanding Eurodollar Loans shall be payable on the last day of
each Interest Period applicable thereto, and, in the case of any Eurodollar
Loans having an Interest Period in excess of three months, on each day which
occurs every three months after the initial date of such Interest Period, and on
the Revolving Commitment Termination Date. Interest on any Loan which is
converted into a Loan of another Type or

35



--------------------------------------------------------------------------------



 



which is repaid or prepaid shall be payable on the date of such conversion or on
the date of any such repayment or prepayment (on the amount repaid or prepaid)
thereof. All Default Interest shall be payable on demand.
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
     Section 2.13. Fees.
          (a) The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.
          (b) Commencing on the Closing Date, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Percentage per annum (determined daily in
accordance with the Pricing Grid) on the average daily amount of the unused
Revolving Commitment of such Lender. For purposes of computing the commitment
fee, the Revolving Commitment of each Lender shall be deemed used to the extent
of the outstanding Revolving Loans and LC Exposure, but not Swingline Exposure,
of such Lender.
          (c) The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including, without limitation, any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.25% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Notwithstanding the foregoing, if the
Required Lenders elect to increase the interest rate on the Loans to the rate
for Default Interest pursuant to Section 2.12(c), the rate per annum used to
calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by 200 basis points.
          (d) The Borrower shall pay on the Closing Date to the Administrative
Agent and its affiliates all fees in the Fee Letter that are due and payable on
the Closing Date. The Borrower shall pay on the Closing Date to the Lenders all
upfront fees previously agreed in writing.
          (e) Accrued fees under subsections (b) and (c) of this Section shall
be payable quarterly in arrears on the last day of each March, June, September
and December, commencing on September 30, 2011, and on the Revolving Commitment
Termination Date (and, if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided that any such fees accruing after the
Revolving Commitment Termination Date shall be payable on demand.
          (f) Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to commitment fees accruing with respect to its Revolving Commitment
during such period pursuant to subsection (b) of this Section or letter of
credit fees accruing during such period pursuant to subsection (c) of this
Section (without

36



--------------------------------------------------------------------------------



 



prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees), provided that (x) to the extent that a portion of the LC Exposure
of such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant
to Section 2.25, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments, and (y) to the extent any portion of such LC Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the Issuing Bank. The pro rata payment provisions of Section 2.20 shall
automatically be deemed adjusted to reflect the provisions of this subsection.
     Section 2.14. Computation of Interest and Fees.
          Interest hereunder based on the Administrative Agent’s prime lending
rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other interest and all fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
     Section 2.15. Inability to Determine Interest Rates. If, prior to the
commencement of any Interest Period for any Eurodollar Borrowing:
          (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or
          (ii) the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders of making, funding or maintaining their
Eurodollar Loans for such Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one (1) Business Day
before the date of any Eurodollar Borrowing for which a Notice of Revolving
Borrowing or a Notice of Conversion/Continuation has previously been given that
it elects not to borrow, continue or convert to a Eurodollar Borrowing on such
date, then such Revolving Borrowing shall be made as, continued as or converted
into a Base Rate Borrowing.
     Section 2.16. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be
made as a Base Rate Loan as part of the same Revolving Borrowing for the same
Interest Period

37



--------------------------------------------------------------------------------



 



and, if the affected Eurodollar Loan is then outstanding, such Loan shall be
converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date. Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.
     Section 2.17. Increased Costs.
          (a) If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or
          (ii) impose on any Lender, the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein
(other than with respect to Excluded Taxes or Indemnified Taxes addressed in
Section 2.19(a), (b) and (c));
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then, from time to time, such Lender or the Issuing Bank may
provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such increased costs or reduced
amounts, so long as such Lender is making a similar demand from all other
borrowers in similar credit facilities, and within ten (10) Business Days after
receipt of such notice and demand the Borrower shall pay to such Lender or the
Issuing Bank, as the case may be, such additional amounts as will compensate
such Lender or the Issuing Bank for any such increased costs incurred or
reduction suffered.
          (b) If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or the Issuing Bank) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender, the Issuing Bank or such Parent Company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the
Issuing Bank’s policies or the policies of such Parent Company with respect to
capital adequacy), then, from time to time, such Lender or the Issuing Bank may
provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such reduced amounts, and within five
(5) Business Days after receipt of such notice and demand the Borrower shall pay
to such Lender or the Issuing Bank, as the case may be, such additional amounts
as will compensate such Lender, the Issuing Bank or such Parent Company for any
such reduction suffered.
          (c) A certificate of such Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender, the Issuing Bank or the
Parent Company of such Lender or the Issuing Bank, as the case may be, specified
in subsection (a) or (b) of this Section shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error.

38



--------------------------------------------------------------------------------



 



          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation.
     Section 2.18. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.
     Section 2.19. Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower or any other Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any applicable law requires
the deduction or withholding of any Tax from any such payment, then the
applicable Withholding Agent shall make such deduction and timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax or Other Tax, then the sum
payable by the Borrower or other Loan Party, as applicable, shall be increased
as necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section) the applicable Recipient shall receive an amount equal to
the sum it would have received had no such deductions or withholdings been made.
          (b) In addition, without limiting the provisions of subsection (a) of
this Section, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify each Recipient, within five
(5) Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Recipient on or with respect to
any payment by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, however, that the Borrower shall not be required to
indemnify any Recipient pursuant to this Section 2.19(c) for any Indemnified
Taxes or Other Taxes to the extent such written demand is made by such Recipient
more than 180 days after the date on which such

39



--------------------------------------------------------------------------------



 



Recipient received written notice of the imposition or assertion of such
Indemnified Taxes or Other Taxes from the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the applicable Recipient shall be conclusive, absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Loan Party to a Governmental Authority,
the Borrower or other Loan Party, as applicable, shall deliver to the
Administrative Agent an original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
          (e) Tax Forms.
          (i) Any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly executed
originals of IRS Form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is exempt from U.S. federal backup
withholding tax.
          (ii) Any Lender that is a Foreign Person and that is entitled to an
exemption from or reduction of withholding tax under the Code or any treaty to
which the United States is a party with respect to payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing, each Lender that is a Foreign Person shall, to the extent it is
legally entitled to do so, (w) on or prior to the date such Lender becomes a
Lender under this Agreement, (x) on or prior to the date on which any such form
or certification expires or becomes obsolete, (y) after the occurrence of any
event requiring a change in the most recent form or certification previously
delivered by it pursuant to this subsection, and (z) from time to time upon the
reasonable request by the Borrower or the Administrative Agent, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the Borrower or the Administrative Agent), whichever of the
following is applicable:
     (A) if such Lender is claiming eligibility for benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN, or
any successor form thereto, establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to any other applicable payments under any Loan
Document, duly executed originals of IRS Form W-8BEN, or any successor form
thereto, establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;
     (B) duly executed originals of IRS Form W-8ECI, or any successor form
thereto, certifying that the payments received by such Lender are effectively
connected with such Lender’s conduct of a trade or business in the United
States;
     (C) if such Lender is claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, duly executed
originals of

40



--------------------------------------------------------------------------------



 



IRS Form W-8BEN, or any successor form thereto, together with a certificate (a
“U.S. Tax Compliance Certificate”) upon which such Lender certifies that (1)
such Lender is not a bank for purposes of Section 881(c)(3)(A) of the Code, or
the obligation of the Borrower hereunder is not, with respect to such Lender, a
loan agreement entered into in the ordinary course of its trade or business,
within the meaning of that Section, (2) such Lender is not a 10% shareholder of
the Borrower within the meaning of Section 871(h)(3) or Section 881(c)(3)(B) of
the Code, (3) such Lender is not a controlled foreign corporation that is
related to the Borrower within the meaning of Section 881(c)(3)(C) of the Code,
and (4) the interest payments in question are not effectively connected with a
U.S. trade or business conducted by such Lender; or
     (D) if such Lender is not the beneficial owner (for example, a partnership
or a participating Lender granting a typical participation), duly executed
originals of IRS Form W-8IMY, or any successor form thereto, accompanied by IRS
Form W-9, IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate,
any applicable withholding statement and/or other certification documents from
each beneficial owner, as applicable.
          (iii) Each Lender agrees that if any form or certification it
previously delivered under this Section expires or becomes obsolete or
inaccurate in any respect and such Lender is not legally entitled to provide an
updated form or certification, it shall promptly notify the Borrower and the
Administrative Agent of its inability to update such form or certification.
          (iv) If a payment made to a Lender under this Agreement would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
For purposes of this Section 2.19(e)(iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
          (f) If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.19 (including additional amounts paid
pursuant to this Section 2.19), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.19, in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.19 if such payment
would place such indemnified party in a less favorable position (on

41



--------------------------------------------------------------------------------



 



a net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.19 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person..
     Section 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.17, 2.18 or 2.19, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank or the Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.17, 2.18, 2.19
and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata to the
parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Credit Exposure and accrued interest
and fees thereon than the proportion received by any other Lender with respect
to its Revolving Credit Exposure, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Exposure; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Exposure
to any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this subsection shall apply).
The Borrower consents to the

42



--------------------------------------------------------------------------------



 



foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
          (e) Notwithstanding anything herein to the contrary, any amount paid
by the Borrower for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, reimbursement of LC
Disbursements, indemnity payments or other amounts) will be retained by the
Administrative Agent in a segregated non-interest bearing account until the
Revolving Commitment Termination Date, at which time the funds in such account
will be applied by the Administrative Agent, to the fullest extent permitted by
law, in the following order of priority: first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent under this
Agreement; second, to the payment of any amounts owing by such Defaulting Lender
to the Issuing Bank and the Swingline Lender under this Agreement; third, to the
payment of interest due and payable to the Lenders hereunder that are not
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them; fourth, to the payment of fees then due
and payable to the Lenders hereunder that are not Defaulting Lenders, ratably
among them in accordance with the amounts of such fees then due and payable to
them; fifth, to the payment of principal and unreimbursed LC Disbursements then
due and payable to the Lenders hereunder that are not Defaulting Lenders,
ratably in accordance with the amounts thereof then due and payable to them;
sixth, to the ratable payment of other amounts then due and payable to the
Lenders hereunder that are not Defaulting Lenders; and seventh, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.
     Section 2.21. Letters of Credit.
          (a) During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section, shall issue, at the request of the Borrower, Letters of Credit for the
account of the Borrower on the terms and conditions hereinafter set forth;
provided that (i) each Letter of Credit shall expire on the earlier of (A) the
date one year after the date of issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof one year after such renewal or
extension), provided that any Letter of Credit with a one-year term may contain
an evergreen provision not to extend past the date in clause (B) below and
(B) the date that is five (5) Business Days prior to the Revolving Commitment
Termination Date; (ii) each Letter of Credit shall be in a stated amount of at
least $20,000; and (iii) the Borrower may not request any Letter of Credit if,
after giving effect to such issuance, (A) the aggregate LC Exposure would exceed
the LC Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders
would exceed the Facility Amount. Each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender’s
Pro Rata Share of the

43



--------------------------------------------------------------------------------



 



aggregate amount available to be drawn under such Letter of Credit on the date
of issuance. Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation.
          (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, renewed or extended, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
          (c) At least two (2) Business Days prior to the issuance of any Letter
of Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice,
and, if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent, on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit, directing the Issuing Bank not
to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in subsection (a) of this Section
or that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.
          (d) The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other formalities of any
kind. Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided that for
purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.2 hereof shall not be applicable. The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.5. The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.

44



--------------------------------------------------------------------------------



 



          (e) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) of this Section in an amount equal to its
Pro Rata Share of such LC Disbursement on and as of the date which such Base
Rate Borrowing should have occurred. Each Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any of its Subsidiaries, (iv) any
breach of this Agreement by the Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
On the date that such participation is required to be funded, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the Issuing Bank.
Whenever, at any time after the Issuing Bank has received from any such Lender
the funds for its participation in a LC Disbursement, the Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or the Issuing Bank, as the case may be, will distribute to
such Lender its Pro Rata Share of such payment; provided that if such payment is
required to be returned for any reason to the Borrower or to a trustee,
receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.
          (f) To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to subsection (d) or (e) of this Section on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided that if
such Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Lender shall be obligated to pay interest on such amount at the rate set forth
in Section 2.13(c).
          (g) If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding that its reimbursement obligations with respect
to the Letters of Credit be Cash Collateralized pursuant to this subsection, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to 102% of the aggregate LC Exposure of all
Lenders as of such date plus any accrued and unpaid fees thereon; provided that
such obligation to Cash Collateralize the reimbursement obligations of the
Borrower with respect to the Letters of Credit shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in Section 8.1(h) or (i). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. The Borrower agrees to execute
any documents and/or certificates to effectuate the intent of this subsection.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the

45



--------------------------------------------------------------------------------



 



maturity of the Loans has been accelerated, with the consent of the Required
Lenders, be applied to satisfy other obligations of the Borrower under this
Agreement and the other Loan Documents. If the Borrower is required to Cash
Collateralize its reimbursement obligations with respect to the Letters of
Credit as a result of the occurrence of an Event of Default, such cash
collateral so posted (to the extent not so applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.
          (h) Upon the request of any Lender, but no more frequently than
quarterly, the Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and the Borrower a report describing the aggregate Letters of Credit
then outstanding. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.
          (i) The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
          (i) any lack of validity or enforceability of any Letter of Credit or
this Agreement;
          (ii) the existence of any claim, set-off, defense or other right which
the Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
          (iii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
          (iv) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
          (v) any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of set-off
against, the Borrower’s obligations hereunder; or
          (vi) the existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or

46



--------------------------------------------------------------------------------



 



other consequential damages), or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
          (j) Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
(i) each standby Letter of Credit shall be governed by the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.
     Section 2.22. Increase of Commitments; Additional Lenders.
          (a) From time to time after the Closing Date and in accordance with
this Section, the Borrower and one or more Increasing Lenders or Additional
Lenders (each as defined below) may enter into an agreement to increase the
aggregate Revolving Commitments hereunder (each such increase, an “Incremental
Commitment”) so long as the following conditions are satisfied:
          (i) the aggregate principal amount of all such Incremental Commitments
made pursuant to this Section shall not exceed $75,000,000 (the principal amount
of each such Incremental Commitment, the “Incremental Commitment Amount”);
          (ii) at the time of and immediately after giving effect to any such
proposed increase, no Default or Event of Default shall exist and all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are made as of a specific date, in which
case such representations and warranties shall be true and correct in all
material respects as of such date);
          (iii) any Incremental Commitments provided pursuant to this Section
shall have a termination date no earlier than the Revolving Commitment
Termination Date; and
          (iv) the Loan Parties shall be in pro forma compliance with each of
the financial covenants set forth in Article VI as of the most recently ended
Fiscal Quarter for which financial statements are required to have been
delivered, calculated as if all such Incremental Commitments had been
established (and fully funded) as of the first day of the relevant period for
testing compliance..
          (b) The Borrower shall provide at least 30 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender) of any proposal to establish an

47



--------------------------------------------------------------------------------



 



Incremental Commitment. The Borrower may also, but is not required to, specify
any fees offered to those Lenders (the “Increasing Lenders”) that agree to
increase the principal amount of their Revolving Commitments, which fees may be
variable based upon the amount by which any such Lender is willing to increase
the principal amount of its Revolving Commitment. Each Increasing Lender shall
as soon as practicable, and in any case within 15 days following receipt of such
notice, specify in a written notice to the Borrower and the Administrative Agent
the amount of such proposed Incremental Commitment that it is willing to
provide. No Lender (or any successor thereto) shall have any obligation, express
or implied, to offer to increase the aggregate principal amount of its Revolving
Commitment, and any decision by a Lender to increase its Revolving Commitment
shall be made in its sole discretion independently from any other Lender. Only
the consent of each Increasing Lender shall be required for an increase in the
aggregate principal amount of the Revolving Commitments pursuant to this
Section. No Lender which declines to increase the principal amount of its
Revolving Commitment may be replaced with respect to its existing Revolving
Commitment as a result thereof without such Lender’s consent. If any Lender
shall fail to notify the Borrower and the Administrative Agent in writing about
whether it will increase its Revolving Commitment within 15 days after receipt
of such notice, such Lender shall be deemed to have declined to increase its
Revolving Commitment. The Borrower may accept some or all of the offered amounts
or designate new lenders that are acceptable to the Administrative Agent (such
approval not to be unreasonably withheld or delayed) as additional Lenders
hereunder in accordance with this Section (the “Additional Lenders”), which
Additional Lenders may assume all or a portion of such Incremental Commitment.
The Borrower and the Administrative Agent shall have discretion jointly to
adjust the allocation of such Incremental Commitments among the Increasing
Lenders and the Additional Lenders. The sum of the increase in the Revolving
Commitments of the Increasing Lenders plus the Revolving Commitments of the
Additional Lenders shall not in the aggregate exceed the unsubscribed amount of
the Incremental Commitment Amount.
          (c) Subject to subsections (a) and (b) of this Section, any increase
requested by the Borrower shall be effective upon delivery to the Administrative
Agent of each of the following documents:
          (i) an originally executed copy of an instrument of joinder, in form
and substance reasonably acceptable to the Administrative Agent, executed by the
Borrower, by each Additional Lender and by each Increasing Lender, setting forth
the new Revolving Commitments of such Lenders and setting forth the agreement of
each Additional Lender to become a party to this Agreement and to be bound by
all of the terms and provisions hereof;
          (ii) such evidence of appropriate corporate authorization on the part
of the Borrower with respect to such Incremental Commitment and such opinions of
counsel for the Borrower with respect to such Incremental Commitment as the
Administrative Agent may reasonably request;
          (iii) a certificate of the Borrower signed by a Responsible Officer,
in form and substance reasonably acceptable to the Administrative Agent,
certifying that each of the conditions in subsection (a) of this Section has
been satisfied;
          (iv) to the extent requested by any Additional Lender or any
Increasing Lender, executed promissory notes evidencing such Incremental
Commitments issued by the Borrower in accordance with Section 2.9; and
          (v) any other certificates or documents that the Administrative Agent
shall reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.

48



--------------------------------------------------------------------------------



 



          Upon the effectiveness of any such Incremental Commitment, the
Commitments and Pro Rata Share of each Lender will be adjusted to give effect to
the Incremental Commitments, and Schedule I shall automatically be deemed
amended accordingly.
          (d) If any Incremental Commitments are to have terms that are
different from the Revolving Commitments, as applicable, outstanding immediately
prior to such incurrence (any such Incremental Commitments, the “Non-Conforming
Credit Extensions”), all such terms shall be as set forth in a separate
assumption agreement among the Borrower, the Lenders providing such Incremental
Commitments and the Administrative Agent, the execution and delivery of which
agreement shall be a condition to the effectiveness of the Non-Conforming Credit
Extensions. If the Borrower incurs Incremental Commitments under this Section,
regardless of whether such Incremental Commitments are Non-Conforming Credit
Extensions, the Borrower shall, after such time, repay and incur Revolving Loans
ratably as between the Incremental Commitments and the Revolving Commitments
outstanding immediately prior to such incurrence. Notwithstanding anything to
the contrary in Section 10.2, the Administrative Agent is expressly permitted to
amend the Loan Documents to the extent necessary to give effect to any increase
pursuant to this Section and mechanical changes necessary or advisable in
connection therewith (including amendments to implement the requirements in the
preceding two sentences, amendments to ensure pro rata allocations of Eurodollar
Loans and Base Rate Loans between Loans incurred pursuant to this Section and
Loans outstanding immediately prior to any such incurrence and amendments to
implement ratable participation in Letters of Credit between the Non-Conforming
Credit Extensions consisting of Incremental Commitments and the Revolving
Commitments outstanding immediately prior to any such incurrence).
          (e) For purposes of this Section, the following terms shall have the
meanings specified below:
          (i) “Initial Yield” shall mean, with respect to Incremental
Commitments, the amount (as determined by the Administrative Agent) equal to the
sum of (A) the margin above the Adjusted LIBOR Rate on such Incremental Loans,
as applicable (including as margin the effect of any “LIBOR floor” applicable on
the date of the calculation), plus (B) (x) the amount of any Up-Front Fees on
such Incremental Commitments, as applicable (including any fee or discount
received by the Lenders in connection with the initial extension thereof),
divided by (y) four.
          (ii) “Up-Front Fees” shall mean the amount of any fees or discounts
received by the Lenders in connection with the making of Loans or extensions of
credit, expressed as a percentage of such Loan or extension of credit. For the
avoidance of doubt, “Up-Front Fees” shall not include any arrangement fee paid
to the Sole Lead Arranger.
     Section 2.23. Mitigation of Obligations. (a) If any Lender requests
compensation under Section 2.17, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.17 or Section 2.19, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.
          (b) The Borrower shall not be required to compensate any Lender
pursuant to Section 2.17 for any increased costs or reductions incurred more
than 180 days prior to the date that such

49



--------------------------------------------------------------------------------



 



Lender, as the case may be, notified the Borrower of such Change in Law and of
such Lender’s intention to claim compensation therefor; provided that, if such
Change in Law is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
     Section 2.24. Replacement of Lenders. If (a) any Lender requests
compensation under Section 2.17, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19, (b) any Lender withholds its consent (when
all other required consents have been obtained), or (c) any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 10.4(b)), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.17 or 2.19, as
applicable) and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender) (a “Replacement
Lender”); provided that (i) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal amount of all Loans owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (in the case of such outstanding principal and accrued
interest) and from the Borrower (in the case of all other amounts), and (iii) in
the case of a claim for compensation under Section 2.17 or payments required to
be made pursuant to Section 2.19, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
     Section 2.25. Defaulting Lenders and Potential Defaulting Lenders.
          (a) If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender or a Potential Defaulting Lender, the following provisions
shall apply, notwithstanding anything to the contrary in this Agreement:
          (i) the LC Exposure and the Swingline Exposure of such Defaulting
Lender will, subject to the limitation in the proviso below, automatically be
reallocated (effective no later than one (1) Business Day after the
Administrative Agent has actual knowledge that such Revolving Lender has become
a Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance
with their respective Revolving Commitments (calculated as if the Defaulting
Lender’s Revolving Commitment was reduced to zero and each Non-Defaulting
Lender’s Revolving Commitment had been increased proportionately); provided that
the sum of each Non-Defaulting Lender’s total Revolving Credit Exposure may not
in any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation; and
          (ii) to the extent that any portion (the “unreallocated portion”) of
the LC Exposure and the Swingline Exposure of any Defaulting Lender cannot be
reallocated pursuant to clause (i) above for any reason, or with respect to the
LC Exposure and the Swingline Exposure of any Potential Defaulting Lender, the
Borrower will, not later than two (2) Business Days after demand by the
Administrative Agent (at the direction of the Issuing Bank and/or the Swingline
Lender), (x) Cash Collateralize the obligations of the Borrower to the Issuing
Bank or the Swingline Lender in respect of such LC Exposure or such Swingline
Exposure, as the case may be, in an amount at least equal to the aggregate
amount of the unreallocated portion of the LC Exposure and the Swingline
Exposure of such Defaulting Lender or the LC Exposure and the Swingline Exposure
of such Potential Defaulting Lender, (y) in the case of such Swingline Exposure,
prepay and/or Cash Collateralize in full the unreallocated portion thereof, or
(z) make

50



--------------------------------------------------------------------------------



 



other arrangements satisfactory to the Administrative Agent, the Issuing Bank
and the Swingline Lender in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender or Potential Defaulting Lender;
provided that neither any such reallocation nor any payment by a Non-Defaulting
Lender pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender.
          (b) If the Borrower, the Administrative Agent, the Issuing Bank and
the Swingline Lender agree in writing in their discretion that any Defaulting
Lender has ceased to be a Defaulting Lender or any Potential Defaulting Lender
has ceased to be a Potential Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice, and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender or Potential Defaulting Lender, as the case
may be, and will be a Non-Defaulting Lender (and such Revolving Credit Exposure
of each Lender will automatically be adjusted on a prospective basis to reflect
the foregoing). If any cash collateral has been posted with respect to the LC
Exposure or the Swingline Exposure of such Defaulting Lender or Potential
Defaulting Lender, the Administrative Agent will promptly return such cash
collateral to the Borrower; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.
          (c) So long as any Lender is a Defaulting Lender or a Potential
Defaulting Lender, the Issuing Bank will not be required to issue, amend,
extend, renew or increase any Letter of Credit, and the Swingline Lender will
not be required to fund any Swingline Loans, as applicable, unless it is
satisfied that 100% of the related LC Exposure and Swingline Exposure after
giving effect thereto is fully covered or eliminated by any combination
satisfactory to the Issuing Bank or the Swingline Lender, as the case may be, of
the following:
          (i) in the case of a Defaulting Lender, the Swingline Exposure and the
LC Exposure of such Defaulting Lender is reallocated to the Non-Defaulting
Lenders as provided in subsection (a)(i) of this Section;
          (ii) in the case of a Defaulting Lender or a Potential Defaulting
Lender, without limiting the provisions of subsection (a)(ii) of this Section,
the Borrower Cash Collateralizes its reimbursement obligations in respect of
such Letter of Credit or such Swingline Loan in an amount at least equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender or Potential Defaulting Lender in respect of such Letter
of Credit or such Swingline Loan, or the Borrower makes other arrangements
satisfactory to the Administrative Agent, the Issuing Bank and the Swingline
Lender, as the case may be, in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender or Potential Defaulting Lender;
and
          (iii) in the case of a Defaulting Lender or a Potential Defaulting
Lender, the Borrower agrees that the face amount of such requested Letter of
Credit or the principal amount

51



--------------------------------------------------------------------------------



 



of such requested Swingline Loan will be reduced by an amount equal to the
unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender or such Potential Defaulting Lender would otherwise be liable,
in which case the obligations of the Non-Defaulting Lenders in respect of such
Letter of Credit or such Swingline Loan will, subject to the limitation in the
proviso below, be on a pro rata basis in accordance with the Commitments of the
Non-Defaulting Lenders, and the pro rata payment provisions of Section 2.20 will
be deemed adjusted to reflect this provision; provided that the sum of each
Non-Defaulting Lender’s total Revolving Credit Exposure may not in any event
exceed the Revolving Commitment of such Non-Defaulting Lender as in effect at
the time of such reduction.
ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
     Section 3.1. Conditions to Effectiveness. This Agreement shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.2):
          (a) The Administrative Agent shall have received payment of all fees,
expenses and other amounts due and payable on or prior to the Closing Date,
including, without limitation, reimbursement or payment of all out-of-pocket
expenses of the Administrative Agent and the Sole Lead Arranger (including
reasonable fees, charges and disbursements of a single counsel and a single
local counsel in each applicable jurisdiction to the Administrative Agent)
required to be reimbursed or paid by the Borrower hereunder, under any other
Loan Document and under any agreement with the Administrative Agent or the Sole
Lead Arranger.
          (b) The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Administrative
Agent:
          (i) a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;
          (ii) a counterpart of the Intercreditor Agreement, duly executed by
the Second Lien Agent and acknowledged by the Loan Parties;
          (iii) a certificate of the Secretary or Assistant Secretary of each
Loan Party, attaching and certifying copies of its bylaws, or partnership
agreement or limited liability company agreement, and of the resolutions of its
board of directors or other equivalent governing body, or comparable
organizational documents and authorizations, authorizing the execution, delivery
and performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;
          (iv) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;

52



--------------------------------------------------------------------------------



 



          (v) a written opinion of Fulbright and Jaworski, counsel to the Loan
Parties, and a written opinion of Steptoe & Johnson PLLC, each addressed to the
Administrative Agent, the Issuing Bank and each of the Lenders, and covering
such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;
          (vi) a certificate dated the Closing Date and signed by a Responsible
Officer, certifying that after giving effect to the funding of any initial
Revolving Borrowing, (x) no Default or Event of Default exists, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct (other than the representations and warranties
that are made as of a specific date, in which case such representations and
warranties are true and correct as of such date);
          (vii) all consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;
          (viii) copies of (A) the internally prepared quarterly financial
statements of the Borrower and its Subsidiaries on a consolidated basis for the
Fiscal Quarter ended June 30, 2011 and (B) financial projections on a quarterly
basis for the Fiscal Year ending December 31, 2011 and annually thereafter
through December 31, 2015;
          (ix) a certificate, dated the Closing Date and signed by a Responsible
Officer of each Loan Party, confirming that the Loan Parties, taken as a whole,
are Solvent before and after giving effect to the funding of any initial
Revolving Borrowing and the consummation of the transactions contemplated to
occur on the Closing Date;
          (x) evidence, in form and substance satisfactory to the Administrative
Agent, that Magnum has contributed to the Borrower at least $30,000,000 in cash
equity;
          (xi) the Security Agreement, duly executed by the Borrower and each of
its Domestic Subsidiaries, together with (A) UCC financing statements and other
applicable documents under the laws of all necessary or appropriate
jurisdictions with respect to the perfection of the Liens granted under the
Security Agreement, as requested by the Administrative Agent in order to perfect
such Liens, duly authorized by the Loan Parties, (B) copies of UCC, tax,
judgment and fixture lien search reports in all necessary or appropriate
jurisdictions and under all legal names of the Loan Parties, as requested by the
Administrative Agent, indicating that there are no prior Liens on any of the
Collateral other than Permitted Encumbrances and Liens to be released on the
Closing Date, and (C) a Perfection Certificate, duly completed and executed by
the Borrower;
          (xii) the Pledge Agreement, duly executed by Triad, together with
(A) any original certificates evidencing all issued and outstanding shares of
Equity Interests pledged to the Administrative Agent under the Pledge Agreement
and (B) stock or membership interest powers or other appropriate instruments of
transfer executed in blank;
          (xiii) Mortgages covering all Material Real Estate as of the Closing
Date, duly executed by the appropriate Loan Party, together with (a) evidence
that counterparts of the Mortgages have been duly executed, acknowledged and
delivered by the appropriate Loan Party and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
reasonably deem necessary or desirable in order to create a valid first

53



--------------------------------------------------------------------------------



 



and subsisting Lien on the property described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all West
Virginia mortgage taxes and all filing, documentary, stamp, intangible and
recording taxes and fees have been paid, (b) evidence that all other actions
(other than actions requiring notices to or consents from account debtors,
counterparties or other third parties) that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid first and
subsisting Liens on the property described in the Mortgages has been taken, and
(c) a satisfactory report from Graves & Co. with respect to the rights-of-way
for the Pipeline System;
          (xiv) copies of all Material Agreements;
          (xv) certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) maintained by any of the Loan Parties, in each case naming the
Administrative Agent as loss payee or additional insured, as the case may be;
          (xvi) completion by the Administrative Agent of all due diligence with
respect to the Borrower and its Subsidiaries and all legal and environmental due
diligence, in each case, to the satisfaction of the Administrative Agent;
          (xvii) (i) all conditions precedent to the closing and initial
extensions of credit under the Second Lien Credit Agreement shall have been, or
concurrently with the Closing Date shall be, satisfied, (ii) the Second Lien
Credit Agreement shall make available to the Borrower not less than $30,000,000
but have committed at least $50,000,000 of term loans, and (iii) the
Administrative Agent shall be satisfied that the initial extensions of credit
under the Second Lien Credit Agreement shall have occurred, or will occur
concurrently with the initial extensions of credit under this Agreement. The
Administrative Agent shall have received a copy, certified by a Responsible
Officer of the Borrower as true and complete, of each Second Lien Indebtedness
Documents as originally executed and delivered, together with all exhibits and
schedules thereto;
          (xviii) from each Loan Party, all documentation and other information
that the Administrative Agent may reasonably request in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act;
          (xix) the Independent Engineer’s Report, including the feasibility
study in form and substance satisfactory to the Administrative Agent;
          (xx) duly executed Triad Gas Gathering Agreement with terms and
conditions satisfactory to the Administrative Agent;
          (xxi) the Master Services Agreement duly executed by the Borrower and
Apex Pipeline Services, Inc in respect of the Pipeline construction.
          (c) The Borrower shall have a Consolidated Total Debt to
Capitalization Ratio of equal to or less than sixty percent (60%).
          Without limiting the generality of the provisions of this Section, for
purposes of determining compliance with the conditions specified in this
Section, each Lender that has signed this Credit Agreement shall be deemed to
have consented to, approved of, accepted or been satisfied with each document or
other matter required thereunder to be consented to, approved by or acceptable
or

54



--------------------------------------------------------------------------------



 



satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     Section 3.2. Conditions to the Initial Advance. The obligations of the
Lenders to make the Initial Advance shall not become effective until the date on
which each of the following conditions are satisfied or waived in accordance
with Section 10.2.
          (a) delivery of Control Account Agreements, duly executed by each
Permitted Third Party Bank and the applicable Loan Party;
          (b) a Lender’s loss payable endorsement in form and substance
reasonably satisfactory to the Administrations Agent;
          (c) the Administrative Agent shall have received all duly executed
Field Producer Contracts evidencing revenue generation to support the applicable
Facility Availability Amount;
          (d) the Administrative Agent, in conjunction with the Independent
Engineer, shall be satisfied that (i) each of the Milestones shall have been
achieved, (ii) the application of proceeds of the Second Lien Notes shall have
been made substantially in accordance with the Budget, (iii) the completion of
the Pipeline shall be projected to be made at a variant cost no greater than
125% of the budgeted cost as set forth in the Budget (such budgeted costs, the
“Projected Budgeted Costs”) and (iv) the aggregate amount of unrestricted cash
on hand plus the then applicable Revolving Credit Availability plus projected
liquidity of the Borrower as set forth in the Liquidity Model shall exceed the
Projected Budgeted Costs;
          (e) the Borrower shall have delivered to the Administrative Agent,
concurrently with the delivery to the Second Lien Agent and in any event prior
to the date of the Initial Advance, (i) certification that each Loan Party has
delivered to the appropriate filing or recording offices all documentation
required to record its interest in all Easements, rights-of-way and similar
interests constituting Material Real Estate as of the Closing Date,
(ii) Mortgages (or modifications or supplements to the Mortgages recorded on or
about the Closing Date) covering all Material Real Estate as of the date of the
Initial Advance, duly executed by the appropriate Loan Party together with
(x) evidence that counterparts of the Mortgages (or such modifications or
supplements) have been duly executed, acknowledged and delivered by the
appropriate Loan Party and are in form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may reasonably deem
necessary or desirable in order to create a valid first and subsisting Lien on
the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and that all West Virginia mortgage taxes and all
filing, documentary, stamp, intangible and recording taxes and fees have been
paid, (y) evidence that all other actions (other than actions requiring notices
to or consents from account debtors, counterparties or other third parties) that
the Administrative Agent may reasonably deem necessary or desirable in order to
create valid first and subsisting Liens on the property described in the
Mortgages has been taken and (z) a satisfactory report from Graves & Co. with
respect to all rights-of-way as the Administrative Agent shall reasonably
request and (iii) a supplement to Schedule 4.11, setting forth a complete and
accurate list of all Real Estate and Easements owned or leased by each Loan
Party as of the date of the Initial Advance, showing as of such date the
grantor, grantee, instrument date, recording information, the county or other
relevant jurisdiction, state and record owner;
          (f) (i) the Borrower shall have delivered to the Administrative Agent,
concurrently with delivery to the Second Lien Agent and in any event prior to
the date of the Initial Advance, evidence that Magnum (or its applicable
Affiliate) shall have contributed to the Borrower either (x) all of Magnum’s
rights under the Processing Plant Agreements or (y) the net cash proceeds or any
sale of such rights to a third party and (ii) the Borrower shall have delivered
to the Administrative Agent, concurrently

55



--------------------------------------------------------------------------------



 



with delivery to the Second Lien Agent and in any event prior to the date of the
Initial Advance, evidence that Magnum shall have assigned to the Borrower all of
Magnum’s (or its applicable Affiliate’s) ownership interest in the Rogersville
Cryogenic Processing Plant in Rogersville, Tennessee;
          (g) a report from Moore-McNeil, LLC regarding the insurance program
for the construction phase of the build-out of the Pipeline System;
          (h) evidence that at least $50,000,000 of Second Lien Indebtedness is
outstanding;
          (i) evidence that Consolidated EBITDA of the Borrower for the most
recently ended Fiscal Quarter shall be at least $2,000,000;
          (j) a duly completed and executed Compliance Certificate, including
calculations of the financial covenants set forth in Article VI hereof as of the
most recently ended Fiscal Quarter, calculated on a pro forma basis as if any
initial Revolving Borrowing had been funded as of the first day of the relevant
period for testing compliance (and setting forth in reasonable detail such
calculations); and
          (k) prior to the Conversion Date, after giving effect to any
Borrowing, the total principal amount of the outstanding Loans hereunder shall
not exceed the Facility Amount.
     Section 3.3. Conditions to Each Credit Event During the Availability
Period. During the Availability Period, the obligation of each Lender to make a
Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to Section 2.25(c) and the
satisfaction of the following conditions:
          (a) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;
          (b) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects, and
those representations and warranties that are made as of a specific date, in
which case such representations and warranties shall be true and correct in all
material respects as of such date); and
          (c) the Borrower shall have delivered the required Notice of
Borrowing.
     Each Borrowing and each issuance, amendment, renewal or extension of any
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in subsections (a),
(b) and (c) of this Section.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Administrative Agent, each
Lender and the Issuing Bank as follows:

56



--------------------------------------------------------------------------------



 



     Section 4.1. Existence; Power. The Borrower and each of its Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
     Section 4.2. Organizational Power; Authorization. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational and, if required, shareholder, partner or member
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
     Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
(a) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect and except for filings necessary to
perfect or maintain perfection of the Liens created under the Loan Documents,
(b) will not violate in any material respect any Requirement of Law applicable
to the Borrower or any of its Subsidiaries or any judgment, order or ruling of
any Governmental Authority, (c) will not violate in any material respect or
result in a default under any Material Agreement of the Borrower or any of its
Subsidiaries or any of its assets that would result in a termination of such
Material Agreement or give rise to a right to terminate such Material Agreement,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries,
except Liens (if any) created under the Loan Documents.
     Section 4.4. Financial Statements. The Borrower has furnished to each
Lender the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of June 30, 2011, and the related unaudited consolidated
statements of income and cash flows for the Fiscal Quarter and year-to-date
period then ended, certified by a Responsible Officer. Such financial statements
fairly present in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries as of such dates and the consolidated results
of operations for such periods in conformity with GAAP consistently applied,
subject to year-end audit adjustments and the absence of footnotes in the case
of the aforementioned statements. Since June 30, 2011, there have been no
changes with respect to the Borrower and its Subsidiaries which have had or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
     Section 4.5. Litigation and Environmental Matters.
          (a) No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) that could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.
          (b) Except for the matters set forth on Schedule 4.5 and except with
respect to any other matters that could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain,

57



--------------------------------------------------------------------------------



 



maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
     Section 4.6. Compliance with Laws and Agreements. The Borrower and each of
its Subsidiaries is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority, including, without
limitation, all FERC regulations and orders, to the extent applicable, and all
applicable State Pipeline Regulatory Agency regulations and (b) all indentures,
agreements or other instruments binding upon it or its properties, except, in
the case of clauses (a) and (b), where non-compliance, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     Section 4.7. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended and in effect from time to time, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from, or registration or filing
with, any Governmental Authority in connection therewith.
     Section 4.8. Taxes. The Loan Parties and each other Person for whose taxes
the Borrower or any of its Subsidiaries could become liable have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (a) where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP and (b) to the extent failure to make
such payment could not reasonably be expected to result in liability in excess
of $250,000, individually or in the aggregate. The charges, accruals and
reserves on the books of the Loan Parties in respect of such taxes are adequate,
and no tax liabilities that could be materially in excess of the amount so
provided are anticipated.
     Section 4.9. Margin Regulations. None of the proceeds of any of the Loans
or Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, Regulation U or Regulation X. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock”.
     Section 4.10. ERISA. Each Plan is in substantial compliance in form and
operation with its terms and with ERISA and the Code (including, without
limitation, the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations.
Each Plan (and each related trust, if any) which is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes, or is comprised of a master or prototype plan that has received a
favorable opinion letter from the Internal Revenue Service, and nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no determination, nothing has
occurred that would adversely affect the issuance of a favorable determination
letter or otherwise adversely affect such qualification). No ERISA Event has
occurred or is reasonably expected to occur. There exists no Unfunded Pension
Liability with respect to any Plan. None of the Borrower, any of its
Subsidiaries or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has, within any of the

58



--------------------------------------------------------------------------------



 



five calendar years immediately preceding the date this assurance is given or
deemed given, made or accrued an obligation to make, contributions to any
Multiemployer Plan. There are no actions, suits or claims pending against or
involving a Plan (other than routine claims for benefits) or, to the knowledge
of the Borrower, any of its Subsidiaries or any ERISA Affiliate, threatened,
which would reasonably be expected to be asserted successfully against any Plan
and, if so asserted successfully, would reasonably be expected either singly or
in the aggregate to result in liability to the Borrower or any of its
Subsidiaries. The Borrower, each of its Subsidiaries and each ERISA Affiliate
have made all contributions to or under each Plan and Multiemployer Plan
required by law within the applicable time limits prescribed thereby, by the
terms of such Plan or Multiemployer Plan, respectively, or by any contract or
agreement requiring contributions to a Plan or Multiemployer Plan. No Plan which
is subject to Section 412 of the Code or Section 302 of ERISA has applied for or
received an extension of any amortization period within the meaning of
Section 412 of the Code or Section 303 or 304 of ERISA. None of the Borrower,
any of its Subsidiaries or any ERISA Affiliate have ceased operations at a
facility so as to become subject to the provisions of Section 4068(a) of ERISA,
withdrawn as a substantial employer so as to become subject to the provisions of
Section 4063 of ERISA or ceased making contributions to any Plan subject to
Section 4064(a) of ERISA to which it made contributions. Each Non-U.S. Plan has
been maintained in compliance with its terms and with the requirements of any
and all applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities, except as would not reasonably be expected to result in liability
to the Borrower or any of its Subsidiaries. All contributions required to be
made with respect to a Non-U.S. Plan have been timely made. Neither the Borrower
nor any of its Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Non-U.S. Plan. The present value of the
accrued benefit liabilities (whether or not vested) under each Non-U.S. Plan,
determined as of the end of the Borrower’s most recently ended Fiscal Year on
the basis of reasonable actuarial assumptions, did not exceed the current value
of the assets of such Non-U.S. Plan allocable to such benefit liabilities.
     Section 4.11. Ownership of Property; Insurance.
          (a) Each of the Loan Parties has good title to, or valid leasehold
interests in, all of its real and personal property and Easements material to
the operation of its business, including all properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Loan Parties after said
date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are material to the business or
operations of the Loan Parties are valid and subsisting and are in full force.
As of the Closing Date, Schedule 4.11 sets forth a complete and accurate list of
all Material Real Estate, showing as of the date hereof the grantor, grantee,
instrument date, recording information (to the extent available), the county or
other relevant jurisdiction, state and record owner. At all times on and after
the date that Schedule 4.11 is supplemented pursuant to Section 3.2(e) above,
Schedule 4.11 sets forth all Real Estate and Easements owned or leased by each
Loan Party as of such date or on the date of any update to such Schedule
delivered pursuant to Section 5.1(h), as applicable, showing as of such date the
grantor, grantee, instrument date, recording information (to the extent
available), the county or other relevant jurisdiction, state and record owner.
Except as set forth on Schedule 4.11, no portion of such Real Estate or
Easements is located in a special flood hazard area as designated by any
Governmental Authority as of the Closing Date.
          (b) Each Pipeline is covered by Deeds or Easements in favor of the
Loan Parties, recorded or filed, as applicable and if and to the extent required
in accordance with applicable law to be so recorded or filed, in the appropriate
public or official records of the county or parish where the property covered
thereby is located or with the office of the applicable State Pipeline
Regulatory Agency, except where the failure of the Pipeline to be so covered, or
any such documentation to be so recorded or filed, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse

59



--------------------------------------------------------------------------------



 



Effect. Except to the extent the failure could not reasonably be expected to
have a Material Adverse Effect, the fee Deeds or Easements granted to the Loan
Parties that cover any Pipeline establish a contiguous and continuous right of
way for such Pipeline System such that the Loan Parties are able to construct,
operate, and maintain the Pipeline System in, over, under, or across the land
covered thereby in the same way that a prudent owner and operator would
construct, operate, and maintain similar assets.
          (c) There is no (i) breach or event of default on the part of any Loan
Party with respect to any Easement or Deed granted to the Borrower or any other
Loan Party that covers any of the Pipeline System, (ii) to the knowledge of any
Responsible Officer of the Borrower, breach or event of default on the part of
any other party to any Easement or Deed granted to the Borrower or any other
Loan Party that covers any of the Pipeline System, and (iii) event that, with
the giving of notice or lapse of time or both, would constitute such breach or
event of default on the part of any Loan Party with respect to any Easement or
Deed granted to the Borrower or any other Loan Party that covers any of the
Pipeline System or, to the knowledge of any Responsible Officer of the Borrower,
on the part of any other party thereto, in the case of clauses (i), (ii) and
(iii) above, to the extent any such breach, default or event, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
The Deeds or Easements granted to the Borrower or any other Loan Parties that
cover any of the Pipeline Systems (to the extent applicable) are in full force
and effect in all material respects and are valid and enforceable against the
applicable Loan Party party thereto in accordance with their terms (subject to
the effect of any applicable debtor relief laws and subject, as to
enforceability to the effect of general principles of equity) and all rental and
other payments due thereunder by the applicable Loan Parties have been duly paid
in accordance with the terms of the Deeds or Easements except, in each case, to
the extent that a failure, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
          (d) Each Pipeline is located within the confines of the Deeds or
Easements and does not encroach upon any adjoining property, except to the
extent the failure to be so located or any such encroachment could not
reasonably be expected to have a Material Adverse Effect.
          (e) The material properties used or to be used in the Midstream
Activities of the Loan Parties are in good repair, working order, and condition,
normal wear and tear excepted, except to the extent the failure could not
reasonably be expected to have a Material Adverse Effect. The properties of the
Loan Parties have not been affected, since December 31, 2010, in any adverse
manner as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of Property or cancellation of contracts, permits or concessions by a
Governmental Authority, riot, activities of armed forces or acts of God or of
any public enemy in each case that either (i) could reasonably be expected to
have a Material Adverse Effect or (ii) for which repair, restoration or
replacement has not been commenced and/or completed in a manner, or with
substitute assets, that, in the commercially reasonable judgment of the
Borrower, make such affected properties substantially comparable or better than
immediately prior to any such occurrence or, in the case of replacement assets,
are substantially comparable to or better than the affected Properties prior to
such occurrence.
          (f) No condemnation proceeding has been commenced or, to the knowledge
of any Responsible Officer of the Borrower, is contemplated by any Governmental
Authority having the jurisdiction to do so with respect to all or any portion of
the Pipeline System except for that which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
          (g) Each of the Loan Parties owns, or is licensed or otherwise has the
right to use, all patents, trademarks, service marks, trade names, copyrights
and other intellectual property material to its business, and the use thereof by
the Loan Parties does not infringe in any material respect on the rights of any
other Person.

60



--------------------------------------------------------------------------------



 



          (h) The properties of the Loan Parties are insured with financially
sound and reputable insurance companies which are not Affiliates of the
Borrower, in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.
     Section 4.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including,
without limitation, all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole in light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time furnished (it being understood that actual results may
vary and that such variances may be material).
     Section 4.13. Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries, and no significant unfair labor
practice charges or grievances are pending against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority. All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
     Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the applicable Loan Party in, the jurisdiction of
incorporation or organization of, and the type of each Subsidiary of the
Borrower and the other Loan Parties and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Closing Date.
     Section 4.15. Solvency. After giving effect to the execution and delivery
of the Loan Documents and the making of the Loans under this Agreement, the Loan
Parties, taken as a whole, are Solvent.
     Section 4.16. Deposit and Disbursement Accounts. Schedule 4.16 lists all
banks and other financial institutions at which any Loan Party maintains deposit
accounts, lockbox accounts, disbursement accounts, investment accounts or other
similar accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each financial institution, the name
in which the account is held, the type of the account, and the complete account
number therefor.
     Section 4.17. Collateral Documents.
          (a) The Security Agreement is effective to create in favor of the
Administrative Agent for the ratable benefit of the Secured Parties a legal,
valid and enforceable security interest in the Collateral (as defined therein),
and when UCC financing statements in appropriate form are filed in the offices
specified on Schedule 3 to the Security Agreement, the Security Agreement shall
constitute a fully perfected Lien (to the extent that such Lien may be perfected
by the filing of a UCC financing statement)

61



--------------------------------------------------------------------------------



 



on, and security interest in, all right, title and interest of the grantors
thereunder in such Collateral, in each case prior and superior in right to any
other Person, other than with respect to Liens expressly permitted by
Section 7.2. When the certificates evidencing all Equity Interests pledged
pursuant to the Security Agreement or the Pledge Agreement are delivered to the
Administrative Agent, together with appropriate stock powers or other similar
instruments of transfer duly executed in blank, the Liens in such Equity
Interests shall be fully perfected first priority security interests, perfected
by “control” as defined in the UCC.
          (b) Each Mortgage, when duly executed and delivered by the relevant
Loan Party, will be effective to create in favor of the Administrative Agent for
the ratable benefit of the Secured Parties a legal, valid and enforceable Lien
on all of such Loan Party’s right, title and interest in and to the Material
Real Estate of such Loan Party covered thereby and the proceeds thereof, and
when such Mortgage is filed in the real estate records where the respective
Mortgaged Property is located, such Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of such Loan
Party in such Material Real Estate and the proceeds thereof, in each case prior
and superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 7.2.
          (c) No Mortgage encumbers improved Real Estate that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards and in which flood insurance has been
made available under the National Flood Insurance Act of 1968.
     Section 4.18. Material Agreements. As of the Closing Date, (a) all Material
Agreements of the Loan Parties are described on Schedule 4.18, and each such
Material Agreement is in full force and effect and (b) except as set forth on
Schedule 4.18, the Borrower does not have any knowledge of any pending
amendments or threatened termination of any of the Material Agreements. As of
the Closing Date, the Borrower has delivered to the Administrative Agent a true,
complete and correct copy of each Material Agreement (including all schedules,
exhibits, amendments, supplements, modifications, assignments and all other
documents delivered pursuant thereto or in connection therewith).
     Section 4.19. [Reserved].
     Section 4.20. OFAC. Neither any Loan Party nor any of its Subsidiaries or
Affiliates (i) is a Sanctioned Person, (ii) has more than 10% of its assets in
Sanctioned Countries, or (iii) derives more than 10% of its operating income
from investments in, or transactions with, Sanctioned Persons or Sanctioned
Countries. No part of the proceeds of any Loans hereunder will be used directly
or indirectly to fund any operations in, finance any investments or activities
in or make any payments to a Sanctioned Person or a Sanctioned Country or for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended and in effect from time to time.
     Section 4.21. Patriot Act. Neither any Loan Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act or any enabling legislation or
executive order relating thereto. Neither any Loan Party nor any or its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, (b) any of
the foreign assets control regulations of the United States Treasury Department
(31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (c) the Patriot Act. None of the Loan
Parties (i) is a blocked person described in Section 1 of the Anti-Terrorism
Order or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

62



--------------------------------------------------------------------------------



 



     Section 4.22. State and Federal Regulation.
     (a) None of the Loan Parties is a “natural gas company” under the Natural
Gas Act. Neither the Pipeline System nor any portion of the Pipeline System is
used for the transportation of natural gas in interstate commerce as
contemplated in the Natural Gas Act or the Natural Gas Policy Act, and neither
the Pipeline System nor any portion of the Pipeline System operates as an
interstate common carrier as contemplated in the Interstate Commerce Act and the
Energy Policy Act (collectively with respect to both natural gas and liquid
pipelines, “Interstate Pipelines”).
     (b) The intrastate pipeline operations that comprise the Pipeline Systems
are subject to regulation by the State Pipeline Regulatory Agencies. Each Loan
Party that owns pipelines and conducts pipeline operations has followed prudent
practice in the hydrocarbon transportation, processing and distribution
industries, as applicable. Except as set forth on Schedule 4.22, no Loan Party
that owns any interest in any of the Pipeline Systems has been or is the subject
of a complaint, investigation or other proceeding by any Governmental Authority
regarding their respective rates or practices with respect to the Pipeline
Systems. There is no reason to believe that any complaint, investigation or
other proceeding set forth on Schedule 4.22, individually or in the aggregate,
could result in a Material Adverse Effect.
     (c) Each applicable Loan Party is in compliance, in all material respects,
with all rules, regulations and orders of all State Pipeline Regulatory Agencies
applicable to the Pipeline Systems.
     (d) As of the Closing Date, no Loan Party is liable for any refunds or
interest thereon as a result of an order from any State Pipeline Regulatory
Agency with jurisdiction over the Pipeline Systems.
     (e) Without limiting the generality of Section 4.1 of this Agreement,
except as listed on Schedule 4.22, no certificate, license, permit, consent,
authorization or order (to the extent not otherwise obtained) is required by any
Loan Party from any Governmental Authority to construct, own, operate and
maintain the Pipeline Systems, or to transport, process and/or distribute
hydrocarbons under existing contracts and agreements as the Pipeline Systems are
presently being owned, operated and maintained.
ARTICLE V
AFFIRMATIVE COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
     Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:
          (a) as soon as available and in any event within 90 days after the end
of each Fiscal Year of the Borrower, a copy of the annual audited report for
such Fiscal Year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by Hein & Associates LLP or other independent public
accountants reasonably acceptable to the Administrative Agent (without a “going
concern” or like qualification, exception or explanation and without any
qualification or exception as to the scope of such audit) to the effect that
such financial statements present fairly in all material respects the financial
condition and the results of operations of the Borrower and its Subsidiaries for
such Fiscal Year on a consolidated basis in accordance

63



--------------------------------------------------------------------------------



 



with GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;
          (b) (i) for each Fiscal Quarter ending on or prior to December 31,
2012, as soon as available and in any event (x) within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower and
(y) within 60 days after the end of the last Fiscal Quarter of each Fiscal Year
of the Borrower and (ii) after December 31, 2012, as soon as available and in
any event within 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Borrower, an unaudited consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the end
of such Fiscal Quarter and the related unaudited consolidated and consolidating
statements of income and cash flows of the Borrower and its Subsidiaries for
such Fiscal Quarter and the then elapsed portion of such Fiscal Year, setting
forth in each case in comparative form the figures for the corresponding Fiscal
Quarter and the corresponding portion of the Borrower’s previous Fiscal Year;
          (c) concurrently with the delivery of the financial statements
referred to in subsections (a) and (b) of this Section (other than financial
statements for the fourth Fiscal Quarter of each Fiscal Year delivered pursuant
to subsection (b)(i) of this Section), a Compliance Certificate signed by a
Responsible Officer or the principal financial officer of the Borrower
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate and, if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, (iii) specifying any change in the identity of the Subsidiaries as
of the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries
identified to the Lenders on the Closing Date or as of the most recent Fiscal
Year or Fiscal Quarter, as the case may be, and (iv) stating whether any change
in GAAP or the application thereof has occurred since the date of the mostly
recently delivered audited financial statements of the Borrower and its
Subsidiaries, and, if any change has occurred, specifying the effect of such
change on the financial statements accompanying such Compliance Certificate;
          (d) concurrently with the delivery of the financial statements
referred to in subsection (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained any
knowledge during the course of their examination of such financial statements of
any Event of Default in respect of the financial covenants set forth in Article
VI;
          (e) as soon as available and in any event within 45 days after the end
of the calendar year (and, if the Borrower shall elect to more frequently
deliver a budget to the Second Lien Agent, concurrently with any such delivery
to the Second Lien Agent), forecasts and a pro forma budget for the succeeding
Fiscal Year, containing an income statement, balance sheet and statement of cash
flow;
          (f) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
          (g) promptly, and in any event within 30 days after the end of each
month, volumetric reports of the gas throughput with respect to the Pipeline
Systems;
          (h) concurrently with the delivery of the financial statements
referred to in subsection (a) above, a report supplementing Schedule 4.11,
including an identification of all owned and leased Real Estate and Easements
disposed of by any Loan Party during such six-month period, a list and
description (including the street address, county or other relevant
jurisdiction, state, record owner and, in

64



--------------------------------------------------------------------------------



 



the case of leases of property, lessor, lessee, expiration date and annual
rental cost thereof) of all Real Estate or Easements acquired or leased during
such twelve-month period, and a description of such other changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete, such report to be signed by a Responsible Officer of
the Borrower and to be in a form reasonably satisfactory to the Administrative
Agent;
          (i) concurrently with the delivery of the financial statements
referred to in subsection (a) above, (i) a report of all new Material Agreements
executed during such year and all Material Agreements that expired, terminated
or were otherwise not renewed or extended (to the extent such Material
Agreements would expire or terminate within 6 months of the date of such report
if not renewed or extended) during such year, and (ii) a certificate of a
Responsible Officer of the Borrower either confirming that there has been no
change in the information since the date of the Perfection Certificate delivered
on the Closing Date or the date of the most recent certificate delivered
pursuant to this Section and/or identifying such changes; and
          (j) promptly, and in any event within 30 days, following any request
therefor, such other information regarding the results of operations, business
affairs and financial condition of the Loan Parties as the Administrative Agent
or any Lender may reasonably request.
     Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Default or Event of Default;
          (b) the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of the Borrower, affecting the Borrower or any of
its Subsidiaries which could reasonably be expected to result in a Material
Adverse Effect;
          (c) the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, including any permit, license or other
approval required for the construction or operation of the Pipeline,
(ii) becomes subject to any Environmental Liability, (iii) receives notice of
any claim with respect to any Environmental Liability, or (iv) becomes aware of
any basis for any Environmental Liability, in each case which, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
          (d) promptly and in any event within 30 days after (i) the Borrower,
any of its Subsidiaries or any ERISA Affiliate knows or has reason to know that
any ERISA Event has occurred, a certificate of the chief financial officer of
the Borrower describing such ERISA Event and the action, if any, proposed to be
taken with respect to such ERISA Event and a copy of any notice filed with the
PBGC or the IRS pertaining to such ERISA Event and any notices received by the
Borrower, such Subsidiary or such ERISA Affiliate from the PBGC or any other
governmental agency with respect thereto, and (ii) becoming aware (1) that there
has been an increase in Unfunded Pension Liabilities (not taking into account
Plans with negative Unfunded Pension Liabilities) since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable, (2) of the existence of any Withdrawal Liability, (3) of the
adoption of, or the commencement of contributions to, any Plan subject to
Section 412 of the Code by the Borrower, any of its Subsidiaries or any ERISA
Affiliate, or (4) of the adoption of any amendment to a Plan subject to
Section 412 of the Code which results in a material increase in contribution
obligations of the Borrower, any of its Subsidiaries or any ERISA Affiliate, a
detailed written description thereof from the chief financial officer of the
Borrower;

65



--------------------------------------------------------------------------------



 



          (e) the occurrence of any event of default, or the receipt by the
Borrower or any of its Subsidiaries of any written notice of an alleged event of
default, with respect to any Material Indebtedness of the Borrower or any of its
Subsidiaries;
          (f) prompt notice of any termination, expiration or loss of any
Material Agreement (other than any termination or expiration that occurs in
accordance with the terms of such Material Agreement);
          (g) any form of material notice, summons, citation, proceeding or
order received from any State Pipeline Regulatory Agency or any other
Governmental Authority concerning the regulation of any material portion of the
Pipeline Systems that would materially and adversely affect the Lenders, the
Borrower or its Subsidiaries or the Pipeline System;
          (h) any challenge to title of the Borrower and its Subsidiaries to any
Deed or Easement with respect to a material portion of the Pipeline System; and
          (i) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
          The Borrower will furnish to the Administrative Agent and each Lender
the following: promptly and in any event at least 30 days prior thereto, notice
of any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s
identity or legal structure, (iii) in any Loan Party’s federal taxpayer
identification number or organizational number or (iv) in any Loan Party’s
jurisdiction of organization.
          Each notice or other document delivered under this Section shall be
accompanied by a written statement of a Responsible Officer setting forth the
details of the event or development requiring such notice or other document and
any action taken or proposed to be taken with respect thereto.
     Section 5.3. Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that nothing in this Section shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3.
     Section 5.4. Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     Section 5.5. Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge at or before maturity all of its
obligations and liabilities (including, without limitation, all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
     Section 5.6. Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all

66



--------------------------------------------------------------------------------



 



dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the
Borrower in conformity with GAAP.
     Section 5.7. Visitation and Inspection. The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to the Borrower; provided that if an Event of Default has occurred and is
continuing, no prior notice shall be required; provided, further, that, so long
as no Event of Default shall have occurred and be continuing, the Borrower shall
only be required to reimburse the Administrative Agent for one such visit per
Fiscal Year.
     Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business (including, without limitation, all
Pipeline Systems) in good working order and condition, ordinary wear and tear
and casualty and condemnation excepted, (b) (i) maintain or cause the
maintenance of the interests and rights (A) which are necessary to maintain the
Easements for the Pipeline Systems and to maintain the other Real Estate
associated therewith, and (B) which individually and in the aggregate, could, if
not maintained, reasonably be expected to have a Material Adverse Effect;
(c) maintain with financially sound and reputable insurance companies which are
not Affiliates of the Borrower (i) insurance with respect to its properties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations and (ii) all
insurance required to be maintained pursuant to the Collateral Documents, and
will, upon request of the Administrative Agent, furnish to each Lender at
reasonable intervals a certificate of a Responsible Officer setting forth the
nature and extent of all insurance maintained by the Loan Parties in accordance
with this Section, and (d) subject to the terms of Section 3.2, at all times
shall name the Administrative Agent as additional insured on all liability
policies of the Loan Parties and as loss payee (pursuant to a loss payee
endorsement approved by the Administrative Agent) on all casualty and property
insurance policies of the Loan Parties.
     Section 5.9. Use of Proceeds; Margin Regulations. The Borrower will use the
proceeds of all Loans to finance capital improvements with respect to the
build-out of the Pipeline System located in northern West Virginia and Ohio, to
provide for working capital and capital expenditures and for other general
corporate purposes. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulation T, Regulation U or Regulation X. All Letters of Credit will be used
for general corporate purposes.
     Section 5.10. Casualty and Condemnation. The Borrower (a) will furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of any Collateral or the
commencement of any action or preceding for the taking of any material portion
of any Collateral or any part thereof or interest therein under power of eminent
domain or by condemnation or similar proceeding and (b) will ensure that the net
cash proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents.
     Section 5.11. Cash Management. The Borrower shall, and shall cause its
Domestic Subsidiaries to:

67



--------------------------------------------------------------------------------



 



          (a) maintain all cash management and treasury business with SunTrust
Bank or a Permitted Third Party Bank, including, without limitation, all deposit
accounts, disbursement accounts, investment accounts and lockbox accounts (other
than (i) zero-balance accounts, (ii) payroll, withholding and other fiduciary
accounts, so long as the amounts deposited in such accounts are limited to
actual amounts due and payable or amounts projected to be immediately due and
payable, or (iii) other accounts for the purpose of managing local
disbursements, all of which the Loan Parties may maintain without restriction so
long as the aggregate amount held in each account described in clause (iii) does
not exceed $50,000 at any one time, and the aggregate amount held in all such
accounts in clause (iii) does not exceed $100,000 at any one time) (each such
deposit account, disbursement account, investment account and lockbox account, a
“Controlled Account”); each Controlled Account shall be a cash collateral
account, with all cash, checks and other similar items of payment in such
account securing payment of the Obligations, and in which the Borrower and each
of its Subsidiaries shall have granted a first priority Lien to the
Administrative Agent, on behalf of the Secured Parties, perfected either
automatically under the UCC (with respect to Controlled Accounts at SunTrust
Bank) or, pursuant to the terms of Section 3.2, subject to Control Account
Agreements; and
          (b) deposit promptly, and in any event no later than 10 Business Days
after the date of receipt thereof, all cash, checks, drafts or other similar
items of payment relating to or constituting payments made in respect of any and
all accounts and other Collateral into Controlled Accounts.
     Section 5.12. Additional Subsidiaries and Collateral.
          (a) In the event that, subsequent to the Closing Date, any Person
becomes a Domestic Subsidiary, whether pursuant to formation, acquisition or
otherwise, (x) the Borrower shall promptly notify the Administrative Agent and
the Lenders thereof and (y) within 30 days (or such later period of time as the
Administrative Agent may agree) after such Person becomes a Domestic Subsidiary,
the Borrower shall cause such Domestic Subsidiary (i) to grant Liens in favor of
the Administrative Agent in all of its personal property by executing and
delivering to the Administrative Agent a supplement to the Security Agreement in
form and substance reasonably satisfactory to the Administrative Agent, and
authorizing and delivering, at the request of the Administrative Agent, such UCC
financing statements or similar instruments required by the Administrative Agent
to perfect the Liens in favor of the Administrative Agent and granted under any
of the Loan Documents, (ii) to grant Liens in favor of the Administrative Agent
in all interests in Material Real Estate by executing and delivering to the
Administrative Agent such Real Estate Documents as the Administrative Agent
shall require, and (iii) to deliver all such other documentation (including,
without limitation, certified organizational documents, resolutions, lien
searches, title insurance policies, surveys, environmental reports and legal
opinions) and to take all such other actions as such Subsidiary would have been
required to deliver and take pursuant to Section 3.1 if such Subsidiary had been
a Loan Party on the Closing Date or that such Subsidiary would be required to
deliver pursuant to Section 5.13 with respect to any Real Estate. In addition,
within 30 days (or such later period of time as the Administrative Agent may
agree) after the date any Person becomes a Domestic Subsidiary, the Borrower
shall, or shall cause the applicable Loan Party to (i) pledge all of the Equity
Interests of such Domestic Subsidiary to the Administrative Agent as security
for the Obligations by executing and delivering a supplement to the Security
Agreement in form and substance satisfactory to the Administrative Agent, and
(ii) deliver the original certificates evidencing such pledged Equity Interests
to the Administrative Agent, together with appropriate powers executed in blank.
          (b) In the event that, subsequent to the Closing Date, any Person
becomes a Foreign Subsidiary, whether pursuant to formation, acquisition or
otherwise, (x) the Borrower shall promptly notify the Administrative Agent and
the Lenders thereof and (y) to the extent such Foreign Subsidiary is owned
directly by any Loan Party, within 60 days after such Person becomes a Foreign
Subsidiary or, if the Administrative Agent determines in its sole discretion
that the Borrower is working in good faith,

68



--------------------------------------------------------------------------------



 



such longer period as the Administrative Agent shall permit not to exceed 60
additional days, the Borrower shall, or shall cause the applicable Loan Party to
(i) pledge all of the Equity Interests of such Foreign Subsidiary (or, if the
pledge of all of the voting Equity Interests of such Foreign Subsidiary would
result in materially adverse tax consequences, then such pledge shall be limited
to 65% of the issued and outstanding voting Equity Interests and 100% of the
issued and outstanding non-voting Equity Interests of such Foreign Subsidiary,
as applicable) to the Administrative Agent as security for the Obligations
pursuant to a pledge agreement in form and substance satisfactory to the
Administrative Agent, (ii) deliver the original certificates evidencing such
pledged Equity Interests to the Administrative Agent, together with appropriate
powers executed in blank and (iii) deliver all such other documentation
(including, without limitation, certified organizational documents, resolutions,
lien searches and legal opinions) and to take all such other actions as the
Administrative Agent may reasonably request.
          (c) Prior to the date that Triad shall cease to be the immediate
parent company of the Borrower, the Borrower shall cause its immediate parent
company to (i) pledge all of its Equity Interests of the Borrower to the
Administrative Agent as security for the Obligations by executing and delivering
a pledge agreement to the Administrative Agent in form and substance
substantially similar to the Pledge Agreement, and (ii) deliver any original
certificates evidencing such pledged Equity Interests to the Administrative
Agent, together with appropriate powers executed in blank.
     Section 5.13. Additional Real Estate. To the extent otherwise permitted
hereunder, if any Loan Party proposes to acquire an interest in Material Real
Estate after the Closing Date, it shall at the time of such acquisition, provide
to the Administrative Agent all Real Estate Documents that would have been
required to be delivered pursuant to Section 3.1 if such Material Real Estate
had existed on the Closing Date granting the Administrative Agent a first
priority Lien on such Real Estate (subject to Permitted Encumbrances), together
with all environmental audits and reports, title insurance policies, real
property surveys, flood zone reports, evidence of compliance with zoning and
building laws, environmental indemnities, legal opinions, supplemental casualty
and flood insurance and other documents, instruments and agreements reasonably
requested by the Administrative Agent, in each case in form and substance
reasonably satisfactory to the Administrative Agent.
     Section 5.14. Further Assurances. The Borrower will, and will cause each
other Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created by the Collateral
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties. The Borrower also agrees to provide to the Administrative
Agent, from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents. Contemporaneously with the
consummation of the Permitted MLP Transaction, the Initial Borrower shall ensure
that it and the other Loan Parties shall be in compliance with this Section 5.14
and that all of the Equity Interests held by Magnum or its Subsidiaries in the
MLP and all Equity Interests in the Initial Borrower held by the MLP, to the
extent applicable, shall be pledged to the Administrative Agent as security for
the Obligations pursuant to a pledge agreement in form and substance
substantially consistent with the Pledge Agreement
     Section 5.15. Material Agreements. The Borrower will, and will cause each
other Loan Party to, perform and observe all the terms and provisions of each
Material Agreement to be performed or observed by it, maintain each such
Material Agreement in full force and effect, enforce each such Material
Agreement in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each

69



--------------------------------------------------------------------------------



 



other party to each such Material Agreement such demands and requests for
information and reports or for action as any Loan Party is entitled to make
under such Material Agreement, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to adversely affect Consolidated
EBITDA in any current or future twelve-month period by more than (a) the greater
of $2,500,000 and 20% of such Consolidated EBITDA amount at any time following
the Closing Date but on or prior to the date that the Borrower achieves a
trailing four fiscal quarter Consolidated EBITDA of $10,000,000 or more, (b) the
greater of $2,500,000 and 15% of such Consolidated EBITDA amount at any time
following the date that the Borrower achieves a trailing four fiscal quarter
Consolidated EBITDA of $10,000,000 or more but on or prior to the Conversion
Date or (c) the greater of $2,500,00 and 10% of such Consolidated EBITDA amount
at any time on or after the Conversion Date; provided that, for purposes of the
foregoing, through the Fiscal Quarter ending June 30, 2013, Consolidated EBITDA
shall be calculated on the basis of Annualization Measurement Periods.
     Section 5.16. Flood Insurance. The Borrower will and will cause each other
Loan Party, with respect to each portion of Mortgaged Property on which
improvements are located, (a) to provide the Administrative Agent with (or
confirm that the Administrative Agent has otherwise obtained) a standard flood
hazard determination for such Mortgaged Property, and (b) if the improvements on
such Mortgaged Property are located in a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent or the Required Lenders may from time to time reasonably
require, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time. In addition, to the extent the Borrower or any other Loan Party fails to
obtain or maintain satisfactory flood insurance required pursuant to the
preceding sentence with respect to any Mortgaged Property, the Administrative
Agent shall be permitted, in its sole discretion, to obtain forced placed
insurance at the Borrower’s expense to ensure compliance with any applicable
flood insurance laws.
ARTICLE VI
FINANCIAL COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
     Section 6.1. Financial Covenants Prior to Initial Advance.
          (a) Consolidated Total Debt to Capitalization Ratio: The Borrower will
maintain at all times a Consolidated Total Debt to Capitalization Ratio of equal
to or less than sixty percent (60%).
          (b) Interest Coverage Ratio: Commencing with the Fiscal Quarter ending
March 31, 2012, the Borrower will have, as of the last day of each Fiscal
Quarter, an Interest Coverage Ratio of not less than the corresponding amount
set forth below opposite such Fiscal Quarter:

      Fiscal   Interest Coverage Quarter   Ratio
March 31, 2012
  1.00:1.00
June 30, 2012
  1.00:1.00

70



--------------------------------------------------------------------------------



 



      Fiscal   Interest Coverage Quarter   Ratio
September 30, 2012
  1.00:1.00
December 31, 2012
  1.00:1.00
March 31, 2013
  1.25:1.00
June 30, 2013
  1.50:1.00
September 30, 2013
  1.75:1.00
December 31, 2013
  2.25:1.00
March 31, 2014
  2.25:1.00
June 30, 2014
  2.50:1.00
September 30, 2014
  2.50:1.00
December 31, 2014 and each Fiscal
  2.75:1.00
Quarter thereafter
   

     Notwithstanding the foregoing, upon the occurrence of the Conversion Date,
the Interest Coverage Ratio test above shall be increased for the Fiscal Quarter
in which the Conversion Date occurs and each Fiscal Quarter thereafter to the
greater of (i) the amount set forth in this part (b) above for each such Fiscal
Quarter, (ii) the Interest Coverage Ratio for each such Fiscal Quarter as set
forth in Section 6.1(b) of the Second Lien Credit Agreement (as in effect on the
Closing Date) plus 0.25 and (iii) 2.50:1.00.
          (c) Total Leverage Ratio: Commencing with the Fiscal Quarter ending
March 31, 2012, subject to Section 7.5, the Borrower will have, as of the last
day of each Fiscal Quarter, a Total Leverage Ratio of not greater than the
corresponding amount set forth below opposite such Fiscal Quarter:

          Fiscal   Total Leverage   Quarter   Ratio  
March 31, 2012
    7.00:1.00  
June 30, 2012
    7.00:1.00  

71



--------------------------------------------------------------------------------



 



          Fiscal   Total Leverage   Quarter   Ratio  
September 30, 2012
    6.50:1.00  
December 31, 2012
    6.50:1.00  
March 31, 2013
    6.00:1.00  
June 30, 2013
    6.00:1.00  
September 30, 2013
    5.00:1.00  
December 31, 2013
    4.50:1.00  
March 31, 2014
    4.50:1.00  
June 30, 2014
    4.50:1.00  
September 30, 2014
    4.50:1.00  
December 31, 2014 and each Fiscal
    4.25:1.00  
Quarter thereafter
       

     Notwithstanding the foregoing, upon the occurrence of the Conversion Date,
the Total Leverage Ratio test above shall be decreased for the Fiscal Quarter in
which the Conversion Date occurs and each Fiscal Quarter thereafter to the
lesser of (i) the amount set forth in this part (c) above for each such Fiscal
Quarter, (ii) the Total Leverage Ratio for each such Fiscal Quarter as set forth
in Section 6.1(c) of the Second Lien Credit Agreement (as in effect on the
Closing Date) minus 0.25, and (iii) 4.50:1.00.
     Notwithstanding the foregoing (including the immediately prior sentence),
from and after the date the Borrower makes any prepayments or payments of the
Second Lien Indebtedness under Section 2.11(d) or Section 7.5(c)(ii), the Total
Leverage Ratio test above shall be reduced to 4.00:1.00 for the Fiscal Quarter
in which such payment is made and for each Fiscal Quarter thereafter.
          (d) Capital Expenditures. Prior to the Conversion Date, the Borrower
and its Subsidiaries will not make any Capital Expenditures, other than
(i) Capital Expenditures with respect to the build-out of the Pipeline System as
described on Schedule 6.1(e), (ii) other projects approved by the Administrative
Agent in an aggregate amount not to exceed $10,000,000 at all times after the
Closing Date and (iii) other Capital Expenditures made solely with the proceeds
of an issuance of Equity Interests of the Borrower that are not required to
prepay the Indebtedness under this Agreement in accordance with Section 2.11(b)
of this Agreement.

72



--------------------------------------------------------------------------------



 



     Section 6.2. Financial Covenants On and After Initial Advance.
          (a) Consolidated Total Debt to Capitalization Ratio: The Borrower will
maintain at all times a Consolidated Total Debt to Capitalization Ratio of equal
to or less than sixty percent (60%).
          (b) Interest Coverage Ratio: Commencing with the Fiscal Quarter ending
March 31, 2012, the Borrower will have, as of the last day of each Fiscal
Quarter, an Interest Coverage Ratio of not less than the corresponding amount
set forth below opposite such Fiscal Quarter:

          Fiscal   Interest Coverage   Quarter   Ratio  
March 31, 2012
    1.00:1.00  
June 30, 2012
    1.00:1.00  
September 30, 2012
    1.25:1.00  
December 31, 2012
    1.25:1.00  
March 31, 2013
    1.50:1.00  
June 30, 2013
    1.75:1.00  
September 30, 2013
    2.00:1.00  
December 31, 2013
    2.50:1.00  
March 31, 2014
    2.50:1.00  
June 30, 2014
    2.75:1.00  
September 30, 2014
    2.75:1.00  
December 31, 2014 and each Fiscal
    3.00:1.00  
Quarter thereafter
       

     Notwithstanding the foregoing, upon the occurrence of the Conversion Date,
the Interest Coverage Ratio test above shall be increased for the Fiscal Quarter
in which the Conversion Date occurs and each Fiscal Quarter thereafter to the
greater of (i) the amount set forth in this part (b) above for each such Fiscal
Quarter, (ii) the Interest Coverage Ratio for each such Fiscal Quarter as set
forth in Section 6.1(b) of the Second Lien Credit Agreement (as in effect on the
Closing Date) plus 0.25 and (iii) 2.50:1.00.
          (c) Total Leverage Ratio: Commencing with the Fiscal Quarter ending
March 31, 2012, subject to Section 7.5, the Borrower will have, as of the last
day of each Fiscal Quarter, a Total

73



--------------------------------------------------------------------------------



 



Leverage Ratio of not greater than the corresponding amount set forth below
opposite such Fiscal Quarter:

          Fiscal   Total Leverage   Quarter   Ratio  
March 31, 2012
    7.00:1.00  
June 30, 2012
    7.00:1.00  
September 30, 2012
    6.25:1.00  
December 31, 2012
    6.25:1.00  
March 31, 2013
    5.75:1.00  
June 30, 2013
    5.75:1.00  
September 30, 2013
    4.75:1.00  
December 31, 2013 and March 31, 2014
    4.50:1.00  
June 30, 2014 and each Fiscal
    4.00:1.00  
Quarter thereafter
       

     Notwithstanding the foregoing, upon the occurrence of the Conversion Date,
the Total Leverage Ratio test above shall be decreased for the Fiscal Quarter in
which the Conversion Date occurs and each Fiscal Quarter thereafter to the
lesser of (i) the amount set forth in this part (c) above for each such Fiscal
Quarter, (ii) the Total Leverage Ratio for each such Fiscal Quarter as set forth
in Section 6.1(c) of the Second Lien Credit Agreement (as in effect on the
Closing Date) minus 0.25, and (iii) 4.50:1.00.
     Notwithstanding the foregoing (including the immediately prior sentence),
from and after the date the Borrower makes any payments of the Second Lien
Indebtedness under Section 2.11(d) or Section 7.5(c)(ii), the Total Leverage
Ratio test above shall be reduced to 4.00:1.00 for the Fiscal quarter in which
such payment is made and for each Fiscal Quarter thereafter.
          (d) First Lien Leverage Ratio: Commencing with the Fiscal Quarter
ending March 31, 2012, the Borrower have, as of the last day of each Fiscal
Quarter, a First Lien Leverage Ratio of not greater than the corresponding
amount set forth below opposite such Fiscal Quarter.

74



--------------------------------------------------------------------------------



 



          Fiscal   First Lien   Quarter   Leverage Ratio  
March 31, 2012
    3.50:1.00  
June 30, 2012
    3.50:1.00  
September 30, 2012 and each Fiscal
    3.25:1.00  
Quarter thereafter
       

     Notwithstanding the foregoing, upon the occurrence of the Conversion Date,
the First Lien Leverage Ratio test above shall be decreased for the Fiscal
Quarter in which the Conversion Date occurs and each Fiscal Quarter thereafter
to 3.25:1.00.
          (e) Capital Expenditures. Prior to the Conversion Date, the Borrower
and its Subsidiaries will not make any Capital Expenditures, other than
(i) Capital Expenditures with respect to the build-out of the Pipeline System as
described on Schedule 6.1(e), (ii) other projects approved by the Administrative
Agent in an aggregate amount not to exceed $10,000,000 at all times after the
Closing Date and (iii) other Capital Expenditures made solely with the proceeds
of an issuance of Equity Interests of the Borrower that are not required to
prepay the Indebtedness under this Agreement in accordance with Section 2.11(b)
of this Agreement.
     Section 6.3. Specified Equity Contribution. Notwithstanding the foregoing
Sections 6.1 and 6.2, the parties hereto acknowledge and agree that, solely for
purposes of all calculations made in determining compliance with Section 6.1 and
Section 6.2, any cash equity contribution (which equity shall be common equity
or other equity having terms reasonably satisfactory to the Administrative Agent
and the Lenders) made to the Borrower by Magnum after the end of a Fiscal
Quarter and on or prior to the day that is ten (10) Business Days after delivery
by the Borrower to the Administrative Agent of a written irrevocable notice of
its intent to cure an Event of Default under Section 6.1 or 6.2 (which written
notice shall be delivered on or prior to the date that is five (5) days after
the day on which financial statements are required to be delivered with respect
to such Fiscal Quarter) will, at the request of the Borrower, be included in the
calculation of Consolidated EBITDA for the purposes of determining compliance
with the financial covenants contained herein at the end of such Fiscal Quarter
and each applicable subsequent period (any such equity contribution, a
“Specified Equity Contribution”); provided that (i) after the earlier of (x) the
First Lien Funding Date and (y) December 31, 2012, in each four (4) Fiscal
Quarter period, there shall be at least two (2) Fiscal Quarters in respect of
which no Specified Equity Contribution is made, (ii) after the earlier of
(x) the First Lien Funding Date and (y) December 31, 2012, there shall be no
more than four (4) Specified Equity Contributions in the aggregate made after
such date, (iii) the amount of any Specified Equity Contribution shall be no
greater than the amount required to cause the Loan Parties to be in compliance
with the financial covenants set forth above and (iv) a Specified Equity
Contribution shall only be included in the computation of the financial covenant
for purposes of determining compliance by the Loan Parties with Section 6.1 and
Section 6.2 and not for any other purpose under this Agreement (including,
without limitation, any determination of the Applicable Margin, the Applicable
Percentage, the Facility Availability Amount and availability under any baskets
with respect to any covenants set forth herein). Upon the making of a Specified
Equity Contribution, the financial covenants in Section 6.1 and Section 6.2
shall be recalculated giving effect to the increase in Consolidated EBITDA (but
not including any prepayments of Indebtedness made with the proceeds of

75



--------------------------------------------------------------------------------



 



such Specified Equity Contribution); provided that neither the Administrative
Agent nor the Lenders shall exercise any rights or remedies (other than
instituting Default Interest) with respect to any Event of Default that exists
pursuant to Sections 6.1 or Section 6.2 during the ten (10) Business Day period
following notice by the Borrower that it intends to make such Specified Equity
Contribution and affect such recalculation. If, after giving effect to such
recalculation, the Loan Parties are in compliance with the financial covenants,
the Loan Parties shall be deemed to have satisfied the requirements of the
financial covenants as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date.
ARTICLE VII
NEGATIVE COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains outstanding:
     Section 7.1. Indebtedness and Preferred Equity. The Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:
          (a) Indebtedness created pursuant to the Loan Documents;
          (b) Indebtedness of the Loan Parties existing on the date hereof and
set forth on Schedule 7.1 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;
          (c) Second Lien Indebtedness in an aggregate principal amount not to
exceed $55,000,000, minus (ii) the aggregate amount of all payments and
prepayments of Second Lien Indebtedness made from and after the date hereof (but
specifically excluding prepayments and commitment reductions occurring in
connection with refinancings), plus (iii) interest, fees, costs, expenses,
indemnities and other amounts payable pursuant to the terms of the Second Lien
Indebtedness Documents (and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof); and
          (d) Indebtedness of any Loan Party to any other Loan Party;
          (e) Purchase money debt, Capital Lease Obligations or Off-Balance
Sheet Liabilities in an aggregate principal amount at any time outstanding not
to exceed $3,000,000;
          (f) Indebtedness of the Borrower and its Subsidiaries in an Investment
permitted by Section 7.4 or a disposition permitted by Section 7.6 consisting of
agreements providing for indemnification, the adjustment of purchase price or
similar adjustments
          (g) Hedging Obligations permitted by Section 7.10
          (h) unsecured Indebtedness in an aggregate principal amount at any
time outstanding not to exceed $1,000,000; and
          (i) Guarantees of Indebtedness otherwise permitted by this
Section 7.1.

76



--------------------------------------------------------------------------------



 



          The Borrower will not, and will not permit any Subsidiary to, issue
any preferred stock or other preferred equity interest that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by the Borrower or such
Subsidiary at the option of the holder thereof, in whole or in part, or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interest described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the later of the Revolving Commitment Termination Date.
     Section 7.2. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of its
assets or property now owned or hereafter acquired, except:
          (a) Liens securing the Obligations; provided that no Liens may secure
Hedging Obligations or Bank Product Obligations without securing all other
Obligations on a basis at least pari passu with such Hedging Obligations or Bank
Product Obligations and subject to the priority of payments set forth in
Section 2.20 and Section 8.2;
          (b) Subordinated Second Liens;
          (c) Permitted Encumbrances;
          (d) Liens securing purchase money debt, Capital Lease Obligations or
Off-Balance Sheet Liabilities permitted under Section 7.1(e); provided, that
each such Lien encumbers only the property financed by such Indebtedness and the
proceeds and products thereof;
          (e) after the Conversion Date, any Lien existing on any property or
asset prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset of any Person that becomes a Subsidiary after
the date hereof prior to the time such Person becomes a Subsidiary; provided
that such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, shall not apply to any other
property or assets of any Borrower or any Subsidiary, shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary and shall not secure any Indebtedness;
          (f) (i) leases, licenses, subleases or sublicenses granted to others
in the ordinary course of business and not interfering in any material respect
with the business of the Borrower and its Subsidiaries and (ii) interests or
title of a lessor, sublessor, licensor or sublicensor under a lease or license
agreement entered into in the ordinary course of business;
          (g) Liens (i) on cash deposits in favor of a seller of any property to
be acquired in an Investment permitted by Section 7.4 and to be applied against
the purchase price thereof and (ii) consisting of an agreement to dispose of
property in a disposition permitted by Section 7.6;
          (h) extensions, renewals, or replacements of any Lien referred to in
subsections (b) through (g) of this Section; provided that the principal amount
of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby; and
          (i) other Liens securing obligations, actual or contingent, in an
aggregate principal amount at any time outstanding not to exceed $250,000.

77



--------------------------------------------------------------------------------



 



     Section 7.3. Fundamental Changes.
          (a) The Borrower will not, and will not permit any of its Subsidiaries
to, merge into or consolidate into any other Person, or permit any other Person
to merge into or consolidate with it, or sell, lease, transfer or otherwise
dispose of (in a single transaction or a series of transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired) or liquidate or
dissolve; provided that if, at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, (i) the Borrower or any Subsidiary may merge with a Person if the
Borrower (or such Subsidiary if the Borrower is not a party to such merger) is
the surviving Person, (ii) any Subsidiary may merge into another Subsidiary,
provided that if any party to such merger is a Subsidiary Loan Party, the
Subsidiary Loan Party shall be the surviving Person, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to the Borrower or to another Subsidiary (other than any Subsidiary that
has not complied with the provisions of Section 5.12 prior to such sale,
transfer, lease or disposition), provided, that if any party to such disposition
is a Subsidiary Loan Party, the Subsidiary Loan Party or the Borrower shall be
the acquirer of such assets, (iv) any Subsidiary (other than a Subsidiary Loan
Party) may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders, provided; provided, further, that
any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 7.4 and (v) the Permitted MLP Transaction may be consummated.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Loan Parties on the date hereof and businesses reasonably related thereto.
     Section 7.4. Investments, Loans. The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Equity Interests, evidence of Indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, except:
          (a) Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4(a) (including Investments in
Subsidiaries);
          (b) Permitted Investments;
          (c) Hedging Transactions permitted by Section 7.10;
          (d) Guarantees constituting Indebtedness permitted by Section 7.1 and
Guarantees entered into in the ordinary course of business in respect of
obligations that do not constitute Indebtedness;
          (e) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practice;
          (f) loans or advances made by the Borrower to any Subsidiary and made
by any Subsidiary to the Borrower or any other Subsidiary; provided that the
aggregate amount of Investments by the Loan Parties in or to, and Guarantees by
the Loan Parties of Indebtedness of, any Subsidiary that is

78



--------------------------------------------------------------------------------



 



not a Subsidiary Loan Party (including all such Investments and Guarantees
existing on the Closing Date) shall not exceed $1,000,000 at any time
outstanding;
          (g) loans and advances to officers, directors and employees of the
Borrower in an aggregate amount not to exceed $100,000 at any time outstanding;
          (h) promissory notes and other non-cash consideration received in
connection with dispositions permitted by Section 7.6 in an aggregate amount not
to exceed $1,000,000 at any time outstanding;
          (i) Investments received in connection with the bankruptcy or
reorganization of account debtors;
          (j) creation or acquisition of any additional Subsidiaries, provided,
that such Subsidiary complies with the provisions of Section 5.12;
          (k) Investments consisting of Liens, Dispositions and Restricted
Payments permitted under this Article VII;
          (l) Investments or acquisitions of the property or assets described on
Schedule 7.4(l); and
          (m) other Investments or acquisitions of property or assets in an
aggregate amount not to exceed $2,500,000.
     If at any time the Borrower or any of its Affiliates shall purchase or
otherwise acquire any of the loans made under the Second Lien Credit Agreement,
the Borrower or such Affiliate shall immediately cancel such loans for no
consideration.
     Section 7.5. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:
          (a) non-cash dividends payable by the Borrower or its Subsidiaries
solely in interests of any class of its common equity;
          (b) prior to the First Lien Funding Date, Restricted Payments made to
the Second Lien Lenders with respect to obligations under the Second Lien Credit
Agreement;
          (c) on or after the First Lien Funding Date, (i) interest payments and
fees then due and owing under the Second Lien Credit Agreement and (ii) other
payments in respect of the principal amount of the Second Lien Indebtedness so
long as, solely with respect to clause (ii), (A) such Restricted Payment occurs
after the Conversion Date, (B) no Default or Event of Default exists, (C) the
Borrower and its Subsidiaries have a maximum Total Leverage Ratio of less than
or equal to 3.50:1.00, both before and after giving effect to such Restricted
Payment and (D) the Borrower has a minimum Revolving Credit Availability of at
least 20% of the Aggregate Revolving Commitments;
          (d) Restricted Payments to Triad on the Closing Date in an aggregate
amount not to exceed $21,000,000;
          (e) so long as no Event of Default exists under Sections 8.1(a), (b),
(f), (g), (h), (i) or (j) exists or would result therefrom, Permitted Tax
Distributions; provided that during such Event of

79



--------------------------------------------------------------------------------



 



Default such Permitted Tax Distributions shall accrue and the same shall be
permitted to be paid hereunder at the time as no such Event of Default exists;
          (f) so long as no Event of Default exists or would result from the
making of such Restricted Payments, payments of principal and interest on any
intercompany Indebtedness or seller notes permitted under Sections 7.1(d) and
(h), provided that during such Event of Default such principal and interest
shall accrue and the same shall be permitted to be paid hereunder at the time as
no Event of Default exists;
          (g) Restricted Payments made by any Subsidiary to the Borrower or to
another Subsidiary, on at least a pro rata basis with any other shareholders if
such Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries of the Borrower; and
          (h) so long as no Event of Default exists or would result from the
making of such Restricted Payments, the Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Subsidiaries.
     Section 7.6. Sale of Assets. The Borrower will not, and will not permit any
of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of any of its assets, business or property or, in the case of any
Subsidiary, any shares of such Subsidiary’s Equity Interests, in each case
whether now owned or hereafter acquired, to any Person other than the Borrower
or a Subsidiary Loan Party (or to qualify directors if required by applicable
law), except:
          (a) sales or other dispositions for fair market value of obsolete or
worn out property disposed of in the ordinary course of business;
          (b) sales of inventory and Permitted Investments in the ordinary
course of business;
          (c) dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are reasonably promptly applied to the
purchase price of such replacement property in accordance with the reinvestment
rights set forth in Section 2.11(a);
          (d) dispositions of property by any Subsidiary to the Borrower or to a
Subsidiary (other than to any Subsidiary that has not complied with the
provisions of Section 5.12 prior to such disposition); provided that if the
transferor of such property is a Loan Party, the transferee thereof must be a
Loan Party;
          (e) dispositions of accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business in an amount
not to exceed $1,000,000 in the aggregate;
          (f) leases, subleases, licenses or sublicenses of property in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and its Subsidiaries;
          (g) property subject to casualty, condemnation or similar events,
subject to the Borrower’s compliance with Section 2.11(a);
          (h) dispositions permitted by Sections 7.3, 7.4 and 7.5 to the extent
constituting a disposition;

80



--------------------------------------------------------------------------------



 



          (i) sales and other dispositions of the assets set forth on
Schedule 7.6; and
          (j) sales and other distributions of assets in an amount not to exceed
$250,000 per Fiscal Year.
     Section 7.7. Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:
          (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;
          (b) employment and severance arrangements entered into by the Borrower
and its Subsidiaries in the ordinary course of business in an aggregate amount
not to exceed $1,000,000 in any Fiscal Year;
          (c) the payment of customary fees and reimbursement of out of pocket
expenses of directors of the Borrower and its Subsidiaries in an aggregate
amount not to exceed $500,000 in any Fiscal Year;
          (d) transactions between or among the Borrower and any Subsidiary Loan
Party not involving any other Affiliates;
          (e) any Fundamental Change permitted by Section 7.3, Investment
permitted by Sections 7.4(a), (d), (f), (g), (j) and (l), and any Restricted
Payment permitted by Section 7.5; and
          (f) the Permitted MLP Transaction.
     Section 7.8. Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of the Borrower or any of its Subsidiaries to create, incur
or permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any of its Subsidiaries to pay
dividends or other distributions with respect to its Equity Interests, to make
or repay loans or advances to the Borrower or any other Subsidiary thereof, to
Guarantee Indebtedness of the Borrower or any other Subsidiary thereof or to
transfer any of its property or assets to the Borrower or any other Subsidiary
thereof; provided that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement, any other Loan Document or the
Second Lien Indebtedness Documents, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness and (iv) clause (a) shall not apply to
customary provisions in leases, subleases, licenses or sublicenses restricting
the assignment thereof.
     Section 7.9. Sale and Leaseback Transactions. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

81



--------------------------------------------------------------------------------



 



     Section 7.10. Hedging Transactions. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any of its Subsidiaries is
exposed in the conduct of its business or the management of its liabilities.
Solely for the avoidance of doubt, the Borrower acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the
Borrower or any of its Subsidiaries is or may become obliged to make any payment
(i) in connection with the purchase by any third party of any Equity Interests
or any Indebtedness or (ii) as a result of changes in the market value of any
Equity Interests or any Indebtedness) is not a Hedging Transaction entered into
in the ordinary course of business to hedge or mitigate risks.
     Section 7.11. Amendment to Material Agreements. The Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights under (a) its certificate of incorporation, bylaws or other
organizational documents or (b) any Material Agreements, except (x) in the case
of Second Lien Indebtedness Documents, to the extent not prohibited by the
Intercreditor Agreement, or (y) in any manner that would not have an adverse
effect on the Lenders, the Administrative Agent, the Borrower or any of its
Subsidiaries.
     Section 7.12. Accounting Changes. The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as permitted by GAAP, or change the
Fiscal Year of the Borrower or of any of its Subsidiaries, except to change the
Fiscal Year of a Subsidiary to conform its Fiscal Year to that of the Borrower.
     Section 7.13. Lease Obligations. The Borrower will not, and will not permit
any of its Subsidiaries to, create or suffer to exist any obligations for the
payment under operating leases or agreements to lease (but excluding any
obligations under leases required to be classified as capital leases under GAAP
having a term of five years or more) which would cause the present value of the
direct or contingent liabilities of the Loan Parties under such leases or
agreements to lease, on a consolidated basis, to exceed (i) at any time prior to
the Conversion Date, $500,000 in the aggregate at any one time outstanding and
(ii) on or after the Conversion Date, $5,000,000 in the aggregate at any one
time outstanding.
     Section 7.14. Government Regulation. The Borrower will not, and will not
permit any of its Subsidiaries to, (a) be or become subject at any time to any
law, regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties, (b) fail to provide documentary and other evidence of the identity of
the Loan Parties as may be requested by the Lenders or the Administrative Agent
at any time to enable the Lenders or the Administrative Agent to verify the
identity of the Loan Parties or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the Patriot Act at 31 U.S.C.
Section 5318, or (c) take any action that would result in the Pipeline System or
any part thereof being subject to FERC jurisdiction.
     Section 7.15. Embargoed Person. The Borrower shall not, and shall not
permit any Subsidiary to, permit (a) any of the funds or properties of the
Borrower or any Subsidiary that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any Person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (i) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or

82



--------------------------------------------------------------------------------



 



Governmental Regulation promulgated thereunder, with the result that the
investment in the Borrower or any Subsidiary (whether directly or indirectly) is
prohibited by a Governmental Regulation, or the Loans would be in violation of a
Governmental Regulation, or (ii) the Executive Order, any related enabling
legislation or any other similar Executive Orders or (b) any Embargoed Person to
have any direct or indirect interest, of any nature whatsoever in the Borrower
or any Subsidiary, with the result that the investment in the Borrower or any
Subsidiary (whether directly or indirectly) is prohibited by a Governmental
Regulation or the Loans are in violation of a Governmental Regulation.
     Section 7.16. Restrictions on Expansion of Capital Expenditures. Borrower
shall not make any Capital Expenditures for Pipeline expansion projects beyond
those set forth in the Milestones as described in clause (vi) of
Schedule 6.1(e), unless Borrower has received dedicated acreage (which shall
exclude prior dedicated acreage) in such expansion areas under the Triad Gas
Gathering Agreement or similar agreement.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.1. Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under subsection (a) of this
Section) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document (including the Schedules attached hereto
and thereto), or in any amendments or modifications hereof or waivers hereunder,
or in any certificate, report, financial statement or other document submitted
to the Administrative Agent or the Lenders by any Loan Party or any
representative of any Loan Party pursuant to or in connection with this
Agreement or any other Loan Document shall prove to be incorrect in any material
respect (other than any representation or warranty that is expressly qualified
by a Material Adverse Effect or other materiality, in which case such
representation or warranty shall prove to be incorrect in any respect) when made
or deemed made or submitted; or
          (d) the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.1, 5.2 (other than clauses (e), (f), (g) and
(h) thereof), or 5.3 (with respect to the Borrower’s legal existence) or
5.12(c), or Article VI or VII; or
          (e) (i) any Loan Party shall fail to observe or perform any covenant
or agreement contained in Section 5.2(e), (f), (g), or (h) of this Agreement,
and such failure shall remain unremedied for 10 days after the earlier of
(A) any officer of the Borrower becomes aware of such failure, and (B) notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or (ii) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in
subsections (a), (b) and (d) of this Section and clause (i) of this subsection
(e)) or any other Loan Document, and such failure shall remain unremedied for
either (x) 30 days after the

83



--------------------------------------------------------------------------------



 



earlier of (A) any officer of the Borrower becomes aware of such failure, or
(B) notice thereof shall have been given to the Borrower by the Administrative
Agent or (y) 60 days after the occurrence thereof; or
          (f) any default or event of default (after giving effect to any grace
period) shall have occurred and be continuing under any Second Lien Indebtedness
Documents, or any Second Lien Indebtedness Documents shall cease to be in full
force and effect, or the validity or enforceability thereof is disaffirmed by or
on behalf of any subordinated lender party thereto, or any Obligations fail to
constitute “Senior Indebtedness” for purposes of the Second Lien Credit
Agreement or any other Second Lien Indebtedness Documents, or all or any part of
the Second Lien Indebtedness is accelerated, is declared to be due and payable
or is required to be prepaid or redeemed, in each case prior to the stated
maturity thereof; or
          (g) the Borrower or any of its Subsidiaries (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of, or
premium or interest on, any Material Indebtedness that is outstanding, when and
as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing or governing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any Material Indebtedness and shall continue after a period equal to the
lesser of (i) 30 days following the initial date of such failure, event or
condition and (ii) any applicable grace period specified in such agreement or
instrument, if the effect of such failure, event or condition (with or without
the giving of notice, the lapse of time or both) is to accelerate, or permit the
acceleration of, the maturity of such Indebtedness; or any Material Indebtedness
shall be declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or
          (h) the Borrower or any of its Subsidiaries shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this subsection, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any of its Subsidiaries or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
          (j) the Borrower or any of its Subsidiaries shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay, its
debts as they become due; or
          (k) (i) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected

84



--------------------------------------------------------------------------------



 



to result in liability to the Loan Parties in an aggregate amount exceeding
$2,500,000, (ii) there is or arises an Unfunded Pension Liability (not taking
into account Plans with negative Unfunded Pension Liability) in an aggregate
amount exceeding $2,500,000, or (iii) there is or arises any potential
Withdrawal Liability in an aggregate amount exceeding $2,500,000; or
          (l) any judgment or order for the payment of money not covered by
insurance in excess of $2,500,000 in the aggregate shall be rendered against the
Borrower or any of its Subsidiaries, and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
          (m) any non-monetary judgment or order shall be rendered against the
Borrower or any of its Subsidiaries that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, and there
shall be a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
          (n) a Change in Control shall occur or exist; or
          (o) there shall occur any material default with respect to, or any
termination or loss of, (i) the Triad Gas Gathering Agreement or (ii) any other
Material Agreement that has accounted for, or is reasonably expected to account
for, at least 20% of Pipeline capacity or revenue during any twelve-month period
(except, in the case of clause (ii), to the extent a replacement or such
Material Agreement with an agreement substantially as favorable to the Borrower
occurs within six months following the date of such termination or loss); or
          (p) any provision of the Security Agreement or any other Collateral
Document shall for any reason cease to be valid and binding on, or enforceable
against, any Loan Party, or any Loan Party shall so state in writing, or any
Loan Party shall seek to terminate its obligation under the Security Agreement
or any other Collateral Document (other than the release of any guaranty or
collateral to the extent permitted pursuant to Section 9.11); or
          (q) any Lien purported to be created under any Collateral Document
shall fail or cease to be, or shall be asserted by any Loan Party not to be, a
valid and perfected Lien on any portion of the Collateral with a value in excess
of $1,000,000, with the priority required by the applicable Collateral
Documents; or
          (r) any event of default (after giving effect to any grace period)
shall have occurred and be continuing under the Magnum Credit Agreement that
results in any portion of the Indebtedness under the Magnum Credit Agreement
being declared to be due and payable prior to its stated maturity;
then, and in every such event (other than an event with respect to the Borrower
described in subsection (h) or (i) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; provided that,
if an Event of Default specified in either subsection (h) or (i) shall occur,
the Commitments

85



--------------------------------------------------------------------------------



 



shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
     Section 8.2. Application of Proceeds from Collateral. All proceeds from
each sale of, or other realization upon, all or any part of the Collateral by
any Secured Party after an Event of Default arises shall be applied as follows:
     (a) first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;
     (b) second, to the fees and other reimbursable expenses of the
Administrative Agent, the Swingline Lender and the Issuing Bank then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;
     (c) third, to all reimbursable expenses, if any, of the Lenders then due
and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;
     (d) fourth, to the fees and interest then due and payable under the terms
of this Agreement, until the same shall have been paid in full;
     (e) fifth, to the aggregate outstanding principal amount of the Loans, the
LC Exposure, the Bank Product Obligations and the Net Mark-to-Market Exposure of
the Hedging Obligations that constitute Obligations, until the same shall have
been paid in full, allocated pro rata among the Secured Parties based on their
respective pro rata shares of the aggregate amount of such Loans, LC Exposure,
Bank Product Obligations and Net Mark-to-Market Exposure of such Hedging
Obligations;
     (f) sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is at least 102% of
the LC Exposure after giving effect to the foregoing clause fifth; and
     (g) seventh, to the extent any proceeds remain, to the Borrower or as
otherwise provided by a court of competent jurisdiction.
          All amounts allocated pursuant to the foregoing clauses third through
fifth to the Lenders as a result of amounts owed to the Lenders under the Loan
Documents shall be allocated among, and distributed to, the Lenders pro rata
based on their respective Pro Rata Shares; provided that all amounts allocated
to that portion of the LC Exposure comprised of the aggregate undrawn amount of
all outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.21(g).
All cash collateral for LC Exposure shall be applied to satisfy drawings under
the Letters of Credit as they occur; if any amount remains on deposit on cash
collateral after all letters of credit have either been fully drawn or expired,
such remaining amount shall be applied to other Obligations, if any, in the
order set forth above.

86



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, Bank Product Obligations and Hedging
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the Bank
Product Provider or the Lender-Related Hedge Provider, as the case may be. Each
Bank Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     Section 9.1. Appointment of the Administrative Agent.
          (a) Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.
          (b) The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.
     Section 9.2. Nature of Duties of the Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or

87



--------------------------------------------------------------------------------



 



percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents or attorneys-in-fact selected by it
with reasonable care. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall include an express reference to such event being a
“Default” or “Event of Default” hereunder) is given to the Administrative Agent
by the Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements, or other terms
and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrower) concerning all matters pertaining to such duties.
     Section 9.3. Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.
     Section 9.4. Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act unless and until it shall have received instructions
from such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.
     Section 9.5. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.
     Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in

88



--------------------------------------------------------------------------------



 



its individual capacity. The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not the Administrative Agent hereunder.
     Section 9.7. Successor Administrative Agent.
          (a) The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to approval by the Borrower provided that no Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent in consultation with the Borrower (unless an Event of
Default shall exist at such time), which shall be a commercial bank organized
under the laws of the United States or any state thereof or a bank which
maintains an office in the United States, having a combined capital and surplus
of at least $500,000,000. Notwithstanding anything to the contrary set forth
herein, the Administrative Agent may resign concurrently with, and effective
upon, the consummation by the Second Lien Lenders of the purchase option set
forth in the Intercreditor Agreement in accordance with the terms and conditions
thereof.
          (b) Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
          (c) In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the Borrower to comply with Section 2.25(a), then the Issuing Bank
and the Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).
     Section 9.8. Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the

89



--------------------------------------------------------------------------------



 



obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.
     Section 9.9. The Administrative Agent May File Proofs of Claim.
          (a) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other similar judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
          (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans or Revolving Credit
Exposure and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Bank and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and
          (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
          (b) Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 10.3.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
     Section 9.10. Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, the Collateral Documents, the
Intercreditor Agreement and any subordination agreements) other than this
Agreement.
     Section 9.11. Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:
          (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the termination of all
Revolving Commitments, the Cash Collateralization of all reimbursement
obligations with respect to Letters of Credit in an amount equal to 102% of the
aggregate LC Exposure of all Lenders, and the payment in full of all Obligations
(other than contingent indemnification obligations and such Cash Collateralized
reimbursement obligations), (ii) that

90



--------------------------------------------------------------------------------



 



is sold or to be sold or otherwise disposed of as part of or in connection with
any transaction permitted hereunder or under any other Loan Document, or
(iii) if approved, authorized or ratified in writing in accordance with
Section 10.2; and
          (b) to release any Loan Party from its obligations under the
applicable Collateral Documents if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section.
In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.
     Section 9.12. [RESERVED]
     Section 9.13. Right to Realize on Collateral and Enforce Guarantee.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.
     Section 9.14. Secured Bank Product Obligations and Hedging Obligations. No
Bank Product Provider or Lender-Related Hedge Provider that obtains the benefits
of Section 8.2, the Collateral Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.

91



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     Section 10.1. Notices.
          (a) Written Notices.
          (i) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

     
To the Borrower:
  Eureka Hunter Pipeline, LLC
 
  c/o Magnum Hunter Resources Corporation
 
  777 Post Oak Boulevard
 
  Suite 650
 
  Houston, Texas 77056
 
  Attention: Ronald D. Ormand
 
  Telecopy Number: (832) 203-4551
 
   
With a copy to:
  Fulbright & Jaworski L.L.P.
 
  2200 Ross Avenue
 
  Suite 2800
 
  Dallas, Texas 75201
 
  Attention: Courtney Marcus
 
  Telecopy Number: (214) 855-8200
 
   
To the Administrative Agent:
  SunTrust Bank
 
  303 Peachtree Street, N.E.
 
  Atlanta, Georgia 30308
 
  Attention: David Stephenson
 
  Telecopy Number: (404) 230-5528

92



--------------------------------------------------------------------------------



 



     
With a copy to:
  SunTrust Bank
 
  Agency Services
 
  303 Peachtree Street, N.E. / 25th Floor
 
  Atlanta, Georgia 30308
 
  Attention: Doug Weltz
 
  Telecopy Number: (404) 221-2001
 
   
 
  and
 
   
 
  King & Spalding LLP
 
  100 North Tryon Street
 
  Suite 3900
 
  Charlotte, North Carolina 28202
 
  Attention: Todd Holleman
 
  Telecopy Number: (704) 503-2567
 
   
To the Issuing Bank:
  SunTrust Bank
 
  25 Park Place, N.E. / Mail Code 3706 / 16th Floor
 
  Atlanta, Georgia 30303
 
  Attention: Standby Letter of Credit Dept.
 
  Telecopy Number: (404) 588-8129
 
   
To the Swingline Lender:
  SunTrust Bank
 
  Agency Services
 
  303 Peachtree Street, N.E. / 25th Floor
 
  Atlanta, Georgia 30308
 
  Attention: Doug Weltz
 
  Telecopy Number: (404) 221-2001
 
   
To any other Lender:
  the address set forth in the Administrative Questionnaire or
 
  the Assignment and Acceptance executed by such Lender

     Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All such
notices and other communications shall be effective upon actual receipt by the
relevant Person or, if delivered by overnight courier service, upon the first
Business Day after the date deposited with such courier service for overnight
(next-day) delivery or, if sent by telecopy, upon transmittal in legible form by
facsimile machine or, if mailed, upon the third Business Day after the date
deposited into the mail or, if delivered by hand, upon delivery; provided that
notices delivered to the Administrative Agent, the Issuing Bank or the Swingline
Lender shall not be effective until actually received by such Person at its
address specified in this Section.
          (ii) Any agreement of the Administrative Agent, the Issuing Bank or
any Lender herein to receive certain notices by telephone or facsimile is solely
for the convenience and at the request of the Borrower. The Administrative
Agent, the Issuing Bank and each Lender shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by the Borrower to
give such notice and the Administrative Agent, the Issuing Bank and the Lenders
shall not have any liability to the Borrower or other Person on account of any
action taken or not taken by the Administrative Agent, the Issuing Bank or any
Lender in reliance upon such telephonic or facsimile notice. The obligation of
the Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the

93



--------------------------------------------------------------------------------



 



Administrative Agent, the Issuing Bank or any Lender to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank or any Lender of a confirmation which is
at variance with the terms understood by the Administrative Agent, the Issuing
Bank and such Lender to be contained in any such telephonic or facsimile notice.
          (b) Electronic Communications.
          (i) Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article II unless
such Lender, the Issuing Bank, as applicable, and the Administrative Agent have
agreed to receive notices under any Section thereof by electronic communication
and have agreed to the procedures governing such communications. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
          (ii) Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Certification of Pubic Information. The Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to Section 5.1 or Section 5.2
otherwise are being distributed through Syndtrak, Intralinks or any other
Internet or intranet website or other information platform (the “Platform”), any
document or notice that the Borrower has indicated contains Non-Public
Information shall not be posted on that portion of the Platform designated for
such Public Lenders. The Borrower agrees to clearly designate all information
provided to the Administrative Agent by or on behalf of the Borrower which is
suitable to make available to Public Lenders. If the Borrower has not indicated
whether a document or notice delivered pursuant to Section 5.1 or Section 5.2
contains Non-Public Information, the Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive Non-Public Information.
          (d) Private Side Information Contacts. Each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including Unites States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the Borrower, its Affiliates or any of their
securities or loans for purposes of United States federal or state securities
laws. In the event that any Public Lender has determined for itself not to
access any information disclosed through the Platform or otherwise, such

94



--------------------------------------------------------------------------------



 



Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) neither the Borrower nor the Administrative Agent has
any responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents.
     Section 10.2. Waiver; Amendments.
          (a) No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or of any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or the issuance of a Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default or Event of Default at the time.
          (b) No amendment or waiver of any provision of this Agreement or of
the other Loan Documents (other than the Fee Letter), nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Borrower and the Required Lenders, or
the Borrower and the Administrative Agent with the consent of the Required
Lenders, and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that, in addition to the consent of the Required Lenders, no amendment, waiver
or consent shall:
          (i) increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of an Event of Default shall
not constitute an increase of any Commitment of any Lender);
          (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby (it being understood
that a waiver of default interest or a change to the definition of Total
Leverage Ratio or the component definitions thereof shall not constitute a
reduction of the interest rate);
          (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or any fees hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any Commitment, without the written consent of
each Lender affected thereby (it being agreed that the waiver of a mandatory
prepayment shall not constitute a postponement of a scheduled date or payment);
          (iv) change Section 2.20(b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender;

95



--------------------------------------------------------------------------------



 



          (v) change any of the provisions of this subsection (b) or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender;
          (vi) release all or substantially all of the guarantors, or limit the
liability of such guarantors, under any guaranty agreement guaranteeing any of
the Obligations, without the written consent of each Lender; or
          (vii) release all or substantially all collateral (if any) securing
any of the Obligations, without the written consent of each Lender;
provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or the Issuing Bank without the prior written
consent of such Person.
          (c) Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended, and amounts payable to such Lender hereunder may not be
permanently reduced, without the consent of such Lender (other than reductions
in fees and interest in which such reduction does not disproportionately affect
such Lender).
          (d) Notwithstanding anything to the contrary herein, this Agreement
may be amended (or amended and restated) without the consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and such Lender shall have been paid in
full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement.
          (e) Notwithstanding anything to the contrary herein, this Agreement
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent, the Borrower and the other Loan
Parties (i) to add one or more additional credit facilities to this Agreement,
to permit the extensions of credit from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Revolving
Credit Exposure and any Incremental Facility and the accrued interest and fees
in respect thereof and to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and (ii) to change,
modify or alter Section 2.20(b) or (c) or any other provision hereof relating to
pro rata sharing of payments among the Lenders to the extent necessary to
effectuate any of the amendments (or amendments and restatements) enumerated in
subsection (d), (e)(i) or (f) of this Section.
          (f) Notwithstanding anything to the contrary herein:
          (i) The Borrower may, by written notice to the Administrative Agent
from time to time, make one or more offers (each, a “Loan Modification Offer”)
to all the Lenders of any Class to make one or more amendments or modifications
to (A) allow the maturity and scheduled amortization of the Loans of the
accepting Lenders to be extended and (B) increase the Applicable Margin,
Applicable Percentage or other fees payable with respect to the Loans and
Commitments of the accepting Lenders (each, a “Permitted Amendment”) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the

96



--------------------------------------------------------------------------------



 



Borrower. Such notice shall set forth (x) the terms and conditions of the
requested Permitted Amendment and (y) the date on which such Permitted Amendment
is requested to become effective. A Permitted Amendment shall become effective
only with respect to the Loans and/or Commitments of the Lenders that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with respect to such Lender’s Loans
and/or Commitments as to which such Lender’s acceptance has been made. The
Borrower, each Loan Party and each Accepting Lender shall execute and deliver to
the Administrative Agent a modification agreement (a “Loan Modification
Agreement”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of such Permitted Amendment and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Loan Modification Agreement. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendment evidenced thereby and only with respect to the Loans and
Commitments of the Accepting Lenders as to which such Lenders’ acceptance has
been made.
          (ii) Any amendment or waiver of any provision of this Agreement or any
other Loan Document, or consent to any departure by any Loan Party therefrom,
that by its express terms amends or modifies the rights or duties under this
Agreement or such other Loan Document of one or more Classes of Lenders (but not
of one or more other Classes of Lenders) may be effected by an agreement or
agreements in writing signed by the Borrower or the applicable Loan Party, as
the case may be, and the requisite percentage in interest of each affected Class
of Lenders that would be required to consent thereto under this Section if all
such affected Classes of Lenders were the only Lenders hereunder at the time.
     Section 10.3. Expenses; Indemnification.
          (a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of a single counsel and a single
local counsel in each applicable jurisdiction for the Administrative Agent and
its Affiliates, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents
and any amendments, modifications or waivers thereof (whether or not the
transactions contemplated in this Agreement or any other Loan Document shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket costs and expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender (including, without limitation, the reasonable fees,
charges and disbursements of a single outside counsel, and a single local
counsel in each applicable jurisdiction, to such parties) in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
          (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of a single counsel, and a single local counsel in each applicable
jurisdiction, for the Indemnitees), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any

97



--------------------------------------------------------------------------------



 



Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries or the construction or
operation of the Pipeline, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or (y) a claim brought by the Borrower or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through any Platform, except as a result
of such Indemnitee’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and non-appealable judgment.
          (c) The Borrower shall pay, and hold the Administrative Agent, the
Issuing Bank and each of the Lenders harmless from and against, any and all
present and future stamp, documentary, and other similar taxes with respect to
this Agreement and any other Loan Documents, any collateral described therein or
any payments due thereunder, and save the Administrative Agent, the Issuing Bank
and each Lender harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such taxes.
          (d) To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under subsection (a), (b) or (c) hereof, each Lender severally agrees to pay to
the Administrative Agent, the Issuing Bank or the Swingline Lender, as the case
may be, such Lender’s pro rata share (in accordance with its respective
Revolving Commitment (or Revolving Credit Exposure, as applicable) determined as
of the time that the unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified
payment, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the Issuing Bank or
the Swingline Lender in its capacity as such.
          (e) To the extent permitted by applicable law, no party hereto shall
assert, and each party hereto hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to actual or direct damages) arising out of, in connection
with or as a result of this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby, the transactions contemplated therein, any
Loan or any Letter of Credit or the use of proceeds thereof.
          (f) All amounts due under this Section shall be payable promptly after
written demand therefor.

98



--------------------------------------------------------------------------------



 



     Section 10.4. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
          (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000 with respect to Revolving Loans and in minimum
increments of $1,000,000, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.
          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of such Lender or an Approved Fund of such Lender;

99



--------------------------------------------------------------------------------



 



     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required; and
     (C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.
          (iv) Assignment and Acceptance. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.19(e).
          (v) No Assignment to the Borrower. No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If the consent of the Borrower to an assignment
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified above), the Borrower shall be deemed
to have given its consent unless it shall object thereto by written notice to
the Administrative Agent within ten (10) Business Days after notice thereof has
actually been received by the Borrower.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower shall treat each
person whose name is recorded in the Register as the owner of the Borrower
obligations as set forth therein for all purposes of this Agreement,
notwithstanding any notice to the contrary. Information contained in the
Register with respect to any Lender shall be available for inspection by such
Lender at any reasonable time and from time to time upon reasonable prior
notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In

100



--------------------------------------------------------------------------------



 



establishing and maintaining the Register, the Administrative Agent shall serve
as the Borrower’s agent solely for tax purposes and solely with respect to the
actions described in this Section, and the Borrower hereby agrees that, to the
extent SunTrust Bank serves in such capacity, SunTrust Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees”.
          (d) Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing
Bank, sell participations to any Person (other than a natural person, the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the matters set forth
in Section 10.2(b) to the extent affecting such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.17, 2.18, and 2.19 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section; provided that such Participant agrees to be
subject to Section 2.23 as though it were a Lender. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.20 as though it were a Lender.
     Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register in the United States on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The Borrower and the
Administrative Agent shall have inspection rights to such Participant Register
(upon reasonable prior notice to the applicable Lender) solely for purposes of
demonstrating that such Loans or other obligations under the Loan Documents are
in “registered form” for purposes of the Code.
          (e) A Participant shall not be entitled to receive any greater payment
under Sections 2.17 and 2.19 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant. A
Participant shall not be entitled to the benefits of Section 2.19 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.19(e) and (f) as though it were a Lender.
          (f) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

101



--------------------------------------------------------------------------------



 



     Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof except for Sections 5-1401 and 5-1402 of the
New York General Obligations Law) of the State of New York.
          (b) The parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York, and of the Supreme Court
of the State of New York sitting in New York county, and of any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or such New York state court or, to the extent permitted by
applicable law, such appellate court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.
          (c) Each party hereto irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in subsection (b) of this Section and
brought in any court referred to in subsection (b) of this Section. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
     Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 10.7. Right of Set-off. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or

102



--------------------------------------------------------------------------------



 



special, time or demand, provisional or final) of the Borrower at any time held
or other obligations at any time owing by such Lender and the Issuing Bank to or
for the credit or the account of the Borrower against any and all Obligations
held by such Lender or the Issuing Bank, as the case may be, irrespective of
whether such Lender or the Issuing Bank shall have made demand hereunder and
although such Obligations may be unmatured. Each Lender and the Issuing Bank
agrees promptly to notify the Administrative Agent and the Borrower after any
such set-off and any application made by such Lender or the Issuing Bank, as the
case may be; provided that the failure to give such notice shall not affect the
validity of such set-off and application. Each Lender and the Issuing Bank
agrees to apply all amounts collected from any such set-off to the Obligations
before applying such amounts to any other Indebtedness or other obligations owed
by the Borrower and any of its Subsidiaries to such Lender or the Issuing Bank.
     Section 10.8. Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the Fee Letter, the
other Loan Documents, and any separate letter agreements relating to any fees
payable to the Administrative Agent and its Affiliates constitute the entire
agreement among the parties hereto and thereto and their affiliates regarding
the subject matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.
     Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates, reports, notices
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
     Section 10.10. Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     Section 10.11. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of any
information relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, to the extent designated in writing as confidential and
provided to it by the Borrower or any of its Subsidiaries, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, except that such information may be disclosed (i) to
any Related Party of the Administrative Agent, the Issuing Bank or any such
Lender in connection with

103



--------------------------------------------------------------------------------



 



the transactions contemplated hereby including, without limitation, accountants,
legal counsel and other advisors (it being understood that the Persons to who
such disclosure is made will be informed of the confidential nature of such
information and be instructed to keep such information confidential), (ii) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iii) to the extent requested by any regulatory agency or
authority purporting to have jurisdiction over it (including any self-regulatory
authority such as the National Association of Insurance Commissioners), (iv) to
the extent that such information becomes publicly available other than as a
result of a breach of this Section, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower or any of its Subsidiaries that the Administrative Agent, Issuing Bank,
Lender or Related Party reasonably believes not to be in violation of
confidentiality limitations, (v) in connection with the exercise of any remedy
hereunder or under any other Loan Documents or any suit, action or proceeding
relating to this Agreement or any other Loan Documents or the enforcement of
rights hereunder or thereunder, (vi) subject to execution by such Person of an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(B) any actual or prospective party (or its Related Parties) to any swap or
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(vii) to any rating agency, (viii) to the CUSIP Service Bureau or any similar
organization, or (ix) with the consent of the Borrower. Any Person required to
maintain the confidentiality of any information as provided for in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information. In the
event of any conflict between the terms of this Section and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section shall govern.
     Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.
     Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by the Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.
     Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.

104



--------------------------------------------------------------------------------



 



     Section 10.15. No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, (B) each of the Borrower and the other Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) the Borrower and each other
Loan Party is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent and
the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person, and
(B) neither the Administrative Agent nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their Affiliates with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and each of the
Administrative Agent and the Lenders has no obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
     Section 10.16. Location of Closing. Each Lender and the Issuing Bank
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement to the Administrative Agent, c/o King &
Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036. Each Loan
Party acknowledges and agrees that it has delivered, with the intent to be
bound, its executed counterparts of this Agreement and each other Loan Document,
together with all other documents, instruments, opinions, certificates and other
items required under Section 3.1, to the Administrative Agent, c/o King &
Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036. All parties
agree that the closing of the transactions contemplated by this Agreement has
occurred in New York.
(remainder of page left intentionally blank)

105



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            EUREKA HUNTER PIPELINE, LLC
      By:   /s/ Ronald D. Ormand       Name:   Ronald D. Ormand       Title:  
Executive Vice President       SUNTRUST BANK
as the Administrative Agent, as the Issuing Bank, as
the Swingline Lender and as a Lender
      By:   /s/ David M. Felty        Name:   David M. Felty       Title:  
Director    

Signature Page to
Revolving Credit Agreement

 